Exhibit 10.18
EXECUTION VERSION
FOURTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
This FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of November 10, 2011 (this “Amendment”), is by and among (a)
EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation, (b)
EMMIS OPERATING COMPANY (the “Borrower”), an Indiana corporation, and
(c) certain Lenders and is acknowledged by BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) for itself and the other
Lenders party to that certain Amended and Restated Revolving Credit and Term
Loan Agreement, dated November 2, 2006, as amended by (i) that certain First
Amendment and Consent to Amended and Restated Revolving Credit And Term Loan
Agreement, dated as of March 3, 2009, by and among the Borrower, the Parent, the
lending institutions party thereto (the “Lenders”), the Administrative Agent,
Deutsche Bank Trust Company Americas, as syndication agent, General Electric
Capital Corporation, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch and SunTrust Bank, as co-documentation
agents; (ii) that certain Second Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of August 19, 2009, among the Borrower,
the Parent, the Lenders and the Administrative Agent and (iii) that certain
Third Amendment to Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of March 29, 2011, among the Borrower, the Parent and, the
Lenders and acknowledged by the Administrative Agent (as so amended, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
WHEREAS, the Borrower and the Parent desire to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Amendment;
and
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent, and the Lenders hereby agree as follows:
§1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a) The following three new definitions are hereby added to Section 1.1 of the
Credit Agreement in appropriate alphabetical order:
“Note Purchase Agreement” means (i) the Note Purchase Agreement between Emmis
Communications Corporation, as Issuer, and Zell Credit Opportunities Master
Fund, L.P., as Purchaser, as in effect on the date hereof and (ii) any other
note purchase agreement entered into in the future (a) in the form attached
hereto as Exhibit L, (b) containing subordination provisions identical to (or
more favorable to the Lenders, and in no respect less favorable, than) those set
forth in Exhibit L, (c) containing covenants, defaults, events of default and
other restrictions no more restrictive than those set forth in Exhibit L, and
(d) otherwise meeting all the requirements for Permitted Parent Indebtedness set
out in the definition thereof, except the requirements set out in clause
(c) thereof relating to subordination (which shall be met pursuant to clause
(ii)(b) above) and clause (d) (which shall be met if the note purchase agreement
is entered into in the form set forth in Exhibit L), in each of clauses (i) and
(ii) as may be amended or modified from time to time in accordance with §10.20
of this Agreement.”

 

 



--------------------------------------------------------------------------------



 



“Specified Permitted Parent Indebtedness. Indebtedness and all other obligations
of the Parent under the Note Purchase Agreement and the Notes issued thereunder,
including such additional principal amount as may be added thereto as a result
of payments in kind, in accordance with the provisions of the Note Purchase
Agreement.”
“Specified Parent TRS or Escrow. One or more total return swap confirmations or
escrow agreements having substantially the same terms as such total return swap
confirmations, in each case having substantially the terms set forth in the
respective form attached as Exhibit M, to be entered into from time to time
between Parent and certain existing holders of the Parent Preferred Stock.”
(b) The definition of the “Distribution” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as:
“Distribution. The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
the Borrower; the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of the Parent or of any
other parent entity of the Borrower, the Borrower or any of their respective
Subsidiaries, directly or indirectly through a Subsidiary or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by the Borrower or its
Subsidiaries to its shareholders as such; or any other distribution on or in
respect of any shares of any class of Capital Stock of the Borrower or its
Subsidiaries.”
(c) The definition of the “Eligible Assignee” contained in Section 1.1 of the
Credit Agreement is amended by deleting the period at the end thereof and adding
the following proviso thereto:
“provided, that Zell Credit Opportunities Master Fund, L.P. (“ZCOF”) shall be
deemed to be an “Eligible Assignee” for purposes of clause (iii) of the first
proviso of §17.1(b) hereof and for purposes of permitting ZCOF to purchase the
Obligations pursuant to Section 21 of the Note Purchase Agreement (but only in
the case of an assignment pursuant to the purchase option referred to in §17.6)
and for no other purposes hereunder.”
(d) The definition of “HoldCo Corporate Overhead Expenses” contained in
Section 1.1 of the Credit Agreement is hereby amended by replacing the “ and”
before clause (ix) thereof with a “,”, adding “and” after clause (ix) thereof
and adding a new clause (x) thereof as follows:
“(x) out-of-pocket costs and expenses incurred to unrelated third parties in
connection with the Note Purchase Agreement in an aggregate amount not to exceed
$250,000 in connection with execution of the Note Purchase Agreement and in an
aggregate amount not to exceed $75,000 thereafter.”

 

-2-



--------------------------------------------------------------------------------



 



(e) The definition of “HoldCo Corporate Overhead Expenses” contained in
Section 1.1 of the Credit Agreement is hereby further amended by adding the
following at the beginning of clause (B) of the proviso: “except as specified in
clause (x) above,”.
(f) Clause (a)(iv)(2) of the definition of “Investments” is hereby amended and
restated in its entirety as:
“(2) are not used or intended for use by the Parent in connection with any
redemption, purchase or other acquisition or extinguishment of any Parent
Preferred Stock or, solely in the case of (A) above, any Common Stock of the
Parent or any other parent entity of the Borrower”
(g) The definition of “Permitted Parent Indebtedness” contained in Section 1.1
of the Credit Agreement is hereby amended by:
(i) amending clause (c) thereof to replace the phrase “Parent Preferred Stock or
Common Stock” with “Parent Preferred Stock”; and
(ii) adding the following sentence at the end thereof after clause (f),
““Specified Permitted Parent Indebtedness” meeting the requirements set forth in
the definition thereof, including entry into a Note Purchase Agreement meeting
the requirements set forth in the definition thereof, shall constitute
“Permitted Parent Indebtedness” for all purposes hereunder.”
(h) Clause (ii) of the first sentence in Section 4.4(a) of the Credit Agreement
is hereby amended and restated in its entirety as:
“(ii) one hundred percent (100%) of the Net Cash Debt Issuance Proceeds from
each issuance (excluding issuances of Specified Permitted Parent Indebtedness to
the extent such Net Cash Debt Issuance Proceeds are used concurrently upon
receipt thereof solely to (i) acquire one or more Specified Parent TRS or
Escrows or (ii) purchase Parent Preferred Stock in a tender offer) by the Parent
in accordance with the terms of §10.13.”
(i) A new Section 8.25 is hereby added as follows:
“8.25. Representations and Warranties of the Parent. To the extent not otherwise
applicable to the Parent, each of the representations and warranties contained
in Section 8 of the Credit Agreement shall be deemed to be equally applicable to
the Parent with respect to itself for all purposes hereunder.
(j) A new Section 9.18 of the Credit Agreement is hereby added as follows:
“9.18. Affirmative Covenants Applicable to the Parent. Notwithstanding anything
to the contrary in this Agreement, and without limiting in any respect any of
the restrictions of or obligations on the Parent or modifying in any respect any
of the other covenants of the Borrower (or related definitions) set forth
herein, the obligations set forth in the covenants contained in §§ 9.1, 9.3,
9.5, 9.6 through 9.11, and 9.17 and applicable to the Borrower in this Section 9
and not otherwise applicable to the Parent in accordance with the terms thereof
shall be deemed to be equally applicable to the Parent with respect to itself
for all purposes hereunder.”

 

-3-



--------------------------------------------------------------------------------



 



(k) Adding the following sentence at the end of the last paragraph of
Section 10.1 of the Credit Agreement:
“Notwithstanding anything to the contrary in this §10.1, no Indebtedness (other
than (x) Indebtedness permitted under clauses (a) through (d), (f), (g), (i) or
(j) of this §10.1 or (y) Indebtedness otherwise permitted pursuant to clauses
(e) or (k) above, the Net Debt Issuance Proceeds of which are used to repay the
Loans or cancel the Revolving Commitments) shall be incurred, assumed, or
guaranteed by the Borrower or any of its Subsidiaries nor will the Borrower or
any of its Subsidiaries become liable therefor unless at the time of such
incurrence, assumption or guarantee or at the time the Borrower or its
Subsidiaries become liable therefor and after giving effect thereto, the Total
Leverage Ratio shall be less than 3.0:1.0.”
(l) Section 10.2.1(xii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“[Reserved].”
(m) Section 10.3(j) of the Credit Agreement is hereby amended by removing the
“and” at the end of clause (iii) thereof, adding an “and” at the end of clause
(iv) thereof and adding a new clause (v) at the end thereof as follows:
“(v) no Investments made pursuant to this clause (j) may be used for the
purposes of purchasing or otherwise making any Investment, directly or
indirectly, in any Common Stock or Parent Preferred Stock, or in the Capital
Stock of any other parent entity of the Borrower.”
(n) Section 10.4(e) of the Credit Agreement is hereby amended by restating
clause (ii) thereof in its entirety as follows:
“HoldCo Corporate Overhead Expenses incurred by the Parent (a) in the ordinary
course of business for any fiscal quarter of the Parent other than HoldCo
Corporate Overhead Expenses incurred pursuant to clause (x) of the definition
thereof and (b) in connection with the Note Purchase Agreement in accordance
with clause (x) of the definition of HoldCo Corporate Overhead Expenses;”
(o) Section 10.4 of the Credit Agreement is hereby amended by replacing the “.”
at the end of clause (f) with “; and” and adding a new clause (g) at the end of
Section 10.4 as follows:
“(g) the Parent may use the proceeds of Specified Permitted Parent Indebtedness
to make payments pursuant to a Specified Parent TRS or Escrow.”

 

-4-



--------------------------------------------------------------------------------



 



(p) Section 10.13.1 of the Credit Agreement is hereby amended by removing the
“and” following clause (c) thereof, replacing the period following clause
(d) thereof with “, and” and adding a new clause (e) thereof as follows:
“(e) enter, so long as after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, into any Specified Parent TRS or
Escrow and exercise any of the rights and perform any of the obligations
specified thereunder; provided, however, that promptly, but in any event, no
later than five (5) Business Days, after the occurrence of any vote of the
holders of Parent Preferred Stock that has the effect of modifying the rights of
such holders, the Parent shall terminate the total return swap transaction
pursuant to the “Optional Early Termination” procedures specified in the
Specified Parent TRS or Escrow.”
(q) Section 10.15 of the Credit Agreement is hereby amended by adding the
following sentence at the end of the last paragraph:
“Notwithstanding anything to the contrary in this §10.15, neither the Borrower,
any Bridge to Sale Excluded Subsidiary or any Bridge to Sale License Subsidiary
shall enter into any Bridge to Sale Third Party Transaction on or after
November 10, 2011.”
(r) Section 10.15 of the Credit Agreement is hereby amended by adding the
following sentence at the end of the last paragraph:
“The Borrower and its Subsidiaries may become a party to or agree to or effect
any disposition or swap of assets with respect to one (1) Bridge to Sale Third
Party Transaction (that provides for the sale of the related assets by the
Borrower or an Excluded Subsidiary at a future price specified pursuant to the
related Bridge to Sale Transaction Documents) at a time prior to the time
specified in the related Bridge to Sale Transaction Documents and at a price
lower than such specified future price, so long as the aggregate sales price in
such transaction is deemed to be for fair market value in the sole reasonable
judgment of the Board of Directors of the Parent.”
(s) A new Section 10.19 of the Credit Agreement is hereby added as follows:
“10.19 Additional Restrictions Regarding Permitted Parent Indebtedness. For the
avoidance of doubt and notwithstanding anything in this Agreement or any other
Loan Document to the contrary, (i) no cash payments of any kind, including
interest payments, amortization payments, principal repayments, mandatory or
voluntary prepayments or redemptions, fee payments, or any purchase, repurchase,
defeasance, setting aside of funds or other provision for, or assurance of,
payment, in respect of Permitted Parent Indebtedness may be made while the
Obligations hereunder remain outstanding (other than the reimbursement of
out-of-pocket costs and expenses incurred to unrelated third parties pursuant to
clause (x) of the definition of HoldCo Corporate Overhead Expenses) and (ii) no
Asset Swaps may be made in exchange for any Permitted Parent Indebtedness;
provided, that, additional Common Shares or Parent Preferred Shares may be
issued in exchange for Permitted Parent Indebtedness, so long as such issuance
or issuances would not result in a Change of Control hereunder.

 

-5-



--------------------------------------------------------------------------------



 



(t) A new Section 10.20 of the Credit Agreement is hereby added as follows:
“10.20. Modifications to the Purchase Documents. Notwithstanding anything to the
contrary contained in the Note Purchase Agreement, the Notes issued thereunder
(the “Notes”) or any other document entered into in connection therewith (the
“Purchase Documents”), Parent and Borrower will not, and will not permit any of
their respective subsidiaries, without the prior written consent of the Required
Lenders and of the Administrative Agent on behalf of the Lenders, to
(1) increase the maximum principal amount of the Notes under the Note Purchase
Agreement other than (a) as a result of disbursements of new amounts used for
the purposes set forth in Section 10.13 in the amount of such disbursement or
(b) through the making of in kind payments in lieu of cash payments as provided
thereunder, (2) provide for payment of interest in cash, (3) change (to earlier
dates) the dates upon which payments of principal, interest or other amounts of
the Notes are due, (4) change or add any event of default (other than to
eliminate any such event of default or increase any grace period related
thereto) or any covenant with respect to the Notes; (5) change any redemption or
prepayment provisions of the Notes other than to eliminate or defer mandatory
redemption or prepayments or reduce make whole amounts or call provisions;
(6) alter the subordination provisions with respect to the Notes, including
subordinating the Notes to any other indebtedness, (7) take any liens or
security interests in any assets of the Parent, Borrower or any of their
respective subsidiaries; (8) change or amend any other term of the Purchase
Documents if such change or amendment would result in a default under this
Agreement, increase the obligations of the Parent, Borrower or any of their
Subsidiaries in any material respect or confer additional material rights on
Zell Credit Opportunities Master Fund, L.P., as Purchaser, or any other holder
of the Notes, in each case in a manner adverse to the Parent, Borrower or any of
their respective subsidiaries or the Lenders in any material respect; (9) make
the terms of the Note Purchase Agreement more restrictive in any respect for the
Parent or the Borrower or any of their subsidiaries than the terms under this
Agreement as in effect on November 10, 2011 or (10) otherwise amend, modify,
replace or change in any respect any of the terms set out in Sections 20 and 21
of the Note Purchase Agreement or the related definitions.”
(u) A new Section 10.21 of the Credit Agreement is hereby added as follows:
“10.21. Negative Covenants Applicable to the Parent. Notwithstanding anything to
the contrary in this Agreement, and without limiting in any respect the
restrictions on the Parent set forth in Section 10.13 or modifying in any
respect any other covenants of the Borrower (or the related definitions) set
forth herein, the limitations in the covenants contained in §§ 10.1, 10.2, 10.3,
10.4, 10.5, 10.6, 10.7, 10.8(a), 10.9, 10.10, 10.12 and 10.15 and applicable to
the Borrower in this Article 10 and not otherwise applicable to the Parent in
accordance with the terms thereof shall be deemed to be equally applicable to
the Parent for all purposes hereunder; provided that, nothing in this §10.21
shall prevent the Parent from (i) entering into any agreements for, and having
outstanding, any Permitted Parent Indebtedness, not withstanding any requirement
to comply with any Total Leverage Ratio requirement set forth in the last
paragraph of §10.1; (ii) owning its investment in the common equity of the
Borrower or in the Specified Parent TRS or Escrow; (iii) accepting and
cancelling Parent Preferred Stock upon the settlement of a Specified Parent TRS
or Escrow or (iv) exchanging outstanding Parent Preferred Stock for Permitted
Parent Indebtedness, new Parent Preferred Stock or Common Stock.”
(v) Exhibit L and Exhibit M are hereby added to the Credit Agreement as set
forth in Annex I and Annex II to this Amendment, respectively.

 

-6-



--------------------------------------------------------------------------------



 



(w) Section 14.1 of the Credit Agreement is hereby amended by removing the “or”
following clause (z) thereof, replacing the period following clause (aa) thereof
with a comma and adding a new clause (bb) thereof as follows:
“(bb) a breach of, or failure to comply with, any of (i) the subordination
provisions and the other terms set out in Section 20 of the Note Purchase
Agreement or any other provisions therein expressed to be for the benefit of the
Administrative Agent, the Required Lenders or any Lender or (ii) pertaining to
the Specified Permitted Parent Indebtedness by any of the parties thereto; or
(cc) any default shall occur with respect to all or any part of the Specified
Permitted Parent Indebtedness or the holders of all or any part of the Specified
Permitted Parent Indebtedness shall accelerate the maturity of all or any part
of the Specified Permitted Parent Indebtedness.”
(x) Section 17.1(b) of the Credit Agreement is hereby restating clause (iii) of
the first proviso thereof as follows:
“(iii) any assignment of a Commitment must be approved by the Administrative
Agent (such consent not to be unreasonably withheld or delayed) unless the
Person that is the proposed assignee is itself an Eligible Assignee, unless the
definition of Eligible Assignee would itself require the consent of the
Administrative Agent with respect to such proposed assignee.”
(y) A new Section 17.6 of the Credit Agreement is hereby added as follows:
“17.6. Purchase Option. In consideration of receiving the benefits of Section 20
of the Note Purchase Agreement, each Lender who shall have consented to the
Fourth Amendment to this Agreement, dated November 10, 2011 hereby irrevocably
agrees, on behalf of itself and any and all of its direct and indirect
successors and assigns, to be bound by Section 21 of the Note Purchase
Agreement, dated as of November 10, 2011 as if it were a party thereto. The
provisions of this §17.6 may not be amended, restated, deleted, removed,
supplemented or otherwise modified unless, in addition to satisfaction of the
requirements and conditions set forth in §18.13, the consent of the Purchasers
(as defined in the Note Purchase Agreement, dated as of November 10, 2011) shall
have been obtained. Such Purchasers are express third party beneficiaries of
this §17.6 and shall be entitled to enforce this §17.6 against the parties
hereto as if such Purchasers were a party hereto.”
§2. Conditions to Effectiveness & Conditions Subsequent.
(a) This Amendment shall become effective as of the date set forth above upon
the receipt by the Administrative Agent of the following items (the “Fourth
Amendment Effective Date”:
(1) there shall exist no Default or Event of Default immediately prior to and
immediately after giving effect to this Amendment;
(2) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Parent, each
Guarantor, and the Required Lenders;

 

-7-



--------------------------------------------------------------------------------



 



(3) the representations and warranties set forth in Section 4 of this Amendment
shall be true and correct as of the date of this Amendment;
(4) the Borrower shall have paid to the Agent for the account of each Lender
executing the Fourth Amendment on or prior to November 10, 2011 an amendment fee
in an amount equal to 0.50% of the Revolving Credit Commitments and outstanding
Tranche B Term Loans of such Lender;
(5) the Note Purchase Agreement shall (i) be in form and substance satisfactory
to the Required Lenders, (ii) have been executed and delivered by the Borrower
and the Purchaser (as defined in the Note Purchase Agreement and (iii) become
effective in accordance with the terms thereof.
(6) the Borrower shall have paid to Canyon Capital Advisors LLC all fees and
expenses of the Lenders arising in connection with this Amendment and the Note
Purchase Agreement (including any fees and disbursements of legal counsel).
(b) Each Lender who shall consent to the terms of this Amendment after it
becomes effective pursuant to clause (a) above, but in no event later than ten
(10) Business Days after the date of such effectiveness, shall be entitled to
receive from the Borrower an amendment fee in an amount equal to 0.50% of the
Revolving Credit Commitments and outstanding Tranche B Term Loans of such Lender
(the “Post-Effective Amendment Fee”). Such Post-Effective Amendment Fee shall be
payable within two (2) Business Days of such Lender’s notifying the Agent of its
consent to this Amendment. In no event shall any Lender who has been paid an
amendment fee pursuant to clause (a) above be entitled to a Post-Effective
Amendment Fee pursuant to this clause (b).
§3. Affirmation of Borrower and Parent. The Borrower and the Parent each hereby
affirms its Obligations under the Credit Agreement (as amended hereby) and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Credit Agreement (as amended hereby) and the
other Loan Documents.
§4. Representations and Warranties. The Parent and the Borrower each hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
(a) Representations and Warranties. Each of the representations and warranties
contained in Section 8 of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made, and, after giving
effect to this Amendment, are true and correct in all material respects on and
as of the date hereof (except to the extent such representations and warranties
are already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and to the extent that such
representations and warranties relate specifically to a prior date. To the
extent not otherwise applicable to the Parent, each of the representations and
warranties contained in Section 8 of the Credit Agreement shall be deemed to be
equally applicable to the Parent for all purposes hereunder, and shall be deemed
to be made by the Parent with respect to itself in connection with this
Section 4.

 

-8-



--------------------------------------------------------------------------------



 



(b) Enforceability. The execution and delivery by the Borrower and the Parent of
this Amendment, and the performance by the Borrower and the Parent of this
Amendment and the Credit Agreement, as amended hereby, are within the corporate
authority of each of the Borrower and the Parent and have been duly authorized
by all necessary corporate proceedings. This Amendment and the Credit Agreement,
as amended hereby, constitute valid and legally binding obligations of each of
the Borrower and the Parent, enforceable against it in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.
(c) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Parent and the Borrower of this Amendment or from the consummation of the
transactions contemplated herein.
(d) Disclosure. None of the information provided to the Administrative Agent and
the Lenders on or prior to the date of this Amendment relating to this Amendment
contained any untrue statement of material fact or omitted to state any material
fact (known to the Parent, the Borrower or any of its Subsidiaries in the case
of any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading. On
the date hereof, neither the Borrower nor the Parent possess any material
information with respect to the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Parent, the
Borrower and their respective Subsidiaries taken as a whole as to which the
Lenders do not have access.
§5. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents are hereby
ratified and confirmed and remain in full force and effect. Nothing herein shall
be construed to be an amendment, consent or a waiver of any requirements of the
Parent, the Borrower or of any other Person under the Credit Agreement or any of
the other Loan Documents except as expressly set forth herein. Nothing in this
Amendment shall be construed to imply any willingness on the part of any Lender
to grant any similar or future amendment, consent or waiver of any of the terms
and conditions of the Credit Agreement or the other Loan Documents. For the
avoidance of doubt, this Amendment shall constitute a “Loan Document” under the
Credit Agreement and each other Loan Document.
§6. Release. In order to induce the Lenders to enter into this Amendment, the
Borrower and the Parent each acknowledges and agrees that: (i) the Borrower and
the Parent do not have any claim or cause of action against the Administrative
Agent or any Lender (or any of their respective directors, officers, employees
or agents); (ii) the Borrower and the Parent do not have any offset right,
counterclaim, right of recoupment or any defense of any kind against the
Borrower’s or the Parent’s obligations, indebtedness or liabilities to the
Administrative Agent or any Lender; and (iii) each of the Administrative Agent
and the Lenders has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Borrower and the Parent. The Borrower and
the Parent

 

-9-



--------------------------------------------------------------------------------



 



each wishes to eliminate any possibility that any past conditions, acts,
omissions, events, circumstances or matters would impair or otherwise adversely
affect any of the Administrative Agent’s and the Lenders’ rights, interests,
contracts, collateral security or remedies. Therefore, the Borrower and the
Parent each unconditionally releases, waives and forever discharges (A) any and
all liabilities, obligations, duties, promises or indebtedness of any kind of
the Administrative Agent or any Lender to the Borrower, except the obligations
to be performed by the Administrative Agent or any Lender on or after the date
hereof as expressly stated in this Amendment, the Credit Agreement and the other
Loan Documents, and (B) all claims, offsets, causes of action, right of
recoupment, suits or defenses of any kind whatsoever (if any), whether arising
at law or in equity, whether known or unknown, which the Borrower or the Parent
might otherwise have against the Administrative Agent, any Lender or any of
their respective directors, officers, employees or agents, in either case (A) or
(B), on account of any past or presently existing condition, act, omission,
event, contract, liability, obligation, indebtedness, claim, cause of action,
defense, circumstance or matter of any kind.
§7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
§8. Interpretation. This Amendment has been the result of limited negotiation
involving the Administrative Agent and its counsel. This Amendment, the Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders whether or to the extent of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.
§9. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default or Event of Default under the Credit Agreement (as applicable).
§10. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 18.2 of the Credit Agreement.
[Remainder of Page Intentionally Left Blank]

 

-10-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

            The Borrower:

EMMIS OPERATING COMPANY
      By:   /s/ J. Scott Enright         Name:   J. Scott Enright       
Title:   Executive Vice President,
General Counsel and Secretary        The Parent:

EMMIS COMMUNICATIONS CORPORATION
      By:   /s/ J. Scott Enright         Name:   J. Scott Enright       
Title:   Executive Vice President,
General Counsel and Secretary   

 

 



--------------------------------------------------------------------------------



 



            Lenders:

CANYON SPECIAL OPPORTUNITIES MASTER FUND (CAYMAN), LTD.
      By:   Canyon Capital Advisors LLC, its Investment Advisor            
By:   /s/ Mitchell R. Julis         Name:   Mitchell R. Julis        Title:  
Authorized Signatory        CANPARTNERS INVESTMENTS IV, LLC
      By:   Canyon Capital Advisors LLC, its Manager             By:   /s/
Mitchell R. Julis         Name:   Mitchell R. Julis        Title:   Authorized
Signatory     

 

 



--------------------------------------------------------------------------------



 



Receipt of the preceding Amendment is hereby acknowledged by the Administrative
Agent in its role as administrative agent and, solely with respect to Sections
1(c) and 1(x) hereof, approved in such capacity, but the remaining provisions of
this Amendment are not consented to by the Administrative Agent, or by Bank of
America, N.A., in its capacity as a Lender; provided, however that Bank of
America, N.A. may choose, in its sole discretion, to consent to the remaining
provisions of this Amendment within ten (10) Business Days of the effectiveness
hereof pursuant to Section 2(b).
The Administrative Agent’s acknowledgement of receipt of this Amendment should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Amendment was completed in accordance with the terms of the Credit
Agreement and the other Loan Documents other than with respect to Sections 1(c)
and 1(x) hereof.
The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Amendment (other than the Administrative Agent’s consent with respect to (i) the
inclusion of ZCOF as an “Eligible Assignee” as provided in Section 1(c) hereof
and (ii) the required consent to the assignment to ZCOF as an Eligible Assignee,
in each case of (i) and (ii) preceding, only in its role as Administrative Agent
to the extent such consent is required from the Administrative Agent by the
terms of Section 17.1.(b) of the Credit Agreement).

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Edna Aguilar Mitchell         Name:   Edna Aguilar Mitchell     
  Title:   Director     

 

 



--------------------------------------------------------------------------------



 



RATIFICATION OF GUARANTORS
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 3, 5 and 6 thereof, (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.

            The Guarantors:

EMMIS COMMUNICATIONS CORPORATION
EMMIS INDIANA BROADCASTING, L.P., by
Emmis Operating Company, its General Partner
EMMIS INTERNATIONAL BROADCASTING CORPORATION
EMMIS LICENSE CORPORATION OF NEW YORK
EMMIS MEADOWLANDS CORPORATION
EMMIS PUBLISHING CORPORATION
EMMIS PUBLISHING, L.P., by Emmis
Operating Company, its General Partner
EMMIS RADIO, LLC, by Emmis Operating
Company, its Manager
      By:   /s/ J. Scott Enright         Name:   J. Scott Enright       
Title:   Executive Vice President,
General Counsel and Secretary   

[Signature Page to Ratification of Guarantors]

 

 



--------------------------------------------------------------------------------



 



            The Guarantors (cont):

EMMIS RADIO LICENSE CORPORATION
OF NEW YORK
EMMIS RADIO LICENSE, LLC, by Emmis
Operating Company, its Manager
EMMIS TELEVISION LICENSE, LLC, by
Emmis Operating Company, its Manager
EMMIS TELEVISION BROADCASTING, L.P.,
by Emmis Operating Company, its General Partner
LOS ANGELES MAGAZINE HOLDING COMPANY, INC.
MEDIATEX COMMUNICATIONS CORPORATION
ORANGE COAST KOMMUNICATIONS, INC.
      By:   /s/ J. Scott Enright         Name:   J. Scott Enright       
Title:   Executive Vice President,
General Counsel and Secretary   

 

 



--------------------------------------------------------------------------------



 



Exhibit L
FORM OF NOTE PURCHASE AGREEMENT
ANNEX I
NOTE PURCHASE AGREEMENT
Dated as of November 10, 2011
between
EMMIS COMMUNICATIONS CORPORATION,
as Issuer
and
[PURCHASER],
as Purchaser

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. DEFINITIONS AND RULES OF INTERPRETATION
    2  
1.1 Definitions
    2  
1.2 Rules of Interpretation
    27  
 
       
2. INITIAL PURCHASE DATE AND SUBSEQUENT PURCHASE DATE TRANSACTIONS
    29  
2.1 Commitment
    29  
2.2 Purchase Date Transactions
    29    
3. TERMS OF THE NOTES
    29  
3.1 Form of Notes
    29  
3.2 Interest on Notes
    29  
3.2.1 Interest Rate; Payment
    29  
3.2.2 Default Rate
    30  
3.2.3 Computations; Records
    30  
3.3 Redemption
    30  
3.3.1 Payment of Principal and Accrued Interest at Final Maturity
    30  
3.3.2 Mandatory Redemption of the Notes
    30  
3.3.3 Optional Redemption of the Notes
    32  
3.3.4 Pro Rata Treatment of Partial Redemptions
    33  
3.4 Application of Payments; Pro Rata Treatment
    33  
3.5 Transfer and Exchange of Notes
    34  
3.6 Replacement of Notes
    34  
3.7 No Other Prepayments
    34  
 
       
4. [Reserved]
    35  
 
       
5. [Reserved]
    35  
 
       
6. CERTAIN GENERAL PROVISIONS
    35  
6.1 [Reserved]
    35  
6.2 OpCo Non-Compliance Fee
    35  
6.3 Funds for Payments
    35  
6.3.1 Payments
    35  
6.3.2 No Offset, etc.
    35  
6.3.3 Forms and Certifications
    36  
6.3.4 Mitigation Obligations
    37  
 
       
7. [Reserved]
    37  
 
       
8. REPRESENTATIONS AND WARRANTIES
    37  
8.1 Corporate Authority
    37  
8.1.1 Incorporation; Good Standing
    37  
8.1.2 Authorization
    37  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
8.1.3 Enforceability
    37  
8.2 Governmental Approvals
    38  
8.3 Title to Properties
    38  
8.4 Financial Statements and Projections
    38  
8.4.1 Fiscal Year
    38  
8.4.2 Financial Statements
    38  
8.4.3 Projections
    38  
8.5 No Material Adverse Changes, etc.
    39  
8.6 Franchises, Patents, Copyrights, etc.
    39  
8.7 Litigation
    39  
8.8 No Materially Adverse Contracts, etc.
    39  
8.9 Compliance with Other Instruments, Laws, Status as Senior Debt, etc.
    39  
8.10 Tax Status
    39  
8.11 No Event of Default
    40  
8.12 Investment Company Acts and Communications Act
    40  
8.13 Absence of Financing Statements, etc.
    40  
8.14 [Reserved]
    40  
8.15 Certain Transactions
    40  
8.16 Employee Benefit Plans
    41  
8.16.1 In General
    41  
8.16.2 Terminability of Welfare Plans
    41  
8.16.3 Guaranteed Pension Plans
    41  
8.16.4 Multiemployer Plans
    41  
8.17 [Reserved]
    42  
8.18 Environmental Compliance
    42  
8.19 Subsidiaries, etc.
    43  
8.20 Disclosure
    43  
8.21 Licenses and Approvals
    43  
8.22 Material Agreements
    45  
8.23 Solvency
    45  
8.24 Excluded Subsidiaries
    45  
8.25 Private Offering
    45  
 
       
9. AFFIRMATIVE COVENANTS
    45  
9.1 Punctual Payment
    45  
9.2 Maintenance of Office
    46  
9.3 Records and Accounts
    46  
9.4 Financial Statements, Certificates and Information
    46  
9.5 Notices and Other Information
    48  
9.5.1 Defaults
    48  
9.5.2 Environmental Events
    48  
9.5.3 Notices to OpCo Administrative Agent
    48  
9.5.4 Notice of Litigation and Judgments
    48  
9.5.5 Notice of FCC Filings
    48  
9.5.6 [Reserved]
    48  
9.5.7 Foreign Subsidiaries
    49  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
9.6 Legal Existence; Conduct of Business; Maintenance of Properties
    49  
9.7 Insurance
    49  
9.8 Taxes
    50  
9.9 Inspection of Properties and Books, etc.
    50  
9.9.1 General
    50  
9.9.2 Appraisals
    50  
9.9.3 Communications with Accountants
    50  
9.10 Compliance with Laws, Contracts, Licenses, and Permits
    51  
9.11 Employee Benefit Plans
    51  
9.12 [Consenting OpCo Lender Notice Addresses
    51  
9.13 [Reserved]
    52  
9.14 [Reserved]
    52  
9.15 [Reserved]
    52  
9.16 Further Assurances
    52  
9.17 Bridge to Sale Transactions Generally
    52  
9.18 Public Disclosure
    53  
9.19 Use of Proceeds
    54  
9.20 TRS Transaction Termination
    54  
9.21 TRS Transaction Disposition
    54  
 
       
10. NEGATIVE COVENANTS
    54  
10.1 Restrictions on Indebtedness
    54  
10.2 Restrictions on Liens
    55  
10.2.1 Permitted Liens
    55  
10.2.2 Restrictions on Negative Pledges and Upstream Limitations
    55  
10.3 Restrictions on Investments
    55  
10.4 Restricted Payments
    55  
10.5 Merger, Consolidation, Acquisition and Disposition of Assets
    56  
10.5.1 Mergers and Acquisitions
    56  
10.5.2 Disposition of Assets
    56  
10.6 Sale and Leaseback; LMA Agreements
    56  
10.7 Compliance with Environmental Laws
    56  
10.8 Subordinated Debt
    57  
10.9 Employee Benefit Plans
    57  
10.10 Fiscal Year
    57  
10.11 Transactions with Affiliates
    58  
10.12 Certain Intercompany Matters
    58  
10.13 Activities and Indebtedness of the Issuer
    58  
10.14 Restrictions on Equity Issuances
    58  
10.15 Bridge to Sale Transactions Generally
    59  
10.16 Debt Repurchases
    59  
10.17 Restrictions on Excluded Subsidiaries
    59  
10.18 Restrictions on Amendments and Refinancings of the OpCo Credit Agreement
    59  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
11. [Reserved]
    60  
 
       
12. CONDITIONS
    60  
12.1 Purchase Documents
    60  
12.2 Certified Copies of Governing Documents
    60  
12.3 Corporate or Other Action
    60  
12.4 Officer’s Certificates
    60  
12.5 OpCo Credit Agreement
    60  
12.6 Fourth Amendment to the OpCo Credit Agreement
    61  
12.7 [Reserved]
    61  
12.8 Financial Statements
    61  
12.9 Third Party Consents
    61  
12.10 [Reserved]
    61  
12.11 Opinions of Counsel
    61  
12.12 Compliance Certificate
    61  
12.13 [Reserved]
    62  
12.14 Financial Condition
    62  
12.15 Expenses
    62  
12.16 [Reserved]
    62  
12.17 [Reserved]
    62  
12.18 Accountant’s Letter
    62  
12.19 [Reserved]
    62  
12.20 Proceedings and Documents
    62    
13. CONDITIONS TO EACH PURCHASE DATE
    62  
13.1 Conditions to Initial Purchase Date
    62  
13.2 Conditions to each Subsequent Purchase
    63    
14. EVENTS OF DEFAULT; ACCELERATION; ETC.
    64  
14.1 Events of Default and Acceleration
    64  
14.2 [Reserved]
    68  
14.3 Remedies
    68    
15. [Reserved]
    69    
16. [Reserved]
    69    
17. [Reserved]
    69  

 

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
18. PROVISIONS OF GENERAL APPLICATION
    69  
18.1 Setoff
    69  
18.2 Expenses
    69  
18.3 Indemnification
    70  
18.4 Treatment of Certain Confidential Information
    70  
18.4.1 Confidentiality
    70  
18.4.2 Prior Notification
    71  
18.4.3 Other
    71  
18.5 Survival of Covenants, Etc
    71  
18.6 Notices
    72  
18.7 Communications
    72  
18.8 Governing Law
    73  
18.9 Consent to Jurisdiction
    73  
18.10 Headings
    73  
18.11 Counterparts
    73  
18.12 Entire Agreement, Etc
    74  
18.13 WAIVER OF JURY TRIAL
    74  
18.14 Consents, Amendments, Waivers, Etc
    74  
18.15 Severability
    75  
18.16 USA PATRIOT Act Notice
    75  
18.17 No Advisory or Fiduciary Responsibility
    75  
 
       
19. FCC APPROVAL
    76  
 
       
20. SUBORDINATION
    76  
20.1 Subordination; Certain Payments Restricted
    76  
20.1.1 Agreement to Subordinate
    76  
20.1.2 Third Party Beneficiary
    77  
20.2 Enforcement; Standstill Period
    78  
20.2.1 Enforcement
    78  
20.2.2 Standstill Period for Notes
    78  
20.3 Payments Held In Trust
    79  
20.4 Bankruptcy, etc
    80  
20.4.1 Payments Relating to Obligations
    80  
20.4.2 Voting Rights
    81  
20.5 Legend
    82  
20.6 Rights of Holder of Senior Debt Obligations
    82  
20.7 Termination of Subordination
    82  
20.8 Participations or Interests
    82  
 
       
21. Purchase Right
    82  

 

v



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  [Reserved]
Exhibit B
  OpCo Credit Agreement
Exhibit C
  Form of Note
Exhibit D
  Projections
Exhibit E
  Form of Compliance Certificate
Exhibit F
  Form of Officer’s Certificate
Exhibit G
  Form of Notice of Purchase
Exhibit H
  Form of Assignment and Acceptance
Exhibit I
  Form of U.S. Tax Compliance Certificate
Exhibit J
  Form of Total Leverage Ratio Certificate

Schedules

     
Schedule 1
  Purchaser Address
Schedule 8.3(a)
  Title to Properties
Schedule 8.3(b)
  Stations
Schedule 8.5
  Restricted Payments
Schedule 8.7
  Litigation
Schedule 8.10
  Tax Status
Schedule 8.18
  Environmental Compliance
Schedule 8.19
  Subsidiaries Etc.
Schedule 8.21
  FCC Licenses

 

vi



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT
Equity Group Investments, L.L.C.
Two North Riverside Plaza
Chicago, IL 60606
Date as of November 10, 2011
Emmis Communications Corporation
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Dear Issuer:
WHEREAS, EMMIS COMMUNICATIONS CORPORATION, an Indiana corporation (the
“Issuer”), has informed us that it has entered into, or will enter into one or
more total return swap transactions or escrow agreements intended to accomplish
the same economic purposes (each a “TRS Transaction”) with one or more holders
of its 6.25% Series A Convertible Stock, par value $0.01 per share (the
“Preferred Stock”) pursuant to which, among other things, the Issuer will make a
cash payment to such holders on the effective date of the applicable TRS
Transaction and in return such holders agree to deliver the applicable shares of
Preferred Stock to the Issuer on the settlement date of the applicable TRS
Transaction;
WHEREAS, in order to obtain funds to fund its obligations under the TRS
Transactions or to complete a Tender Offer, the Issuer has requested that,
[PURCHASER], a Delaware limited partnership, purchase one or more subordinated
notes (individually a “Note” and collectively the “Notes”), all as set forth in
this Note Purchase Agreement (the “Purchase Agreement”); provided that the
aggregate original principal amount of the Notes shall not exceed $35,000,000;
WHEREAS, the Purchaser is willing to purchase the Notes in an aggregate original
principal amount not to exceed $35,000,000, subject to the terms and conditions
hereof;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Issuer and the Purchaser hereby agree as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.
1.1 Definitions
The following terms shall have the meanings set forth in this §1.1 or elsewhere
in the provisions of this Purchase Agreement referred to below:
Acquiring Purchaser. See §21(b).
Affiliate. With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person (for purposes of this sentence, the “specified
person”) shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote ten percent (10%) or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent of the specified person. When used
with respect to the Purchaser, the term “Affiliate” shall include any investment
manager, investment advisor or general partner of the Purchaser, the general
partner of any investment manager or investment advisor of the Purchaser and any
investment or similar fund that is managed by the same investment manager or
investment advisor as the Purchaser or an Affiliate of such investment manager
or advisor.
Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Issuer or any of its Subsidiaries.
Approved Bridge to Sale Transfer. A Bridge to Sale Transfer that (a) prior to
the Discharge of the OpCo Credit Agreement, is approved in writing by the OpCo
Administrative Agent in its sole discretion and subject to the terms and
conditions of the OpCo Credit Agreement (as in effect on the date hereof) and
(b) on or after the Discharge of the OpCo Credit Agreement, is approved by the
Purchaser in its sole discretion and subject to the terms and conditions hereof.
Asset Sale. Any one or a series of related transactions (other than an Asset
Swap) pursuant to which any of the Issuer, any Subsidiary, the Austin
Partnership or RAM, conveys, sells, leases, licenses or otherwise transfers or
disposes of, directly or indirectly (including by means of a simultaneous
exchange of Stations and any Bridge to Sale Transfer), any of its properties,
businesses or assets (other than to the Issuer or any wholly-owned Subsidiary of
Emmis OpCo) (including the sale of the interest held by the Issuer or any of its
Subsidiaries in the Austin Partnership or in RAM and the sale or issuance of
Capital Stock of any Subsidiary other than to the Issuer or any wholly-owned
Subsidiary of Emmis OpCo) whether owned on the date hereof or thereafter
acquired.

 

2



--------------------------------------------------------------------------------



 



Asset Swap. Any transfer of assets of any of the Issuer, any Subsidiary, the
Austin Partnership or RAM to any Person other than the Issuer or a wholly-owned
Subsidiary of Emmis OpCo in exchange for assets of such Person if such exchange
would qualify, whether in part or in full, as a like-kind exchange pursuant to
§1031 of the Code. Nothing in this definition shall require the Issuer, any
Subsidiary, the Austin Partnership or RAM to elect that §1031 of the Code be
applicable to any Asset Swap.
Assignment and Acceptance. The Assignment and Acceptance substantially in the
form attached as Exhibit H hereto.
Attributable Indebtedness. On any date, (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, (b) in
respect of any monetary obligation under any Synthetic Lease, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
Austin Investment. The acquisition by Emmis OpCo pursuant to the terms of the
Sinclair Definitive Agreement of a 50.1% combined economic and controlling
interest in the Austin Partnership and RAM, the sole general partner of the
Austin Partnership.
Austin Partnership. That certain Emmis Austin Radio Broadcasting Company, L.P.
(formerly known as LBJS Broadcasting Company, L.P.), a Texas limited
partnership, and of which RAM is the sole general partner, referred to in the
Sinclair Definitive Agreement.
Balance Sheet Date. February 28, 2011.
Bankruptcy Code. Title 11 of the United States Code, and any successor statute,
each as amended.
Bridge to Sale Excluded Subsidiary. A wholly-owned Excluded Subsidiary of Emmis
OpCo or any wholly-owned Subsidiary of Emmis OpCo organized under the laws of
any state of the United States or the District of Columbia and in the case of
any such Subsidiary prior to the Discharge of the OpCo Credit Agreement with
respect to which Emmis OpCo or such Subsidiary has granted to the OpCo
Administrative Agent, for the benefit of the OpCo Lenders and the OpCo
Administrative Agent, a first priority perfected security interest in the
Capital Stock of such Excluded Subsidiary and has taken all other actions
relating thereto to the reasonable satisfaction of the OpCo Administrative
Agent.

 

3



--------------------------------------------------------------------------------



 



Bridge to Sale License Subsidiary. A wholly-owned subsidiary of a Bridge to Sale
Excluded Subsidiary organized under the laws of any state of the United States
or the District of Columbia and the sole asset of which subsidiary is the FCC
License associated with the Station owned by such Bridge to Sale Excluded
Subsidiary.
Bridge to Sale Third Party Transaction. The sale of a Station (and the FCC
License associated with such Station) by a Bridge to Sale Excluded Subsidiary
and a Bridge to Sale License Subsidiary, on the one hand, to a non-Affiliate
third party, on the other hand.
Bridge to Sale Transaction Conditions. Prior to the Discharge of the OpCo Credit
Agreement, the “Bridge to Sale Transaction Conditions” as defined therein and
thereafter, the satisfaction of the following conditions:
(i) the sale of the applicable Station (and the FCC License associated with such
Station) is consummated on an arm’s length basis to a non-Affiliate third party
for fair and reasonable consideration; and
(ii) none of the Issuer, any of its Subsidiaries, any Bridge to Sale Excluded
Subsidiary, any Bridge to Sale License Subsidiary or any Affiliate of any of the
foregoing has made at any time during the twelve consecutive month period ending
immediately prior to, or in connection with, the relevant Bridge to Sale Third
Party Transaction, or, after giving effect to the relevant Bridge to Sale Third
Party Transaction, will make, an Investment in such non-Affiliate third party
purchaser or an Affiliate of such third party which in the aggregate with all
such Investments is in excess of 25% of the total consideration received by
Emmis OpCo, any Subsidiary of Emmis OpCo, any Bridge to Sale Excluded
Subsidiary, any Bridge to Sale License Subsidiary or Affiliate of any of the
foregoing in connection with such sale of the Station (and the FCC License
associated with such Station), and any such Investment otherwise permitted
hereunder shall be in the form of one or more promissory notes or any Capital
Stock of such non-Affiliate third party purchaser or Affiliate of such third
party received by the applicable Bridge to Sale Excluded Subsidiary and/or
Bridge to Sale License Subsidiary as part of the consideration for the relevant
Bridge to Sale Third Party Transaction; and
(iii) at least seventy-five percent (75%) of the consideration received by such
Bridge to Sale Excluded Subsidiary, Bridge to Sale License Subsidiary or any
other Affiliate of Emmis OpCo (as applicable) is in the form of cash and is
received upon the consummation of the sale of such Station (and the FCC License
associated with such Station); and
(iv) such sale is consummated in accordance with the Bridge to Sale Transaction
Documents.

 

4



--------------------------------------------------------------------------------



 



Bridge to Sale Transaction Documents. Collectively, (i) an asset sale agreement,
put-call agreement or such other agreement (whether written or otherwise)
pursuant to which, among other things, a Bridge to Sale Excluded Subsidiary and
a Bridge to Sale License Subsidiary agrees to sell, transfer or otherwise
dispose of the Station (and the FCC License associated with such Station) owned
by such Person to a non-Affiliate third party and/or (ii) any LMA Agreement
relating to such Station (including the FCC License associated with such
Station), all in form, scope and substance satisfactory to the OpCo
Administrative Agent.
Bridge to Sale Transfer. The transfer by Emmis OpCo or any of its Subsidiaries
of a Station and the FCC License associated with such Station to one or more
Excluded Subsidiaries.
Business Day. Any day on which banking institutions in Chicago, Illinois and New
York, New York are open for the transaction of banking business.
Capital Assets. Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will) to the extent such intangible assets have
not been acquired in connection with a Permitted Acquisition; provided that
Capital Assets shall not include any item customarily charged directly to
expense or depreciated over a useful life of twelve (12) months or less in
accordance with GAAP.
Capital Expenditures. Amounts paid or Indebtedness incurred by the Issuer or any
of its Subsidiaries in connection with (i) the purchase or lease by the Issuer
or any of its Subsidiaries of Capital Assets that would be required to be
capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by the Issuer or any of its Subsidiaries as
lessee under any Synthetic Lease to the extent that such assets would have been
Capital Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease.
Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership or equity interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
Capitalized Leases. Leases under which the Issuer or any of its Subsidiaries is
the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

5



--------------------------------------------------------------------------------



 



CERCLA. See §8.18(a).
Change of Control. An event or series of events as a consequence of which
(a) any “person” or “group” (as such terms are used in §§13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding any
Permitted Holder, shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 35%
or more of the Capital Stock of the Issuer unless the Permitted Holders own
Capital Stock having a greater percentage of the general voting power of the
outstanding voting Capital Stock than that held by such person or group; (b) the
board of directors of the Issuer shall cease to consist of a majority of
Continuing Directors; (c) the Issuer shall at any time (i) cease to own Capital
Stock of any Subsidiary representing the same percentage of outstanding Capital
Stock of such Subsidiary as held by the Issuer on the date hereof or as of any
later date on which any new Subsidiary is created or acquired, unless the
diminution of such percentage is attributable to a disposition of Capital Stock
which was permitted hereunder or (ii) cease to own Capital Stock of any
Subsidiary which enables it at all times to elect a majority of the board of
directors of such Subsidiary unless the disposition of such Capital Stock was
permitted hereunder; (d) the Issuer shall cease to directly own one hundred
percent (100%) of the issued and outstanding Capital Stock of Emmis OpCo;
(e) any change of control under the OpCo Credit Agreement (as in effect on the
date hereof); or (f) any change of control under the OpCo Credit Agreement.
Code. The Internal Revenue Code of 1986.
Common Stock. The common stock of the Issuer, par value $.01 per share.
Communications Act. The Communications Act of 1934, as amended, and the rules
and regulations of the FCC thereunder as now or hereafter in effect.
Competitor. Any Person (other than a bank or any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business)
that owns (either directly or indirectly) a legal or beneficial interest
attributable under FCC rules to one or more radio stations within any of the
markets in which Emmis or any of its Subsidiaries or Excluded Subsidiaries
operates.
Compliance Certificate. See §9.4(c).
Consenting OpCo Lenders. Each OpCo Lender that has executed the Fourth Amendment
to the OpCo Credit Agreement, dated as of the date hereof, among the Issuer,
Emmis OpCo and the lenders party thereto, and each direct or indirect successor
and assign of such OpCo Lender.

 

6



--------------------------------------------------------------------------------



 



Consolidated or consolidated. With reference to any term defined herein and
except as otherwise expressly provided herein, shall mean that term as applied
to the accounts of the Issuer and its Subsidiaries, consolidated in accordance
with GAAP.
Consolidated EBITDA. Consolidated EBITDA as defined in the OpCo Credit Agreement
(as in effect on the date hereof), and any defined term used therein shall for
purposes of calculating Consolidated EBITDA also have the meaning specified in
the OpCo Credit Agreement (as in effect on the date hereof), except that “Revert
Date” shall be deemed to mean the date the Obligations hereunder and under the
other Purchase Documents are indefeasibility paid in full in cash.
Consolidated Net Income. Consolidated Net Income as defined in the OpCo Credit
Agreement (as in effect on the date hereof), and any defined term used therein
shall for purposes of calculating Consolidated Net Income shall also have the
meaning specified in the OpCo Credit Agreement (as in effect on the date
hereof), except that “Revert Date” shall be deemed to mean the date the
Obligations hereunder and under the other Purchase Documents are indefeasibility
paid in full in cash.
Consolidated Total Funded Debt. As of any date of determination, for the Issuer
and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Issuer or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Issuer or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Issuer or such Subsidiary.
Continuing Directors. The directors of the Issuer and Emmis OpCo on the
Effective Date, and each other director of the Issuer or Emmis OpCo, if (a) in
case of the Issuer, such other director’s nomination for election to the board
of directors of the Issuer is recommended by at least 662/3% of the then
Continuing Directors of the Issuer in his or her election by the shareholders of
the Issuer, and (b) in the case of Emmis OpCo, such other director’s nomination
for election to the board of directors of Emmis OpCo is recommended by either
662/3% of the then Continuing Directors of the Emmis OpCo or by the majority of
the shareholders in his or her election by the shareholders of Emmis OpCo.

 

7



--------------------------------------------------------------------------------



 



Default. See §14.1.
Default Rate. See §3.2.2.
Designated OpCo Obligations. All OpCo Obligations (other than contingent
indemnity obligations for which no claim has been made) beneficially owned by
each Consenting OpCo Lender.
Discharge of the OpCo Credit Agreement. The first date that (i) the
“Obligations” (as defined in the OpCo Credit Agreement (as in effect on the date
hereof)), other than contingent obligations for which no claim has been made,
have been paid in full in cash other than with the proceeds of a Permitted
Refinancing; (ii) all letters of credit issued under the OpCo Credit Agreement
(other than letters of credit not constituting Senior Debt Obligations) have
been cancelled or cash collateralized at 105% of the aggregate undrawn face
amount thereof on terms and conditions and pursuant to documentation reasonably
satisfactory to the OpCo Administrative Agent or otherwise assumed under or in
connection with a Permitted Refinancing and (iii) all “Commitments” (as defined
in the OpCo Credit Agreement (as in effect on the date hereof)) have been
terminated.
Discharge of the Senior Debt Obligations. The first date that (i) the Senior
Debt Obligations, other than contingent obligations for which no claim has been
made, have been paid in full in cash other than with the proceeds of a Permitted
Refinancing; (ii) all letters of credit issued under the OpCo Credit Agreement
(other than letters of credit not constituting Senior Debt Obligations) have
been cancelled or cash collateralized at 105% of the aggregate undrawn face
amount thereof on terms and conditions and pursuant to documentation reasonably
satisfactory to the OpCo Administrative Agent or otherwise assumed under or in
connection with a Permitted Refinancing and (iii) all commitments to lend (other
than commitments in excess of the maximum amount of Senior Debt Obligations)
have been terminated.
Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of the Issuer or any of its Subsidiaries,
other than dividends payable solely in shares of common stock of the Issuer; the
purchase, redemption, defeasance, retirement or other acquisition of any shares
of any class of Capital Stock of the Issuer or any of its Subsidiaries, directly
or indirectly through a Subsidiary or otherwise (including the setting apart of
assets for a sinking or other analogous fund to be used for such purpose); the
return of capital by the Issuer or its Subsidiaries to its shareholders as such;
or any other distribution on or in respect of any shares of any class of Capital
Stock of the Issuer or its Subsidiaries.
Dollars or $. Dollars in lawful currency of the United States of America.

 

8



--------------------------------------------------------------------------------



 



Effective Date. The date that all of the conditions precedent set forth in
Article 12 are satisfied.
Emmis OpCo. Emmis Operating Company, an Indiana corporation.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Issuer or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
Environmental Laws. See §8.18(a).
EPA. See §8.18(b).
Equity Issuance. The sale or issuance (whether by public or private offering) by
the Issuer, Emmis OpCo or any Subsidiary of either the Issuer or Emmis OpCo of
any of its Capital Stock or any Equity-Like Instrument, other than sales or
issuances to the Issuer, Emmis OpCo or any Subsidiary of either the Issuer or
Emmis OpCo.
Equity-Like Instrument. Any instrument that is equity-like in nature (including
without limitation, preferred stock and any instrument issued pursuant to the
conversion of convertible Indebtedness into Capital Stock), whether or not such
instrument is considered Capital Stock, which evidences a residual interest in
the issuer or its assets after the payment of all indebtedness and other
liabilities paid prior to equity in accordance with GAAP, and has no put or
similar provisions (except for put or similar provisions applicable in the event
of an asset sale or change of control), no fixed maturity date and no mandatory
redemption date, unless such maturity date or such mandatory redemption date is
more than six (6) months after the Final Maturity Date. For the avoidance of
doubt, nothing contained herein permitting the existence in any Equity-Like
Instrument of put or similar provisions applicable in the event of an asset sale
or change of control shall be deemed a consent to the making of any payment
resulting from the exercise of such provisions.
ERISA. The Employee Retirement Income Security Act of 1974.
ERISA Affiliate. Any Person which is treated as a single employer with the
Issuer under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.

 

9



--------------------------------------------------------------------------------



 



Event of Default. See §14.1.
Excluded Subsidiaries. Collectively, (a) each subsidiary of Emmis International
Broadcasting Corporation which is not organized under the laws of the United
States or any state or political subdivision of the United States unless
included at the election of the Issuer upon prior written notice to the
Purchaser, (b) Ciudad, LLC, an Indiana limited liability company and (c) the
Austin Partnership and RAM, in each case, until such subsidiary becomes
wholly-owned by Emmis OpCo and upon prior written notice to the Purchaser.
Notwithstanding the foregoing, no Person may be an Excluded Subsidiary hereunder
if (i) it is a “Guarantor” under any indenture or other document or instrument
governing Subordinated Debt or has otherwise guaranteed or given assurances of
payment or performance under or in respect of any Indebtedness (including
Subordinated Debt) of the Issuer or any of the Subsidiaries or (ii) it is a
License Subsidiary formed or organized, as applicable, under the laws of the
United States.
Excluded Taxes. See §6.3.2.
Exercise Period. See §21(d).
Extraordinary Receipt. Any cash received by or paid to or for the account
(without duplication) of the Issuer, any Subsidiary, the Austin Partnership or
RAM, not in the ordinary course of business, including tax refunds, pension plan
reversions, proceeds of insurance (including business interruption insurance),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments. Notwithstanding the foregoing, with respect to
Extraordinary Receipts with respect to the assets of the Austin Partnership and
RAM, Extraordinary Receipts shall include only the Issuer’s and Emmis OpCo’s and
its Subsidiaries’ aggregate equity percentage in the Austin Partnership or RAM
of such Extraordinary Receipts.
FCC. The Federal Communications Commission (or any successor agency, commission,
bureau, department or other political subdivision of the United States of
America).
FCC License. Any license, permit, certificate of compliance, antenna structure
registration, franchise, approval or authorization granted or issued by the FCC.
Final Maturity Date. February 1, 2015.
Fourth Amendment to the OpCo Credit Agreement. That certain Fourth Amendment to
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
November 10, 2011, by and among (a) Issuer, (b) Emmis OpCo, and (c) certain
Lenders and acknowledged by Bank of America, N.A. as administrative agent.

 

10



--------------------------------------------------------------------------------



 



Fund. Any Person that is or will be engaged in making, purchasing, holding or
otherwise investing in loans, notes or other extensions of credit, equity
interests or other securities or investments.
GAAP. Generally accepted accounting principles in effect in the United States
from time to time. Notwithstanding the foregoing, if at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Purchase Document, and the Issuer or the Purchaser shall so
request, the Purchaser and the Issuer shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) the Issuer shall provide to the Purchaser financial
statements and other documents required under this Purchase Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
Governing Documents. With respect to any Person, its certificate or articles of
incorporation, membership agreement, partnership agreement or similar charter
document, any by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator,
including, without limitation, the FCC.
Guarantee. As to any Person, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

11



--------------------------------------------------------------------------------



 



Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Issuer or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Hazardous Substances. See §8.18(b).
Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
(a) every obligation of such Person for money borrowed,
(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,
(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),
(e) every obligation of such Person under any Capitalized Lease,
(f) every obligation of such Person under any Synthetic Lease,
(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,

 

12



--------------------------------------------------------------------------------



 



(h) every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value any shares of Capital
Stock issued by such Person or any rights measured by the value of such Capital
Stock,
(i) every net obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law,
(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation,
(l) every financial obligation of such Person in connection with the KMVN Sale.
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be 100% of the stated
principal amount thereof, (v) any Capitalized Lease shall be the principal
component of the aggregate of the rental obligation under such Capitalized Lease
payable over the term thereof that is not subject to termination by the lessee,
(w) any sale of receivables shall be the amount of unrecovered capital or
principal investment of the purchaser (other than the Issuer or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of interest
earned on such investment, (x) any Synthetic Lease shall be the stipulated loss
value, termination value or other equivalent amount, (y) any derivative contract
shall be the maximum amount of any termination or loss payment required to be
paid by such Person if such derivative contract were, at the time of
determination, to be terminated by reason of any event of default or early
termination event thereunder, whether or not such event of default or early
termination event has in fact occurred and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.

 

13



--------------------------------------------------------------------------------



 



Indemnified Liabilities. See §18.3.
Indemnified Person. See §18.3.
Initial Purchase Date. The date upon which the conditions in Article 12 and in
§13.1 shall have been satisfied.
Initial Purchaser. [PURCHASER]
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of Capital Stock or Indebtedness of, or in
respect of any guaranties (or other commitments as described under the
definition of Indebtedness) of the obligations or Indebtedness of, or
obligations of, or loans, advances, capital contributions or transfers of
property to, any Person, but excluding accrued interest or earnings thereon. In
determining the aggregate amount of Investments outstanding at any particular
time: (i) the amount of any Investment represented by a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding unless such guaranty shall be for an expressly lower amount or
portion of such obligations guaranteed; (ii) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, (iii) there shall not be deducted
from the aggregate amount of Investments any decrease in the value thereof, and
(iv) there shall be deducted in respect of the total amount of Investments
(A) the amount of Net Cash Equity Issuance Proceeds of any Equity Issuance by
the Issuer or Emmis OpCo, (B) the amount of Net Cash Debt Issuance Proceeds of
any issuance of Permitted Issuer Indebtedness, but in each of (A) and (B) above,
only to the extent that such proceeds (1) are not subject to a mandatory
prepayment under §3.3.2 or §4.4 of the OpCo Credit Agreement (as in effect on
the date hereof), (2) are not used or intended for use by the Issuer in
connection with any redemption, purchase or other acquisition or extinguishment
of any Issuer Preferred Stock or Common Stock of the Issuer, (3) are not used or
intended for use in connection with any redemption, purchase or other
acquisition or extinguishment of any Indebtedness of the Issuer or any
Subsidiary (except a voluntary prepayment of the revolving credit loans at par
that does not reduce the revolving credit commitment in connection with the OpCo
Credit Agreement (as in effect on the date hereof)), (4) are not used or
intended for use in connection with a dutch auction in connection with the OpCo
Credit Agreement (as in effect on the date hereof), and (5) of the Issuer are
concurrently with such transaction contributed to Emmis OpCo in cash as equity,
and (C) any deferred purchase price of Asset Sales (excluding the sale of KMVN),
but only to the extent (1) such deferred purchase price was an Investment
included in the calculation of outstanding Investments at the time of such Asset
Sale and at all times prior to such date of determination, and (2) such amounts
are applied to prepay the “Obligations” (as defined in the OpCo Credit
Agreement) in accordance with the terms of the OpCo Credit Agreement (as in
effect on the date hereof) or, after the Discharge of the Senior Debt
Obligations, to prepay the Obligations under this Purchase Agreement.
Notwithstanding the foregoing, in no event shall an amount in excess of
$25,000,000 be deducted from the determination of the aggregate amount of
Investments.

 

14



--------------------------------------------------------------------------------



 



Issuer. Emmis Communications Corporation, an Indiana corporation.
Issuer Corporate Overhead Expenses. Means (i) accounting and audit costs and
expenses incurred by the Issuer in the ordinary course of its business in
connection with preparing consolidated and consolidating financial reports and
tax filings, (ii) Securities and Exchange Commission (the “SEC”) filing fees and
expenses incurred by the Issuer, (iii) legal fees relating to the corporate
maintenance of the Issuer, (iv) director fees incurred by the Issuer, (v) costs
and expenses payable by the Issuer for director and officer insurance,
(vi) transfer agent fees payable in connection with Capital Stock of the Issuer,
(vii) proxy solicitation costs incurred by the Issuer, (viii) franchise taxes
and other fees payable to the jurisdictions of incorporation or qualification of
the Issuer, (ix) out-of-pocket costs and expenses incurred in connection with
this Purchase Agreement, and (x) other similar costs and expenses of the Issuer
incurred in the ordinary course of conducting its business; provided, that in no
event shall Issuer Corporate Overhead Expenses include (A) employees’ or
officers’ salaries and bonuses, (B) debt service and dividends and other
distributions in respect of the Capital Stock of the Issuer (other than debt
service with respect to the Notes) or (C) costs and expenses incurred by the
Issuer in connection with any actual or proposed issuance of indebtedness (other
than costs or expenses with respect to the Notes) or equity by the Issuer which
is permitted hereunder except to the extent such costs and expenses are paid out
of the proceeds of such issuance.
KMVN Sale. See §10.5.2.
License Subsidiaries. Collectively, (a) Emmis License Corporation of New York,
Emmis Radio License Corporation, Emmis Radio License Corporation of New York,
Emmis Radio License, LLC, Emmis Television License, LLC and (b) any new
Subsidiaries that hold licenses to broadcast or transmit radio or television
signals formed or acquired in connection with any Permitted Acquisition, or any
internal reorganization permitted pursuant to §10.5.1(a) of the OpCo Credit
Agreement (as in effect on the date hereof).
Lien. Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction and with respect to stock, a Person’s right to acquire such stock).

 

15



--------------------------------------------------------------------------------



 



LMA Agreement. Any time brokerage agreement, local marketing agreement or
related or similar agreements pursuant to which a Person acquires the right to
program substantially all of the time and to sell all of the advertising spots
of a Station owned by another non-affiliated person or to otherwise operate a
Station in exchange for cash payment, entered into, directly or indirectly,
either between (i) Emmis OpCo or any of its Subsidiaries, on the one hand, and
any Person other than the Issuer, Emmis OpCo or any of its Subsidiaries or their
respective Affiliates, on the other hand or (ii) a Bridge to Sale Excluded
Subsidiary, on the one hand, and any Person other than the Issuer, Emmis OpCo or
any of its Subsidiaries or their respective Affiliates, on the other hand.
Make-Whole Amount. With respect to the Notes on any redemption date, the present
value as of the redemption date of the amount of interest that would have been
payable (including interest that would have been payable on capitalized
interest) on the Notes being redeemed through the Make-Whole Expiration Date if
such Notes had not been redeemed, determined by discounting such interest at a
discount rate equal to the applicable Treasury Rate with a maturity date nearest
the Make-Whole Expiration Date plus 25 basis points.
Make-Whole Expiration Date. May 10, 2013.
Material Adverse Effect. With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):
(a) a material adverse effect on the business, properties, condition (financial
or otherwise), assets, operations or income of the Issuer and its Subsidiaries,
taken as a whole;
(b) a material adverse effect on the ability of the Issuer or Emmis OpCo
individually or the Issuer and its Subsidiaries, taken as a whole, to perform
any of their respective Obligations under any of the Purchase Documents to which
it is a party;
(c) any impairment of the validity, binding effect or enforceability of this
Purchase Agreement or any of the other Purchase Documents, any material
impairment of the rights, remedies or benefits available to the Purchaser under
any Purchase Document; or
(d) any “Material Adverse Effect” as defined in the OpCo Credit Agreement (as in
effect on the date hereof).
Moody’s. Moody’s Investors Services, Inc.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Issuer or any ERISA Affiliate.

 

16



--------------------------------------------------------------------------------



 



Necessary Authorization. Any license, permit, consent, franchise, order,
approval or authorization from, or any filing, recording or registration with,
any Governmental Authority (including without limitation the FCC) necessary to
the conduct of any business of the Issuer or any of its Subsidiaries or for the
ownership, maintenance and operation by such Person of its Stations and other
properties or to the performance by such Person of its obligations under any LMA
Agreement.
Net Cash Debt Issuance Proceeds. With respect to any issuance of Indebtedness of
(a) Emmis OpCo and its Subsidiaries (other than in accordance with the terms of
§§10.1.(a), (b), (c), (d), (f), (g), (h), (i), and (j) of the OpCo Credit
Agreement (as in effect on the date hereof) and other than any Permitted
Refinancing Indebtedness), and (b) the Issuer, the gross cash proceeds received
by the issuer for such issuance of Indebtedness, minus the sum of (i) the amount
of any mandatory prepayment with the proceeds of such Indebtedness under the
OpCo Credit Agreement (as in effect on the date hereof) and (ii) all reasonable
and customary transaction expenses (including, without limitation, underwriting
discounts and commissions) actually incurred in connection with such issuance.
Net Cash Equity Issuance Proceeds. With respect to any Equity Issuance, the
excess of the gross cash proceeds received by the issuer for such Equity
Issuance minus the sum of (i) the amount of any mandatory prepayment with the
proceeds of such Equity Issuance under the OpCo Credit Agreement (as in effect
on the date hereof) and (ii) all reasonable and customary transaction expenses
(including, without limitation, underwriting discounts and commissions) actually
incurred in connection with such issuance.
Net Cash Sale Proceeds. In respect of any Asset Sale or Asset Swap, the gross
cash proceeds (without duplication) received by the Issuer, its Subsidiaries,
the Austin Partnership or RAM, as applicable, minus, the sum of (a) all
reasonable out-of-pocket fees, commissions and other reasonable and customary
direct expenses actually incurred in connection with such Asset Sale or Asset
Swap, including any income taxes payable as a result of such Asset Sale and the
amount of any transfer or documentary taxes required to be paid by such Person
or Persons in connection with such Asset Sale or Asset Swap, plus (b) the
aggregate amount of cash so received by such Person or Persons which is required
to be used to retire (in whole or in part) any Indebtedness (other than under
the Purchase Documents) of such Person or Persons permitted by this Purchase
Agreement that was secured by a lien or security interest permitted by this
Purchase Agreement and which is required to be repaid in whole or in part (which
repayment, in the case of any other revolving credit arrangement or multiple
advance arrangement, reduces any commitment thereunder) in connection with such
Asset Sale or Asset Swap, plus (c) any cash reserve in an amount reasonably
determined by the Issuer to be necessary in connection with indemnification
obligations or potential post-closing purchase price adjustments relating to
such Asset Sale or Asset Swap so long as (i) the Issuer provides to the
Purchaser an accounting of such proceeds reasonably satisfactory to the
Purchaser and (ii) the Issuer prepays the loans due under the OpCo Credit
Agreement (as in effect on the date hereof) with the remainder of such funds
promptly upon settlement or extinguishment of such obligations or adjustments.
If any of the Issuer, any Subsidiary, the Austin Partnership or RAM receives any
promissory notes or other instruments as part of the consideration for such
Asset Sale or Asset Swap or if payment in cash of any portion of the
consideration for such Asset Sale or Asset Swap is otherwise deferred or if the
amount previously held as a cash reserve for indemnification obligations or
purchase price adjustments is reduced, Net Cash Sale Proceeds shall be deemed to
include any cash payments in respect of such notes or instruments or otherwise
deferred portion of such consideration when and to the extent received by such
Person. Notwithstanding the foregoing, with respect to Asset Sales and Asset
Swaps of the assets of the Austin Partnership and RAM, Net Cash Sale Proceeds
shall be calculated only to the extent of the Issuer’s and its Subsidiaries’
aggregate equity percentage in the Austin Partnership or RAM, as applicable.

 

17



--------------------------------------------------------------------------------



 



Non-Compliance Date. See §6.2.
Non-Compliance Fee. See §6.2.
Non-Excluded Taxes. See §6.3.2.
Notice of Purchase. A notice substantially in the form of Exhibit G.
Notes. The Notes issued by the Issuer in favor of the Purchaser dated as of the
date hereof in the original principal amount of up to $35,000,000 substantially
in the form attached as Exhibit C hereto and any other Note(s) issued pursuant
to §3.5 or §3.6.
Obligations. All indebtedness, obligations and liabilities of the Issuer to the
Purchaser, existing on the date of this Purchase Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under or in
connection with this Purchase Agreement or the Purchase Documents or the Notes,
or other instruments at any time evidencing any thereof. This term includes,
without limitation, all interest that accrues after the commencement of any case
or proceeding by or against any credit party in bankruptcy whether or not
allowed in such case or proceeding.
Obligor. See § 20.1.1.
OpCo Administrative Agent. “Administrative Agent” as defined in the OpCo Credit
Agreement.

 

18



--------------------------------------------------------------------------------



 



OpCo Credit Agreement. That certain Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of November 2, 2006, by and among Emmis OpCo, the
lending institutions party thereto, Bank of America, N.A., as administrative
agent, Deutsche Bank Trust Company Americas, as syndication agent, and General
Electric Capital Corporation, Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., Rabobank Nederland, New York Branch and Suntrust Bank, as co-documentation
agents, as amended on March 3, 2009, August 19, 2009, March 29, 2011, and
November 10, 2011, as attached hereto as Exhibit B and as such agreement may be
amended, amended and restated, modified, supplemented, waived, restructured,
renewed, replaced, extended, or refinanced (including as Permitted Refinancing
Indebtedness) from time to time. At any time after the Discharge of the OpCo
Credit Agreement, all references to the OpCo Credit Agreement herein or in any
other Purchase Document shall survive the Discharge of the OpCo Credit Agreement
and shall continue in full force and effect regardless of the validity,
regularity or enforceability of the OpCo Credit Agreement and regardless of any
termination, cancellation, amendments, amendments and restatements, supplements,
waivers, restructurings, renewals, extensions, replacements, refinancings or
other modifications to the OpCo Credit Agreement (as in effect on the date
hereof). All references in the OpCo Credit Agreement to “Revert Date” shall be
deemed to mean the date the Obligations hereunder under the Notes and under the
other Purchase Documents are indefeasibly paid in full in cash.
OpCo Obligations. The “Obligations” (as defined in the OpCo Credit Agreement)
(which for the avoidance of doubt includes interest at the default rate, if
applicable, and any applicable acceleration prepayment penalties or premiums, in
each case, irrespective of whether a Proceeding has been commenced by or against
any OpCo Obligor, and such amounts are allowed in such Proceeding), plus (B) any
Exit Fee (as defined in that certain backstop letter dated March 27, 2011 among
the OpCo Obligors party thereto, and Canyon Capital Advisors LCC) that would be
payable to an OpCo Lender upon the redemption or other repayment (including,
without limitation, as a result of an acceleration upon any Event of Default,
including the commencement of a Proceeding by any OpCo Obligor) of any
Designated OpCo Obligations, or under any other circumstance).
OpCo Lenders. “Lenders” as defined in the OpCo Credit Agreement.
OpCo Loan Documents. “Loan Documents” as defined in the OpCo Credit Agreement.
OpCo Obligor. The Issuer, Emmis OpCo and its Subsidiaries, as obligors under the
OpCo Loan Documents.
OpCo Required Lenders. “Required Lenders” as defined in the OpCo Credit
Agreement.
OpCo Secured Parties. The OpCo Administrative Agent and the OpCo Lenders.
OpCo Security Documents. “Security Documents” as defined in the OpCo Credit
Agreement.

 

19



--------------------------------------------------------------------------------



 



Operating Subsidiaries. Collectively, (a) Emmis Radio Corporation, Emmis
Meadowlands Corporation, Emmis Publishing Corporation, Mediatex Communications
Corporation, Los Angeles Magazine Holding Company, Inc., and Emmis Enterprises,
Inc., each an Indiana corporation; (b) Emmis Radio, LLC, an Indiana limited
liability company; (c) Emmis International Broadcasting Corporation, a
California corporation; (d) the Partnership Subsidiaries and their successors;
and (e) any new Subsidiaries acquired in connection with any Permitted
Acquisition or any internal reorganization permitted pursuant to §10.5.1 of the
OpCo Credit Agreement (as in effect on the date hereof) (a) used to hold assets
(other than broadcast licenses) used in connection with, and to conduct
operations of, any Station.
Original Obligations. See Permitted Refinancing Indebtedness.
outstanding. With respect to the Notes, the aggregate unpaid principal thereof
as of any date of determination.
Partnership Subsidiaries. Collectively, Emmis Indiana Broadcasting, L.P., Emmis
Publishing, L.P. and Emmis Television Broadcasting, L.P., each an Indiana
limited partnership.
Payment Default. An “Event of Default” under §14.1(a) or §14.1(b) of the OpCo
Credit Agreement.
Payment in Full or Paid in Full. (a) Senior Debt Obligations, other than
contingent obligations for which no claim has been made, have been paid in full
in cash other than with the proceeds of a Permitted Refinancing and (b) all
letters of credit issued under the OpCo Credit Agreement have been cancelled or
cash collateralized or otherwise assumed in connection with a Permitted
Refinancing.
Payment or Distribution. With respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Obligor of cash, securities or
other assets or property, by set-off or otherwise, on account of such
indebtedness, obligation or security, (b) any redemption, purchase or other
acquisition of such indebtedness, obligation or security by any Obligor or (c)
the granting of any lien or security interest to or for the benefit of the
holders of such indebtedness, obligation or security in or upon any payment of
any Obligor.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted §11 Amendment. Either (a) an amendment to §11 of the OpCo Credit
Agreement (as in effect on the date hereof) so long as, after giving effect
thereto, (i) the definitions used in the calculation of Total Leverage Ratio
shall not have changed, (ii) the Total Leverage Ratio continues to be tested as
of the last day of each fiscal quarter and (iii) the Total Leverage Ratio does
not exceed 5.50:1.00 or (b) any waiver of non-compliance with the covenants set
forth in §11 of the OpCo Credit Agreement (as in effect on the date hereof) as
of the last day of a fiscal quarter so long as, with respect to the last day of
the immediately preceding fiscal quarter, no such waiver was in existence and
Emmis OpCo and its Subsidiaries were in compliance with the covenants set forth
in §11.

 

20



--------------------------------------------------------------------------------



 



Permitted Acquisition. Any acquisition permitted under §10.5.1.
Permitted Holders. Jeffrey Smulyan, his spouse, his children, his grandchildren,
his estate and trusts created for the benefit of any of the foregoing.
Permitted Issuer Indebtedness. Indebtedness under this Purchase Agreement and
any other obligations under the Purchase Documents.
Permitted Liens. Liens permitted by §10.2.
Permitted Refinancing. A refinancing, extension, replacement, amendment,
amendment and restatement, modification, supplement, renewal or restructuring of
the OpCo Indebtedness with the proceeds of Permitted Refinancing Indebtedness.
Permitted Refinancing Indebtedness. Any Indebtedness (“Refinancing
Indebtedness”) that extends, replaces, amends, amends and restates, modifies,
supplements, renews, restructures or refinances the OpCo Obligations as in
effect on the date hereof (the “Original Obligations”); so long as the aggregate
principal amount of term loans and revolving commitments under all such
Refinancing Indebtedness does not exceed the sum of (i) the principal amount of
the term loans and revolving commitments outstanding under the OpCo Credit
Agreement as of the date hereof by more than $25,000,000, plus any accrued and
unpaid interest to the date such Permitted Refinancing Indebtedness is incurred
and (ii) the costs and expenses incurred in connection with such Refinancing
Indebtedness.
Person. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.
Proceeding. See §20.4.1.
Projections. See §8.4.3.

 

21



--------------------------------------------------------------------------------



 



Public Affiliate. An Affiliate of a Purchaser that is under common control with
the Purchaser (but not controlled by the Purchaser) that has a class of equity
securities listed on a national securities exchange in the United States and is
a reporting company for purposes of the U.S. Securities and Exchange Act of
1934, as amended (the “Exchange Act”) so long as the majority of the members of
the board of directors of such Affiliate are independent of the Purchaser and
its other Affiliates and Related Funds for purposes of applicable stock exchange
rules and the Exchange Act.
Purchase Agreement. This Purchase Agreement, including the Schedules and
Exhibits hereto.
Purchase Date. Each date during the Purchase Period on which a Note is purchased
by the Purchaser in accordance with the terms hereof; provided there shall be a
maximum of three (3) Purchase Dates.
Purchase Documents. Collectively, this Purchase Agreement, the Notes, and any
other documents, agreements or instruments contemplated hereby or thereby or
executed by the Issuer, a Subsidiary (or an Excluded Subsidiary, to the extent
required by the terms of this Purchase Agreement and the other Purchase
Documents) from time to time in connection herewith or therewith.
Purchase Option. See §20.1.1(a).
Purchase Option Date. See §21(b).
Purchase Option Event. The occurrence of any of the following: (a) receipt by
the Initial Purchaser of a notice (a “Consensual Restructuring Notice”) stating
that the OpCo Obligors and the OpCo Required Lenders intend to pursue a
consensual restructuring, which notice shall include a copy of a duly executed
agreement among the OpCo Obligors and the OpCo Required Lenders agreeing to
implement a restructuring of the Designated OpCo Obligations pursuant to a
“prepackaged” or “prenegotiated” Proceeding, or (b) unless a Consensual
Restructuring Notice has been previously delivered, (w) acceleration of the OpCo
Obligations in accordance with the terms of the OpCo Loan Documents, which
acceleration has not been waived within twenty (20) Business Days, (x) a payment
default under the OpCo Loan Documents that has not been cured or waived by the
OpCo Required Lenders within twenty (20) Business Days of the occurrence
thereof, (y) initiation of a foreclosure action against a material portion of
the “Collateral” (as defined in the OpCo Credit Agreement), which has not been
stayed or withdrawn within twenty (20) Business Days, or (z) the commencement of
any Proceeding by any OpCo Obligor. For greater certainty, following the
delivery of a Consensual Restructuring Notice, none of the items in (b) shall be
considered Purchase Option Events.

 

22



--------------------------------------------------------------------------------



 



Purchase Option Notice. See §21(b).
Purchase Option Period. See §21(b).
Purchase Option Price. See §21(e)(i).
Purchase Period. The period commencing on the Effective Date and ending at 2:00
p.m. (Chicago, Illinois time) on the 60th day thereafter; provided that if
following the purchase on the Initial Purchase Date the Borrower commences a
Tender Offer for Preferred Stock, the Purchase Period shall be extended for a
period of 30 additional days.
Purchased Letter of Credit Percentage. The aggregate Commitment Percentage (as
defined in the OpCo Credit Agreement (as in effect on the date hereof)) of the
Total Revolving Credit Commitment (as defined in the OpCo Credit Agreement (as
in effect on the date hereof)) of the OpCo Consenting Lenders.
Purchaser. [PURCHASER], a Delaware limited partnership and its successors and
assigns and any other Person that becomes a Purchaser pursuant to an assignment
executed pursuant to §3.5.
Purchaser Affiliate. Any Affiliate of a Purchaser (other than a Public
Affiliate) and any Related Fund.
RAM. Radio Austin Management, L.L.C., the sole general partner of the Austin
Partnership, which is and shall remain a single purpose entity whose sole
material asset is the general partnership interest in the Austin Partnership.
Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Issuer or any of its Subsidiaries.
Reference Period. As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Issuer and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
Refinancing. See §10.18.
Refinancing Indebtedness. See Permitted Refinancing Indebtedness.
Register. See §3.5.

 

23



--------------------------------------------------------------------------------



 



Related Fund. Any Fund that is administered or managed by the Purchaser or an
Affiliate of the Purchaser or any entity or Affiliate of an entity that
administers or manages a Purchaser.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Requisite Holders. The Purchasers holding at least a majority in principal
amount of all Notes then outstanding.
Restricted Payment. In relation to the Issuer and its Subsidiaries, any (a)
Distribution, (b) payment in respect of Subordinated Debt, (c) payment of
management, consulting or similar fees to Affiliates of the Issuer or such
Subsidiary, or (d) derivatives or other transactions with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Issuer or such Subsidiary to make payments to such
Derivatives Counterparty as a result of any change in market value of any
Capital Stock of the Issuer or such Subsidiary.
Senior Debt Obligations. (i) Any and all obligations, liabilities and
indebtedness of any nature that is now or may hereafter be owing by any OpCo
Obligor under or in connection with any of the OpCo Loan Documents, whether for
principal, accrued and unpaid interest, prepayment or other premium, fees or
expenses (which the parties acknowledge shall include the Exit Fee (as defined
in that certain backstop letter dated March 27, 2011 among the OpCo Obligors
party thereto, and Canyon Capital Advisors LCC)), and whether from time to time
reduced and thereafter increased or entirely extinguished and thereafter
reincurred, whether before or after the filing of a Proceeding under the
Bankruptcy Code, together with any amendments, modifications, renewals or
extensions thereof; and (ii) after the commencement of a Proceeding by or
against any OpCo Obligor, any interest which, but for the filing by or against
such OpCo Obligor of any such Proceeding, would constitute part of the foregoing
indebtedness, obligations or liabilities, whether or not a claim for post-filing
or post-petition interest is allowed in such Proceeding; provided that the
aggregate principal amount of Senior Debt Obligations (excluding interest,
premium, fees, expenses or indemnity payments) shall not exceed the sum of (i)
$245,057,563.00, plus any accrued and unpaid interest to the date any Permitted
Refinancing Indebtedness is incurred, and (ii) the costs and expenses incurred
in connection with any Refinancing Indebtedness, as such aggregate principal
amount is reduced by actual repayments of any term loan under the OpCo Credit
Agreement and any actual permanent reduction of any revolving credit commitment
under the OpCo Credit Agreement, in each case, other than with the proceeds of a
Permitted Refinancing.

 

24



--------------------------------------------------------------------------------



 



Sinclair Definitive Agreement. That certain Agreement for Purchase of Limited
Partner and Member Interests, dated as of March 3, 2003, between Sinclair
Telecable, Inc. and Emmis OpCo, together with all other agreements and documents
entered into or delivered pursuant to or in connection therewith, relating to
the Austin Investment and the governance of, or operation of the business of,
the Austin Partnership thereafter.
Solvent. With respect to any Person as of any date of determination, (a) the
fair value of the property of such Person (both at fair valuation and at present
fair saleable value) is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liabilities of such Person on its debts as they become absolute
and matured, (c) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to current and
anticipated future capital requirements and current and anticipated future
business conduct and the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, such liabilities shall be computed in an amount which, in light of the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
S&P. Standard & Poor’s Ratings Group.
Standstill Period. See §20.2.
Station. The properties, assets and operating rights constituting a system for
transmitting radio or television signals from a transmitter licensed by the FCC.
Subject Preferred Stock. Any Preferred Stock subject to a TRS Transaction at any
time during the term hereof.
Subordinated Debt. Collectively, any unsecured Indebtedness issued by the Issuer
after the Effective Date that is expressly subordinated and made junior to the
payment and performance in full in cash of the Obligations, and evidenced as
such by a written instrument containing subordination provisions in form and
substance reasonably satisfactory to the Purchaser and approved by the Purchaser
in writing; provided that the material terms and conditions of such Subordinated
Debt are less restrictive than the terms and conditions set forth in this
Purchase Agreement with respect to the Obligations and otherwise reasonably
acceptable as reasonably determined by the Purchaser and provided, further that
the Purchaser shall have received from the Issuer a certificate from the
principal financial or accounting office of the Issuer certifying that the
Obligations of the Issuer and its Subsidiaries arising under this Purchase
Agreement and the other Purchase Documents constitute “Senior Debt” under and as
defined in the definitive documentation governing such Indebtedness, and the
incurrence of the Obligations is permitted under the definitive documentation
governing such Indebtedness and will not cause a “Default” or “Event of Default”
under and as defined in such definitive documentation.

 

25



--------------------------------------------------------------------------------



 



Subsidiary. Any corporation, association, trust, partnership, limited liability
company or other business entity of which the designated parent shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority of the shares of Capital Stock or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency). For purposes of this Purchase Agreement, with respect to the
Issuer or any of their respective Subsidiaries, “Subsidiary” shall include all
Subsidiaries of the Issuer other than Excluded Subsidiaries, except as otherwise
expressly provided.
Synthetic Debt. With respect to any Person as of any date of determination
thereof, all obligations of such Person in respect of transactions entered into
by such Person that are intended to function primarily as a borrowing of funds
(including any minority interest transactions that function primarily as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.
Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.
Tender Offer. A broad solicitation by the Issuer to purchase shares of the
Issuer’s 6.25% Series A Convertible Stock pursuant to an offer that remains open
for a period that ends no later than 90 days after the Effective Date; provided
that no such broad solicitation shall qualify as a Tender Offer hereunder unless
the sum of (i) the Tender Offer Purchase Price plus (ii) all TRS Funding
Obligations shall not be less than $35,000,000 minus the costs and expenses of
the Tender Offer or TRS Transactions paid with proceeds of the Notes.
Tender Offer Purchase Price. The number of shares which the Issuer offers to
purchase multiplied by the offer price, assuming the offer is accepted by all
holders with respect to all shares.
Total Leverage Ratio. As at any date of determination, the ratio of
(a) Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
EBITDA for the most recently completed Reference Period.

 

26



--------------------------------------------------------------------------------



 



Treasury Rate. With respect to any prepayment pursuant to §3.3.2 or §3.3.3, the
yield to maturity at a time of computation of United States Treasury securities
with a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H.15 (519) which has become publicly available at
least two business days prior to the date of prepayment (or, if such Statistical
Release is no longer published, any publicly available source similar market
data)) most nearly equal to the period from the applicable date of prepayment to
May 1, 2013, provided, however, that if the period from the date of prepayment
to May 1, 2013 is not equal to the constant maturity of a United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that if the period from the date of
prepayment to May 1, 2013 is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.
TRS Funding Obligations. All obligations to fund the TRS Transactions that are
in fact funded with proceeds of the Notes.
UCC. The Uniform Commercial Code as in effect in the State of New York.
1.2 Rules of Interpretation.
(a) A reference to any document or agreement shall, unless expressly provided
otherwise, include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Purchase Agreement.
(b) The singular includes the plural and the plural includes the singular.
(c) A reference to any law includes any amendment or modification to such law.
(d) A reference to any Person includes its permitted successors and permitted
assigns.
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant or ratio contained herein, all Indebtedness of the
Issuer and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(f) The words “include”, “includes” and “including” are not limiting.

 

27



--------------------------------------------------------------------------------



 



(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the UCC.
(h) Reference to a particular “§” refers to that section of this Purchase
Agreement unless otherwise indicated.
(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Purchase Agreement as a whole and not to any particular section or
subdivision of this Purchase Agreement.
(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”
(k) This Purchase Agreement and the other Purchase Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
(l) This Purchase Agreement and the other Purchase Documents are the result of
negotiation between, and have been reviewed by counsel to, among others, the
Purchaser and the Issuer and are the product of discussions and negotiations
among all parties. Accordingly, this Purchase Agreement and the other Purchase
Documents are not intended to be construed against the Purchaser merely on
account of the Purchaser’s involvement in the preparation of such documents.
(m) Any reference contained herein to the “OpCo Credit Agreement (as in effect
on the date hereof)” shall refer to the OpCo Credit Agreement attached hereto as
Exhibit B regardless of the validity, regularity or enforceability of the OpCo
Credit Agreement and regardless of any termination, cancellation, amendments,
amendments and restatements, supplements (provided that any amendment of §11 of
the OpCo Credit Agreement or the definitions set forth therein (but not any
amendment of any other provision of the OpCo Credit Agreement) pursuant to a
Permitted §11 Amendment shall be given effect to the extent set forth herein),
waivers, restructurings, renewals, extensions, replacements, refinancings or
other modifications to the OpCo Credit Agreement. Any restriction, limitation,
prohibition, agreement or condition contained herein that is determined by
reference to restrictions, limitations, prohibitions, agreements or conditions
in the OpCo Credit Agreement (as in effect on the date hereof) shall remain in
full force and effect regardless of whether the OpCo Credit Agreement remains in
full force and effect, and for purposes hereof all such restrictions,
limitations, prohibitions, agreements and conditions shall survive the Discharge
of the OpCo Credit Agreement and be binding on the Issuer and its Subsidiaries
as if fully set forth herein, regardless of the validity, regularity or
enforceability of the OpCo Credit Agreement (as in effect on the date hereof).
In addition, (i) any requirement that the OpCo Administrative Agent be in
possession of, or have a Lien on, “Collateral” (as defined in the OpCo Credit
Agreement) shall be deemed waived for purposes of this Agreement from and after
the Discharge of the OpCo Credit Agreement, (ii) to the extent that compliance
with the OpCo Credit Agreement (as in effect on the date hereof) requires Emmis
OpCo or its Subsidiaries to provide the OpCo Administrative Agent with any
financial statement, appraisal, report, projection, certificate, notice,
estimate, calculation or similar writing, the Issuer shall substantially
concurrently therewith deliver a copy of such financial statement, appraisal,
report, projection, notice, estimate, calculation or similar writing to the
Purchaser and (iii) all references to the “Revert Date” in the OpCo Credit
Agreement (as in effect on the date hereof) shall be deemed to mean the date
that the Obligations hereunder, under the Notes and under the other Purchase
Documents have been indefeasibly paid in full in cash.

 

28



--------------------------------------------------------------------------------



 



2. INITIAL PURCHASE DATE AND SUBSEQUENT PURCHASE DATE TRANSACTIONS.
2.1 Commitment. Subject to the terms and conditions hereof, the Purchaser agrees
to purchase a Note on the Initial Purchase Date and up to four (4) additional
dates during the Purchase Period. To request that the Purchaser consummate a
purchase transaction, the Issuer shall deliver to the Purchaser a Notice of
Purchase (x) in the case of transaction on the Initial Purchase Date, on or
prior to the closing of transactions on such date and (y) in the case of any
subsequent Purchase Date, prior to 2:00 p.m. (Chicago, Illinois time) three
(3) Business Days prior to the proposed purchase.
2.2 Purchase Date Transactions. Subject to the terms and conditions hereof, on
each Purchase Date, upon satisfaction of the conditions precedent in Articles 12
and 13, (a) the Issuer shall issue the Note to the Purchaser and shall register
the Note in the name of the Purchaser in the Register and (b) immediately upon
receipt of the Note, the Purchaser shall pay the purchase price for the Note by
wire transfer of immediately available Dollars to the Issuer. The purchase price
for each Note shall be 100% of the original principal amount of such Note.
3. TERMS OF THE NOTES.
3.1 Form of Notes. The Notes shall be in the form of Exhibit C, shall be in the
original principal amount of up to $35,000,000 and shall be payable to Purchaser
or its registered assigns.
3.2 Interest on Notes.
3.2.1 Interest Rate; Payment. Except as otherwise provided in §3.2.2, the Notes
shall bear interest at the rate of 22.95% per annum, compounded quarterly
(except that (i) with respect to any Note issued prior to November 30, 2011,
interest accrued on any Note between the applicable Purchase Date and
November 30, 2011 shall be added to the principal amount of such Note on
November 30, 2011 and (ii) with respect to any Note issued after November 30,
2011, interest accrued on any Note between the applicable Purchase Date and
February 29, 2012 shall be added to the principal amount of such Note on
February 29, 2012); provided, if the OpCo Credit Agreement (as in effect on the
date hereof) is amended, amended and restated, restructured, renewed, extended,
replaced, supplemented, modified, waived or refinanced (“Refinanced”), and in
connection therewith the weighted average cost of funds (taking into account
LIBOR floors, original issue discount, upfront fees (other than arrangement or
placement fees), ongoing commitment

 

29



--------------------------------------------------------------------------------



 



fees, index rates, interest rates and applicable margins) (the “Weighted Average
Cost of Funds”) applicable to the OpCo Credit Agreement as so Refinanced
(including any agreements governing Permitted Refinancing Indebtedness) is
greater than the Weighted Average Cost of Funds in effect for loans under the
OpCo Credit Agreement as of the date hereof, the Notes shall bear interest at
the greater of (x) 22.95% or (y) the Weighted Average Cost of Funds applicable
to the OpCo Credit Agreement as so Refinanced (including any agreements
governing Permitted Refinancing Indebtedness) plus 1125 basis points. Interest
shall be payable in arrears on the last day of each May, August, November and
February and on the date of any payment of principal of the Notes, commencing
November 30, 2011 (each an “Interest Payment Date”). Except for payments at
Final Maturity or that are payable in connection with the redemption of the
Notes (whether by acceleration or otherwise) which shall be paid in cash in
immediately available Dollars, all such interest shall paid in kind and added to
the outstanding principal balance of the Notes on the date such payment is due.
Payments of cash interest shall be subordinated to the extent provided in §20
hereof.
3.2.2 Default Rate. During the continuance of any Event of Default, the
outstanding principal of the Notes, and to the extent permitted by law, overdue
interest shall bear interest at the greater of (a) the rate of 24.95% per annum
payable on demand in cash or (b) the rate then in effect pursuant to §3.2.1 plus
2.00%. Payments of cash interest shall be subordinated to the extent provided in
§20 hereof and accordingly no such cash payment shall be made prior to the
Discharge of the Senior Debt Obligations. Prior to the Discharge of the Senior
Debt Obligations, interest at the Default Rate shall be payable in kind in
arrears on the last day of each May, August, November and February and added to
the outstanding principal balance of the Notes on the date such payment is due.
3.2.3 Computations; Records. All computations of interest on the Notes shall be
based on a 360-day year and paid for the actual number of days elapsed. Whenever
a payment hereunder becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension. The outstanding amount of the Notes
as reflected from time to time in the accounts or records maintained by the
Purchaser in accordance with the provisions of this Purchase Agreement shall be
considered correct and binding on the Issuer absent manifest error.
3.3 Redemption.
3.3.1 Payment of Principal and Accrued Interest at Final Maturity. The Notes
shall be redeemed in full by the Issuer on the Final Maturity Date. On the Final
Maturity Date, the Issuer shall pay to the Purchasers in cash by wire transfer
of immediately available Dollars the principal amount of the Notes then
outstanding plus all accrued and unpaid interest thereon and all other amounts
due hereunder.
3.3.2 Mandatory Redemption of the Notes. From and after the Discharge of the
Senior Debt Obligations, the Issuer shall make the following redemptions (the
“Mandatory Redemptions”) of the Notes outstanding at the time of the occurrence
of any of the following events.

 

30



--------------------------------------------------------------------------------



 



(a) Redemption with Proceeds of Asset Sales and Asset Swaps; Etc.
(i) If the Issuer or any of its Subsidiaries receives Net Cash Sale Proceeds
from any Asset Sales or Asset Swaps (whether through a single transaction or a
series of related transactions), then on the next succeeding Interest Payment
Date (or, if the Net Cash Sale Proceeds are received on an Interest Payment
Date, such Interest Payment Date) and after giving effect to the interest
payment, the Issuer shall pay to the Purchaser an amount equal to 100% of such
Net Cash Sale Proceeds and the Purchaser shall apply such amount to (A) if such
prepayment is prior to the Make-Whole Expiration Date, the Make-Whole Amount
applicable to the portion of the principal amount of the Notes being prepaid
pursuant to this §3.3.2(a)(i) and (B) the prepayment of the outstanding
principal of the Notes; provided that this §3.3.2(a) shall not apply to any Net
Cash Sale Proceeds from the sale or other disposition of the Subject Preferred
Stock or the Issuer’s or Emmis OpCo’s right, title and interest in any TRS
Transaction.
(ii) If any Bridge to Sale Excluded Subsidiary, any Bridge to Sale License
Subsidiary or any Affiliate of the Issuer receives any gross cash proceeds from
the sale by such Person of the Station subject to a Bridge to Sale Third Party
Transaction (including the FCC License associated with the Station subject of
such Bridge to Sale Third Party Transaction), then on the next succeeding
Interest Payment Date (or, if such proceeds are received on an Interest Payment
Date, such Interest Payment Date) and after giving effect to the interest
payment, the Issuer shall pay to the Purchaser an amount equal to 100% of such
gross cash proceeds, minus all reasonable out-of-pocket fees, commissions and
other reasonable and customary direct expenses actually incurred in connection
with such sale, including any income taxes payable as a result of such sale and
the amount of any transfer or documentary taxes required to be paid by such
Person in connection with such sale and the Purchaser shall apply such amount to
(A) if such prepayment is prior to the Make-Whole Expiration Date, the
Make-Whole Amount applicable to the portion of the principal amount of the Notes
being prepaid pursuant to this §3.3.2(a)(ii) and (B) the prepayment of the
outstanding principal of the Notes.
(b) Redemption with Proceeds of Equity Issuances. If the Issuer or any of its
Subsidiaries receives any Net Cash Equity Issuance Proceeds, then on the next
succeeding Interest Payment Date (or, if the Net Cash Equity Issuance Proceeds
are received on an Interest Payment Date, such Interest Payment Date) and after
giving effect to the interest payment, the Issuer shall pay to the Purchaser an
amount equal to one hundred percent (100%) of such Net Cash Equity Issuance
Proceeds and the Purchaser shall apply such amount to (A) if such prepayment is
prior to the Make-Whole Expiration Date, the Make-Whole Amount applicable to the
portion of the principal amount of the Notes being prepaid pursuant to this
§3.3.2(b) and (B) the prepayment of the outstanding principal of the Notes.

 

31



--------------------------------------------------------------------------------



 



(c) Redemption with Proceeds of Issuances of Indebtedness. If the Issuer or any
of its Subsidiaries receives any Net Cash Debt Issuance Proceeds, then on the
next succeeding Interest Payment Date (or, if the Net Cash Debt Issuance
Proceeds are received on an Interest Payment Date, such Interest Payment Date)
and after giving effect to the interest payment, the Issuer shall pay to the
Purchaser an amount equal to one hundred percent (100%) of such Net Cash Debt
Issuance Proceeds and the Purchaser shall apply such amount to (A) if such
prepayment is prior to the Make-Whole Expiration Date, the Make-Whole Amount
applicable to the portion of the principal amount of the Notes being prepaid
pursuant to this §3.3.2(c) and (B) the prepayment of the outstanding principal
of the Notes.
(d) Redemption with Proceeds of Extraordinary Receipts. If any Extraordinary
Receipt is received by or paid to or for the account of the Issuer, Emmis OpCo,
the Subsidiaries of the Issuer or Emmis OpCo, the Austin Partnership or RAM, and
not otherwise included in §§3.3.2(a), (b) or (c), then on the next succeeding
Interest Payment Date (or, if the Extra Ordinary Receipt is received by or paid
to or for the account of such party on an Interest Payment Date, such Interest
Payment Date) and after giving effect to the interest payment, the Issuer shall
pay to the Purchaser an amount equal to one hundred percent (100%) of all such
Extraordinary Receipts and the Purchaser shall apply such amount to (A) if such
prepayment is prior to the Make-Whole Expiration Date, the Make-Whole Amount
applicable to the portion of the principal amount of the Notes being prepaid
pursuant to this §3.3.2(d) and (B) the prepayment of the outstanding principal
of the Notes.
(e) Redemption upon an Event of Default. If the Purchaser has declared the Notes
to become immediately due and payable in accordance with §14.1 or the Notes
become immediately due and payable in accordance with §14.1 (each, an
“Acceleration Event”) on any date (an “Acceleration Date”), the Issuer shall
prepay the Notes, (A) if such Acceleration Date is on or prior to the Make-Whole
Expiration Date, the price paid shall be equal to the sum of (w) the outstanding
principal amount of the Notes, plus (x) all accrued and unpaid interest as of
the Acceleration Date on such outstanding principal amount, plus (y) the
Make-Whole Amount computed on such outstanding principal amount, plus (z) all
other Obligations then due and owing hereunder and under the other Purchase
Documents or (B) if such Acceleration Date is after the Make-Whole Expiration
Date, the price paid shall be equal to the sum of (x) the outstanding principal
amount of the Notes as of the Acceleration Date, plus (y) all accrued and unpaid
interest as of the Acceleration Date on such outstanding principal amount, plus
(z) all other Obligations then due and owing hereunder and under the other
Purchase Documents.
(f) Application of Payments. All payments made pursuant to §§3.3.2(a), (b), (c),
(d) or (e) shall be paid to the Purchaser in cash by wire transfer of
immediately available Dollars.
3.3.3 Optional Redemption of the Notes. (a) At any time after the Discharge of
the Senior Debt Obligations and on or prior to the Make-Whole Expiration Date,
the Issuer may, upon prior written notice to the Purchaser, redeem the Notes in
whole or in part, at a redemption price equal to the sum of (i) the outstanding
principal amount of the Notes or portion thereof to be redeemed as of the
redemption date, plus (ii) all accrued and unpaid interest as of the redemption
date on such outstanding principal amount or portion thereof, plus (iii) the
Make-Whole Amount computed on such outstanding principal amount or portion
thereof, plus (iv) if redeeming the entire outstanding principal amount of the
Notes, all other Obligations then due and owing hereunder and under the other
Purchase Documents.

 

32



--------------------------------------------------------------------------------



 



(b) At any time after the Discharge of the OpCo Credit Agreement and after the
Make-Whole Expiration Date, the Issuer may, upon prior written notice to the
Purchaser, redeem the Notes in whole or in part. Any such redemption shall be at
a price equal to the sum of (i) the outstanding principal amount of the Notes or
portion thereof to be redeemed as of the redemption date, plus (ii) all accrued
and unpaid interest as of the redemption date on such outstanding principal
amount or portion thereof, plus (iii) if redeeming the entire outstanding
principal amount of the Notes, all other Obligations then due and owing
hereunder and under the other Purchase Documents.
(c) Any partial redemption of the Notes shall be in denominations of at least
$[10,000,000] and in multiples of $1,000,000 in excess of such minimum
denomination.
3.3.4 Pro Rata Treatment of Partial Redemptions. In the event of a partial
redemption of the Notes, such partial redemption shall be a pro rata redemption
of all of the Notes based on the proportion the principal amount of each Note
bears to the aggregate outstanding principal amount of all of the Notes.
3.4 Application of Payments; Pro Rata Treatment. All payments, prepayments and
redemptions of the Notes shall be applied to the Obligations in the following
order of priority: (a) first, to the payment of, or (as the case may be) the
reimbursement of the Purchaser of all reasonable costs, expenses, indemnities,
disbursements then due hereunder or under the other Purchase Documents, (b)
second, to the payment of accrued and unpaid interest, (c) third, to the payment
of the Make-Whole Amount, if any, and (d) fourth, to the payment of unpaid
principal. Amounts shall be applied to each category of Obligations set forth
above until Payment in Full thereof and then to the next category. If amounts
are insufficient to satisfy a category, they shall be applied on a pro rata
basis among the Obligations in the category. Notwithstanding anything to the
contrary contained herein, all payments, prepayments or redemptions of principal
with respect to the Notes shall be made and applied pro rata on all outstanding
Notes in accordance with the respective unpaid principal amounts thereof.

 

33



--------------------------------------------------------------------------------



 



3.5 Transfer and Exchange of Notes. The Issuer shall keep a register which shall
provide for the registration of the Notes and the registration of transfers of
the Notes (the “Register”). The principal amount of and stated rate of interest
on the Notes, the names, addresses and commitments of the Purchasers holding the
Notes, the transfer of the Notes, and the names and addresses of the transferees
of the Notes shall be registered in the Register. The Notes may not be
transferred or exchanged unless (i) such transfer or exchange is recorded in the
Register, (ii) the Issuer has consented to such transfer or exchange (such
consent not to be unreasonably withheld, delayed or conditioned, and provided
that no such consent shall be required during the occurrence and continuance of
an Event of Default unless such transfer is to a Competitor), (iii) after giving
effect to such proposed transfer or exchange, the total number of Persons (other
than the Issuer or any of its Affiliates) holding Notes shall not exceed three
(3) (treating all affiliated holders as a single entity for this purpose) and
(iv) the prospective transferee thereof shall have agreed to assume such
Purchaser’s rights and obligations hereunder by executing an Assignment and
Acceptance in substantially the form of Exhibit H. A Purchaser holding a Note
may, prior to maturity or prepayment thereof, surrender such Note at the
principal office of the Issuer for transfer or exchange. A Purchaser desiring to
transfer or exchange a Note or portion thereof shall first notify the Issuer in
writing at least three (3) days in advance of such transfer or exchange. Within
a reasonable time after such notice to the Issuer from a Purchaser of its
intention to make such transfer or exchange and without expense (other than
transfer taxes, if any) to a Purchaser, the Issuer shall, if consenting to such
transfer or exchange pursuant to the terms hereof:
(a) acknowledge such transfer or exchange by executing an Assignment and
Acceptance;
(b) record such transfer or exchange in the Register, effective as of the date
of such Assignment and Acceptance; and
(c) issue in exchange therefor another Note or Notes, in denominations of at
least $10,000,000 and in multiples of $1,000,000 in excess of such minimum
denomination (except in the case of a Note for the aggregate amount or the
balance of the Note or Notes so transferred) all as requested by the Purchaser,
for the same aggregate principal amount, as of the date of such issuance, as the
unpaid principal amount of the Note or Notes so surrendered, and having the same
maturity and rate of interest, containing the same provisions and subject to the
same terms and conditions as the Note or Notes so surrendered (provided, that no
minimum shall apply to a liquidating distribution of Notes to investors in a
Purchaser and any Notes so distributed may be subsequently transferred by such
investor and its successors in the original denomination thereof without
restriction under this sentence). Each new Note shall be made payable to such
Person or Persons, or assigns, as the Purchaser holding such surrendered Note or
Notes may designate, and such transfer or exchange shall be made in such a
manner that no gain or loss of principal or interest shall result therefrom. The
Issuer shall have no obligation hereunder or under any Note to any Person other
than the Purchaser that is the registered holder of each such Note.
3.6 Replacement of Notes. Upon receipt of evidence reasonably satisfactory to
the Issuer of the loss, theft, destruction or mutilation of any Note and, if
requested in the case of any such loss, theft or destruction, upon delivery of
an indemnity bond or other agreement or security reasonably satisfactory to the
Issuer, or, in the case of any such mutilation, upon surrender and cancellation
of such Note, the Issuer will issue a new Note, of like tenor and amount and
dated the date to which interest has been paid, in lieu of such lost, stolen,
destroyed or mutilated Note.
3.7 No Other Prepayments. Except as expressly provided in this §3, no Note may
be prepaid, redeemed, retired or otherwise acquired for value without the
consent of the Purchaser.

 

34



--------------------------------------------------------------------------------



 



4. [Reserved].
5. [Reserved].
6. CERTAIN GENERAL PROVISIONS.
6.1 [Reserved].
6.2 OpCo Non-Compliance Fee. If the Issuer fails to comply with any of the
covenants set forth in §11 of the OpCo Credit Agreement as in effect on the date
hereof without regard to any amendment, modification, forbearance or waiver
thereof, other than a Permitted §11 Amendment, then immediately upon such
failure (the “Non-Compliance Date”), the Issuer shall pay to the Purchaser a fee
(the “Non-Compliance Fee”) in an amount equal to 5% of the principal amount of
the Notes as of the Non-Compliance Date. Such Non-Compliance Fee shall be
payable in kind (and may not be paid in cash) and shall automatically be added
to the principal balance of the Notes on the Non-Compliance Date without any
further action by any Person. Once a Non-Compliance Fee has been paid, no
further Non-Compliance Fee shall be payable.
6.3 Funds for Payments.
6.3.1 Payments. All payments of principal, interest, fees and any other amounts
due hereunder or in connection herewith (other than interest which is payable in
kind pursuant to §3.2) shall be made on the due date thereof by wire transfer to
the Purchaser of immediately available Dollars to its account number  _____  at
 _____  or at such other place that the Purchaser may from time to time
designate, in each case no later than 2:00 p.m. (Chicago, Illinois time).
6.3.2 No Offset, etc. All payments by the Issuer hereunder and under any of the
other Purchase Documents shall be made without setoff or counterclaim and free
and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein excluding (A) income
and franchise taxes imposed on (or measured by) the net income or profits of the
Purchaser by the jurisdictions under the laws of which the Purchaser is
organized or any political subdivision thereof, or by the jurisdictions in which
the Purchaser is located or any political subdivision thereof, or by the
jurisdictions in which the Purchaser is doing business or any political
subdivision (other than a jurisdiction or any political subdivision thereof in
which the Purchaser is doing business solely as a result of the transactions
contemplated by this Purchase Agreement and the Purchase Documents) thereof,
(B) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (A) above
unless, in each case, the Issuer is compelled by law to make such deduction or
withholding, and (C) any withholding tax imposed on the Purchaser as a result of
the Purchaser’s failure to comply with Sections 1471 through 1474 of the Code as
of the date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous), or any applicable Treasury
regulation or published administrative guidance implementing such law (such
non-excluded items, including any penalties, additions, interest or reasonable
expenses relating thereto, referred to as “Non-Excluded Taxes”).

 

35



--------------------------------------------------------------------------------



 



If any such Non-Excluded Taxes are imposed upon the Issuer or the Purchaser with
respect to any amount payable by the Issuer hereunder (including amounts paid or
payable under this §6.3.2, the Issuer will pay to the Purchaser, on the date on
which such amount is due and payable hereunder, such additional amount in
Dollars as shall be necessary to enable the Purchaser to receive the same net
amount which the Purchaser would have received on such due date had no such
obligation been imposed upon the Issuer, whether or not such Non-Excluded Taxes
were correctly or legally imposed or asserted; provided however that the Issuer
shall not be required to increase any such amounts payable to the Purchaser with
respect to any such Non-Excluded Taxes that are attributable to (i) the
Purchaser’s failure to comply with the provisions of §6.3.3 or (ii) that are
withholding taxes imposed on the amounts payable to the Purchaser at the time
the Purchaser becomes a party to this Purchase Agreement, except to the extent
that the Purchaser’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from the Issuer with respect to such obligation
pursuant to this §6.3.2. The Issuer shall timely pay over to the relevant
Governmental Authority all amounts required to be withheld and shall deliver
promptly to the Purchaser certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by the Issuer
hereunder.
6.3.3 Forms and Certifications. Each Purchaser (including any assignee) that is
not a U.S. Person as defined in Section 7701(a)(30) of the Code for federal
income tax purposes (a “Non-U.S. Purchaser”) hereby agrees that, if and to the
extent it is legally able to do so, it shall, prior to the date on which such
Purchaser becomes a Purchaser under this Agreement (and from time to time
thereafter upon the reasonable request of the Issue), deliver to the Issuer such
certificates, documents or other evidence, as and when required by the Code or
Treasury Regulations issued pursuant thereto, including (a) in the case of a
Non-U.S. Purchaser that is a “bank” for purposes of Section 881(c)(3)(A) of the
Code, two (2) duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulations, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Purchaser establishing that with
respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Purchaser of a trade
or business in the United States or (ii) totally exempt or partially exempt from
United States federal withholding tax under a provision of an applicable tax
treaty and (b) in the case of a Non-U.S. Purchaser that is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, a certificate substantially in the
form of Exhibit I hereto, together with a properly completed and executed
Internal Revenue Service Form W-8ECI, W-8BEN, W-8IMY or W-9, as applicable (or
successor forms). The Purchaser agrees that it shall, promptly upon a change of
its lending office or the selection of any additional lending office, to the
extent the forms previously delivered by it pursuant to this section are no
longer effective, and promptly upon the Issuer’s reasonable request after the
occurrence of any other event (including the passage of time) requiring the
delivery of a Form W-8BEN, W-8ECI, W-8 IMY or W-9 in addition to or in
replacement of the forms previously delivered, deliver to the Issuer, if and to
the extent it is properly entitled to do so, two (2) properly completed and
executed copies of Form W-8BEN, W-8ECI, W-8 IMY or W-9, as applicable (or any
successor forms thereto). Each Non-U.S. Purchaser shall promptly notify the
Issuer at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Issuer (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

 

36



--------------------------------------------------------------------------------



 



6.3.4 Mitigation Obligations. If the Issuer is required to pay any additional
amount to any Purchaser or any Governmental Authority for the account of any
Purchaser pursuant to §6.3.2, then such Purchaser shall use reasonable efforts
to designate a different lending office for funding or booking its Notes
hereunder or to assign its rights and obligations hereunder to another of its
officers, branches, or Affiliates, if, in the sole discretion of such Purchaser,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to §6.3.2, as the case may be, in the future and (ii) would not subject
such Purchaser to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Purchaser. The Issuer hereby agrees to pay all
reasonable costs and expenses incurred by any Purchaser in connection with any
such designation or assignment.
7. [Reserved].
8. REPRESENTATIONS AND WARRANTIES.
The Issuer represents and warrants to the Purchaser as follows:
8.1 Corporate Authority.
8.1.1 Incorporation; Good Standing. Each of the Issuer and the Subsidiaries
(a) is a corporation, partnership or limited liability company (or similar
business entity) duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, (b) has all requisite
corporate, partnership or limited liability company (or the equivalent company)
power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is in good standing as a foreign corporation,
partnership or limited liability company (or similar business entity) and is
duly authorized to do business in each jurisdiction where such qualification is
necessary except where a failure to be so qualified would not have a Material
Adverse Effect.
8.1.2 Authorization. The execution, delivery and performance of this Purchase
Agreement and the other Purchase Documents to which the Issuer or any Subsidiary
is or is to become a party and the transactions contemplated hereby and thereby
(a) are within the corporate, partnership or limited liability company (or the
equivalent company) authority of such Person, (b) have been duly authorized by
all necessary corporate, partnership or limited liability company (or the
equivalent company) proceedings, (c) do not and will not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person and (d) do not conflict
with any provision of the Governing Documents of, or any agreement or other
instrument binding upon, such Person.
8.1.3 Enforceability. The execution and delivery of this Purchase Agreement and
the other Purchase Documents to which the Issuer or any Subsidiary is or is to
become a party will result in valid and legally binding obligations of such
Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

37



--------------------------------------------------------------------------------



 



8.2 Governmental Approvals. The execution, delivery and performance by the
Issuer or any Subsidiary of this Purchase Agreement and the other Purchase
Documents to which such Person is or is to become a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing with, any Governmental Authority other than those already obtained.
8.3 Title to Properties(a). (a) Except as indicated on Schedule 8.3(a) hereto,
the Issuer and the Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Issuer and its Subsidiaries as at the Balance
Sheet Date or acquired since that date (except (i) property and assets which are
not integral to the operations of the Stations or publishing operations owned by
the Issuer or its Subsidiaries as such Stations or publishing operations are
operated immediately prior to the Balance Sheet Date, (ii) property and assets
which do not consist of a Station or publishing asset which have been sold or
otherwise disposed of in the ordinary course of business since that date,
(iii) property and assets which have been replaced since that date or
(iv) property and assets which have been sold or otherwise disposed of after the
Effective Date as permitted hereunder), subject to no rights of others,
including any mortgages, leases, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.
(b) Schedule 8.3(b) hereto, as updated from time to time in accordance with
§10.5 sets forth all of the Stations of the Issuer and its Subsidiaries at the
time of reference thereto.
8.4 Financial Statements and Projections.
8.4.1 Fiscal Year. The Issuer and each of the Subsidiaries has a fiscal year
which is the twelve (12) months ending on February 28, or in the case of a leap
year, February 29, of each calendar year.
8.4.2 Financial Statements. There has been furnished to the Purchaser the
consolidated balance sheet of the Issuer and its subsidiaries, as at the Balance
Sheet Date, and the related, similarly adjusted, consolidated statements of
income and cash flow for the fiscal year then ended, each certified by an
authorized officer of the Issuer. Such balance sheet and statement of income and
cash flow have been prepared in accordance with GAAP and fairly present in all
material respects the financial condition of the Issuer and its subsidiaries, as
at the close of business on the date thereof and the results of operations for
the fiscal year then ended. There are no contingent liabilities of the Issuer or
any of its subsidiaries, as of the Purchase Date, involving material amounts,
known to any officer of the Issuer or of any of the Subsidiaries not disclosed
in the balance sheet dated the Balance Sheet Date and the related notes thereto
other than contingent liabilities disclosed to the Purchaser in writing.
8.4.3 Projections. There has been furnished to the Purchaser the projections of
the consolidated earnings before interest, taxes, depreciation and amortization
of the Issuer and its Subsidiaries for the fiscal years ended February 28, 2012
through the fiscal year ended February 28, 2016, copies of which are attached
hereto as Exhibit D (the “Projections”), which disclose all assumptions made
with respect to general economic, financial and market conditions used in
formulating the Projections. To the knowledge of the Issuer or any of the
Subsidiaries as of the Effective Date and each Purchase Date, no facts exist
that (individually or in the aggregate) would result in any material change in
any of the Projections. The Projections are based upon reasonable estimates and
assumptions at the time made, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of the Issuer and the
Subsidiaries, of the results of operations and other information projected
therein.

 

38



--------------------------------------------------------------------------------



 



8.5 No Material Adverse Changes, etc. Since the Balance Sheet Date there has
been no event or occurrence which has had a Material Adverse Effect. Since the
Balance Sheet Date, neither the Issuer nor any Subsidiary has made any
Restricted Payment except as set forth on Schedule 8.5 hereto or after the
Effective Date as permitted by §10.4.
8.6 Franchises, Patents, Copyrights, etc. The Issuer and each of its
Subsidiaries possesses all material franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
necessary for the conduct of its business substantially as now conducted without
known material conflict with any rights of others.
8.7 Litigation. Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Issuer or any of its Subsidiaries before any Governmental Authority,
(a) that, could reasonably be expected to, in each case or in the aggregate,
(i) have a Material Adverse Effect or (ii) materially impair the right of the
Issuer and its Subsidiaries, considered as a whole, to carry on business
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet of the Issuer and its subsidiaries,
or (b) which question the validity of this Purchase Agreement or any of the
other Purchase Documents, or any action taken or to be taken pursuant hereto or
thereto.
8.8 No Materially Adverse Contracts, etc. None of the Issuer or any of the
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has or is
expected in the future to have a Material Adverse Effect. None of the Issuer or
any of the Subsidiaries is a party to any contract or agreement that has or is
expected, in the reasonable judgment of the Issuer’s officers, to have any
Material Adverse Effect.
8.9 Compliance with Other Instruments, Laws, Status as Senior Debt, etc. None of
the Issuer or any of the Subsidiaries is in violation of any provision of its
Governing Documents, or any agreement or instrument to which it may be subject
or by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could reasonably be expected to have a Material Adverse Effect.
8.10 Tax Status. The Issuer and the Subsidiaries (a) have made or filed all
federal, state, local and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except where failure to have done so could not reasonably be expected to result
in a Material Adverse Effect and (b) have paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves in conformity with GAAP
have been provided on the books of the Issuer or its Subsidiaries, as the case
may be, and except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 8.10, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction (except those being contested in good faith by
appropriate proceedings subject to the Issuer or the applicable Subsidiary
having established adequate reserves in conformity with GAAP for the payment of
such disputed taxes and except where the failure to pay such disputed taxes
could not reasonably be expected to result in a Material Adverse Effect), and
none of the officers of the Issuer know of any reasonable basis for any such
claim.

 

39



--------------------------------------------------------------------------------



 



8.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.
8.12 Investment Company Acts and Communications Act. None of the Issuer, any
Person Controlling or any Subsidiary (i) is a “public-utility company”, “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 2005, and none of its Subsidiaries is subject to regulation as a
“public utility” under the Federal Power Act, as amended, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended. The Issuer and each of its Subsidiaries is in
compliance with the Communications Act with regard to alien control or
ownership.
8.13 Absence of Financing Statements, etc. Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on any assets or property of the
Issuer or any of the Subsidiaries or any rights relating thereto.
8.14 [Reserved].
8.15 Certain Transactions. Except for arm’s length transactions pursuant to
which the Issuer or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Issuer or such
Subsidiary could obtain from third parties, none of the officers, directors, or
employees of the Issuer or any of its Subsidiaries is presently a party to any
transaction with the Issuer or any of its Subsidiaries (other than for services
as employees, officers and directors and independent contractors in the ordinary
course of business), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Issuer, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

40



--------------------------------------------------------------------------------



 



8.16 Employee Benefit Plans.
8.16.1 In General. Each Employee Benefit Plan and each Guaranteed Pension Plan
has been maintained and operated in compliance in all material respects with the
provisions of ERISA and all Applicable Pension Legislation and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions and the bonding of fiduciaries and other
persons handling plan funds as required by §412 of ERISA. The Issuer has
heretofore delivered to the Purchaser the most recently completed annual report,
Form 5500, with all required attachments, and actuarial statement required to be
submitted under §103(d) of ERISA, with respect to each Guaranteed Pension Plan.
8.16.2 Terminability of Welfare Plans. No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
provides benefit coverage subsequent to termination of employment, except as
required by Title I, Part 6 of ERISA or the applicable state insurance laws. The
Issuer may terminate each employee welfare benefit plan at any time (or at any
time subsequent to the expiration of any applicable bargaining agreement) in the
discretion of the Issuer without liability to any Person other than for claims
arising prior to termination.
8.16.3 Guaranteed Pension Plans. Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made. No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Issuer nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the Code. No
liability to the PBGC (other than required insurance premiums, all of which have
been paid) has been incurred by the Issuer or any ERISA Affiliate with respect
to any Guaranteed Pension Plan and there has not been any ERISA Reportable Event
(other than an ERISA Reportable Event as to which the requirement of 30 days
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC. Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
§4001 of ERISA did not exceed the aggregate value of the assets of all such
Guaranteed Pension Plans, disregarding for this purpose the benefit liabilities
and assets of any Guaranteed Pension Plan with assets in excess of benefit
liabilities.
8.16.4 Multiemployer Plans. Neither the Issuer nor any ERISA Affiliate has
incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither the Issuer nor any ERISA Affiliate has been
notified that any Multiemployer Plan is in reorganization or insolvent under and
within the meaning of §4241 or §4245 of ERISA or is at risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under §4041A of ERISA.

 

41



--------------------------------------------------------------------------------



 



8.17 [Reserved].
8.18 Environmental Compliance. The Issuer has taken all necessary steps to
investigate the past and present condition and usage of the Real Estate and the
operations conducted thereon and, based upon such diligent investigation, has
determined that:
(a) none of the Issuer, its Subsidiaries or any operator of the Real Estate or
any operations thereon is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 as amended (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986, the Federal Clean Water Act, the
Federal Clean Air Act, the Toxic Substances Control Act, or any state, local or
foreign law, statute, regulation, ordinance, order or decree relating to health,
safety or the environment (hereinafter “Environmental Laws”), which violation
could reasonably be expected to have a material adverse effect on the
environment or a Material Adverse Effect;
(b) neither the Issuer nor any of its Subsidiaries has received notice from any
third party including, without limitation, any Governmental Authority, (i) that
any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that any Issuer or any of its
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances except where any of the
foregoing could not reasonably be expected to have a Material Adverse Effect;
(c) except as set forth on Schedule 8.18 attached hereto: (i) no portion of the
Real Estate has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance with applicable Environmental Laws;
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Issuer, its Subsidiaries or operators of its
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws, except
where any failure to comply could not reasonably be expected to result in a
Material Adverse Effect, (iii) there have been no releases (i.e. any past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) or threatened releases
of Hazardous Substances on, upon, into or from the properties of the Issuer or
its Subsidiaries, which releases would have a material adverse effect on the
value of any of the Real Estate or adjacent properties or the environment;
(iv) to the best of the Issuer’s knowledge, there have been no releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which would have a material adverse effect on the value of, the Real
Estate; and (v) in addition, any Hazardous Substances that have been generated
on any of the Real Estate have been transported offsite only by carriers having
an identification number issued by the EPA (or the equivalent thereof in any
foreign jurisdiction), treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, which transporters and facilities have been and are, to the best of the
Issuer’s knowledge, operating in compliance with such permits and applicable
Environmental Laws; and

 

42



--------------------------------------------------------------------------------



 



(d) none of the Issuer and its Subsidiaries, any real property subject to a
mortgage or any of the other Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any Governmental Authority or the recording or delivery to
other Persons of an environmental disclosure document or statement by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the recording of any Mortgage or to the effectiveness of any other transactions
contemplated hereby.
8.19 Subsidiaries, etc. Schedule 8.19 hereto sets forth all of the Subsidiaries
of the Issuer as of the Effective Date. Except as set forth on Schedule 8.19,
neither the Issuer nor any Subsidiary is engaged in any joint venture or
partnership with any other Person. The jurisdiction of incorporation/formation
and principal place of business of each Subsidiary is listed on Schedule 8.19
hereto.
8.20 Disclosure. Neither this Purchase Agreement nor any of the other Purchase
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Issuer or any of its Subsidiaries in the case of any
document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Issuer or any of its Subsidiaries which has had a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions or changes
affecting the broadcasting or publishing industries generally resulting from new
technologies.
8.21 Licenses and Approvals.
(a) Each of the Issuer and its Subsidiaries has all requisite power and
authority and Necessary Authorizations to hold the FCC Licenses and to own and
operate its Stations and to carry on its businesses as now conducted.
(b) Set forth in Schedule 8.21 hereto, as updated from time to time in
accordance with §10.5, is a complete description of all FCC Licenses of the
Issuer and/or its Subsidiaries and the dates on which such FCC Licenses expire.
Complete and correct copies of all such FCC licenses have been delivered to the
Purchaser. Except as set forth on Schedule 8.21, each such FCC License which is
necessary to the operation of the business of the Issuer or any of its
Subsidiaries is validly issued and in full force and effect and, in respect of
each such license that has expired by its terms, a timely renewal application
has been filed and the Issuer and/or its Subsidiaries has authority to continue
operating the applicable Station pending action on such application and, except
as set forth on Schedule 8.7 the Issuer and its Subsidiaries do not know of any
matters that could reasonably be expected to result in the non-renewal of any
material license; and except as set forth on Schedule 8.7 and Schedule 8.21, the
Issuer and each of its Subsidiaries has fulfilled and performed in all material
respects all of its obligations with respect to each such FCC License; in each
case, provided that such exceptions could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and provided further that the Issuer
or such Subsidiary is taking all reasonable and appropriate steps to contest or
mitigate its potential liabilities in respect of such

 

43



--------------------------------------------------------------------------------



 



exceptions and has set aside on its books adequate reserves in conformity with
GAAP with respect thereto. Except as set forth on Schedule 8.7 and
Schedule 8.21, no event has occurred which: (i) has resulted in, or after notice
or lapse of time or both would result in, revocation or termination of any FCC
License, or (ii) materially and adversely affects or in the future could
reasonably be expected to materially adversely affect any of the rights of the
Issuer or any of its Subsidiaries under any FCC License, except for such events
(including such events set forth on Schedule 8.7 and Schedule 8.21) which could
not reasonably be expected to cause an Event of Default pursuant to §14.1(t) and
so long as the Issuer or the applicable Subsidiary shall have complied with
§9.10(b)(iv). No material license or franchise, other than the FCC Licenses
described in Schedule 8.21 which have been obtained, is necessary for the
operation of the business (including the Stations) of the Issuer or any of its
Subsidiaries as now conducted.
(c) Except as set forth on Schedule 8.7 and Schedule 8.21, as such Schedule 8.21
may be updated from time to time pursuant to §10.5, none of the Issuer or any of
its Subsidiaries is a party to or has knowledge of any investigation, notice of
violation, order or complaint issued by or before any Governmental Authority,
including the FCC, or of any other proceedings (other than proceedings relating
to the radio or television broadcasting industry generally) which could in any
manner threaten or adversely affect the validity or continued effectiveness of
the FCC Licenses of the Issuer and its Subsidiaries taken as a whole or the
business of the Issuer and its Subsidiaries taken as a whole, provided that any
such investigations, violations, orders or complaints issued by or before any
Governmental Authority or proceedings could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and provided further that the Issuer
or such Subsidiary is taking all reasonable and appropriate steps to contest or
mitigate its potential liabilities in respect of such investigations,
violations, orders or complaints or proceedings and has set aside on its books
adequate reserves in conformity with GAAP with respect thereto. Except as set
forth on Schedule 8.7, none of the Issuer or any of its Subsidiaries has reason
to believe that any of the FCC Licenses described in Schedule 8.21, as updated
from time to time pursuant to §10.5, will not be renewed, except for those the
failure to be in full force and effect after the Effective Date could not
reasonably be expected to have a Material Adverse Effect. Each of the Issuer and
its Subsidiaries has filed all material reports, applications, documents,
instruments and information required to be filed by it pursuant to applicable
rules and regulations or requests of every regulatory body having jurisdiction
over any of its FCC Licenses or the activities or business of such Person with
respect thereto and has timely paid all FCC annual regulatory fees assessed with
respect to its FCC Licenses.
(d) All FCC Licenses and other licenses, permits and approvals relating to the
Stations are held by a License Subsidiary. No License Subsidiary (A) owns or
holds any assets (including the ownership of stock or any other interest in any
Person) other than FCC Licenses and other licenses, permits and approvals
relating to the Stations, (B) is engaged in any business other than the holding,
acquisition and maintenance of FCC Licenses and other licenses, permits and
approvals relating to the Stations, (C) has any Investments in any Person other
than the Issuer or (D) owes any Indebtedness (other than (x) Indebtedness to the
Purchaser pursuant to the Guaranty and (y) contingent obligations pursuant to
Subordinated Debt consisting of guaranties of Subordinated Debt to any Person
other than the Issuer).

 

44



--------------------------------------------------------------------------------



 



8.22 Material Agreements. All material radio or television network affiliation,
programming, engineering, consulting, management, employment and related
agreements, if any, of the Issuer and its Subsidiaries which are presently in
effect in connection with, and are material and necessary to, the conduct of the
business of the Issuer or any of its Subsidiaries, including without limitation
the operation of any Station by the Issuer or any of its Subsidiaries, are
valid, subsisting and in full force and effect and none of the Issuer, any of
its Subsidiaries or, to the Issuer’s best knowledge, any other Person are in
material default thereunder.
8.23 Solvency. As of the date on which this representation and warranty is made,
each of the Issuer and the Subsidiaries is Solvent, both before and after giving
effect to the transactions contemplated hereby consummated on such date and to
the incurrence of all Indebtedness and other obligations incurred on such date
in connection herewith and therewith.
8.24 Excluded Subsidiaries. The entities set forth in clause (a) of the
definition of “Excluded Subsidiaries” do not own or operate any Station,
broadcasting business or publishing business within the United States and either
own no assets or own only stock of Persons whose primary businesses are owning
or operating broadcasting businesses outside the United States. The primary
business of Ciudad, LLC is the magazine publishing business. The Austin
Partnership is a Texas limited partnership, 49.69443% of which is owned by Emmis
OpCo. RAM is a Texas limited liability company, 50.1% of which is owned by Emmis
OpCo.
8.25 Private Offering. Neither the Issuer nor anyone acting on the behalf of the
Issuer has offered the Notes or any similar security for sale to, or solicited
any offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any person other than the Purchaser. Neither the Issuer
nor anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act of 1933.
9. AFFIRMATIVE COVENANTS.
The Issuer covenants and agrees that, so long as the Notes or other Obligation
is outstanding:
9.1 Punctual Payment. The Issuer will duly and punctually pay or cause to be
paid the principal and interest on the Notes and all fees and amounts provided
for in this Purchase Agreement and the other Purchase Documents to which the
Issuer or any of its Subsidiaries is a party, all in accordance with the terms
of this Purchase Agreement and such other Purchase Documents.

 

45



--------------------------------------------------------------------------------



 



9.2 Maintenance of Office. The Issuer will maintain its chief executive office
at One Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204
or at such other place in the United States of America as the Issuer shall
designate upon written notice to the Purchaser, where notices, presentations and
demands to or upon the Issuer in respect of the Purchase Documents to which the
Issuer is a party may be given or made.
9.3 Records and Accounts. The Issuer will (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage Ernst & Young LLP or other independent certified public
accountants reasonably satisfactory to the Purchaser as the independent
certified public accountants of the Issuer and its Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Issuer and its Subsidiaries and the appointment in such
capacity of a successor firm as shall be reasonably satisfactory to the
Purchaser.
9.4 Financial Statements, Certificates and Information. The Issuer will deliver
to the Purchaser:
(a) as soon as practicable, but in any event not later than eighty (80) days
after the end of each fiscal year of the Issuer, the audited consolidated
balance sheet of the Issuer and its subsidiaries, as at the end of such year,
and the related audited consolidated statements of income and audited
consolidated statements of cash flow, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements (i) to
be in reasonable detail, prepared in accordance with GAAP and the requirements
of the SEC and (ii) to be certified without qualification and without an
expression of uncertainty as to the ability of the Issuer or any of the
Subsidiaries to continue as going concerns, by Ernst & Young LLP or by other
independent certified public accountants reasonably satisfactory to the
Purchaser (provided that the absences of such qualification or expression shall
not be required with respect to any year prior to the fiscal year ending
February 28, 2013), together with a written statement from such accountants to
the effect that, in making the examination necessary to said certification, they
have obtained no knowledge of any Default or Event of Default related to or
arising from accounting matters, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default; provided that such
accountants shall not be liable to the Purchaser for failure to obtain knowledge
of any Default or Event of Default;
(b) (i) as soon as practicable, but in any event not later than fifty (50) days
after the end of each of the fiscal quarters of the Issuer, copies of the
unaudited consolidated balance sheets of the Issuer and its subsidiaries as at
the end of such quarter, and the related consolidated statements of income and
cash flows for the fiscal quarter then ended, all in reasonable detail and
prepared in accordance with GAAP and SEC requirements, together with a
certification by the principal financial or accounting officer of the Issuer
that the information contained in such financial statements fairly presents the
financial position of the Issuer and their respective subsidiaries on the date
thereof (subject to year-end adjustments);

 

46



--------------------------------------------------------------------------------



 



(ii) as soon as practicable, but in any event not later than thirty (30) days
after the end of each month, copies of the unaudited consolidated balance sheets
of the Issuer and its subsidiaries as at the end of such month, and the related
consolidated statements of income for the fiscal month then ended, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of the Issuer
that the information contained in such financial statements fairly presents the
financial position of the Issuer and its subsidiaries on the date thereof
(subject to year-end and quarter-end adjustments);
(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b)(i) above, (i) a statement certified by the principal
financial or accounting officer of the Issuer in substantially the form of
Exhibit E hereto or any other form acceptable to the Purchaser (a “Compliance
Certificate”) and certifying that no Default or Event of Default is then
continuing or describing the nature and duration of any then continuing Default
or Event of Default and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §11 of the OpCo Credit
Agreement (as in effect on the date hereof) and (if applicable) reconciliations
to reflect changes in GAAP since the Balance Sheet Date, (ii) a schedule in form
and detail reasonably satisfactory to the Purchaser of computations of
(x) Consolidated Net Income (along with a schedule that reconciles the net
income (or loss) of the Issuer and its subsidiaries on a consolidated basis to
the net income (or loss) of Emmis OpCo and its Subsidiaries on a consolidated
basis) and (y) Consolidated EBITDA and other financial covenant-related
calculations detailing the adjustments made to exclude Excluded Subsidiaries
from such computations, in each case, prepared by the principal financial or
accounting officer of the Issuer, (iii) a schedule in form and detail reasonably
satisfactory to the Purchaser of the amount of cash and cash equivalents as of
the end of such fiscal quarter in each of the Issuer’s and each of the
Subsidiary’s deposit accounts and securities accounts, (iv) a schedule in form
and detail reasonably satisfactory to the Purchaser tracking and detailing the
existing Investments made pursuant to the terms of §10.3(j) of the OpCo Credit
Agreement (as in effect on the date hereof) and the replenishment in accordance
with the terms of the definition of Investment and (v) a schedule in form and
detail reasonably satisfactory to the Purchaser tracking and detailing the
Distributions of Emmis OpCo made to the Issuer and the reasons therefor;
(d) promptly upon completion thereof and in any event no later than eighty
(80) days after the beginning of each fiscal year of the Issuer, the Issuer’s
annual operating budget in the form of consolidated financial projections for
such fiscal year and prepared on a quarterly basis and setting forth projected
operating results for each quarter in such fiscal year and for the fiscal year
as a whole, including projections of operating cash flow together with a
quarterly itemization of estimated taxes and Capital Expenditures for such
fiscal year, which are prepared on the basis of reasonable assumptions; and
(e) from time to time such other financial data and information (including,
without limitation, accountants’ management letters) with respect to the
condition or operations, financial or otherwise, of the Issuer and the
subsidiaries (including Excluded Subsidiaries) as the Purchaser may reasonably
request.

 

47



--------------------------------------------------------------------------------



 



9.5 Notices and Other Information.
9.5.1 Defaults. The Issuer will promptly notify the Purchaser in writing of the
occurrence of any Default or Event of Default, together with a reasonably
detailed description thereof, and the actions the Issuer proposes to take with
respect thereto. If any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting an Event of Default)
under this Purchase Agreement or any other note, evidence of indebtedness,
indenture or other obligation in an amount equal to or greater than $5,000,000
to which or with respect to which the Issuer or any of the Subsidiaries is a
party or obligor, whether as principal, guarantor, surety or otherwise, the
Issuer shall forthwith give written notice thereof to the Purchaser, describing
the notice or action and the nature of the claimed default.
9.5.2 Environmental Events. The Issuer will promptly give notice to the
Purchaser (a) of any violation of any Environmental Law that the Issuer or any
of its Subsidiaries reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any Governmental Authority and (b) upon becoming aware thereof, of any
inquiry, proceeding, investigation, or other action, including a notice from any
agency of potential environmental liability, of any Governmental Authority that
could have a Material Adverse Effect.
9.5.3 Notices to OpCo Administrative Agent. To the extent that compliance with
the OpCo Credit Agreement requires Emmis OpCo or its Subsidiaries to provide the
OpCo Administrative Agent with any financial statement, appraisal, report,
projection, certificate, notice, estimate, calculation or similar writing, the
Issuer shall substantially concurrently therewith deliver a copy of such
financial statement, appraisal, report, projection, notice, estimate,
calculation or similar writing to the Purchaser.
9.5.4 Notice of Litigation and Judgments. The Issuer will, and will cause each
of its Subsidiaries to, give notice to the Purchaser in writing within fifteen
(15) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings affecting the Issuer or any of
the Subsidiaries or to which any such Person is or becomes a party involving an
uninsured claim against any such Person that could reasonably be expected to
have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Issuer will, and will cause each of its
Subsidiaries to, give notice to the Purchaser, in writing, in form and detail
reasonably satisfactory to the Purchaser, within ten (10) days of any judgment
not covered by insurance, final or otherwise, against the Issuer or any of the
Subsidiaries in an amount in excess of $5,000,000.
9.5.5 Notice of FCC Filings. The Issuer will, and will cause each of its
Subsidiaries to, contemporaneously with the filing or mailing thereof, give
notice to the Purchaser, of such filing or mailing of any periodic or special
reports of a material nature filed with the FCC and relating to any Station
owned or operated by the Issuer or any of the Subsidiaries.
9.5.6 [Reserved].

 

48



--------------------------------------------------------------------------------



 



9.5.7 Foreign Subsidiaries. The Issuer will, and will cause each of its
Subsidiaries to, promptly give notice to the Purchaser in writing of the
acquisition or creation of any new direct subsidiary that is not organized under
the laws of the United States or any state or political subdivision of the
United States.
9.6 Legal Existence; Conduct of Business; Maintenance of Properties. Except as
otherwise permitted under §10.5.1(a) of the OpCo Credit Agreement (as in effect
on the date hereof), the Issuer will do or cause to be done all things necessary
to preserve and keep in full force and effect its legal existence, rights and
franchises and those of its Subsidiaries and will not, and will not cause or
permit any of its Subsidiaries to, convert to a limited liability company or a
limited liability partnership without providing at least thirty (30) days’ prior
written notice to the Purchaser. Except as otherwise permitted under §10.5, the
Issuer (i) will cause all of its properties and those of its Subsidiaries used
or useful in the conduct of its business or the business of its Subsidiaries to
be maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Issuer may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
(iii) will, and will cause each of its Subsidiaries (other than the License
Subsidiaries) to, continue to engage primarily in the radio and television
broadcasting and/or magazine publishing businesses now conducted by each of them
and in related businesses, (iv) will cause each of the License Subsidiaries to
engage solely in the business of holding the FCC Licenses necessary for the
Operating Subsidiaries to operate the Stations operated by each of them,
(v) will, and will cause each of its Subsidiaries to, obtain, maintain,
preserve, renew, extend and keep in full force and effect all permits, rights,
licenses, franchises, authorizations, patents, trademarks, copyrights and
privileges to the extent necessary for the proper conduct of its business,
including FCC Licenses and (vi) will, and will cause each of its Subsidiaries
to, continue to engage primarily in the businesses now conducted by them and in
related businesses; provided that nothing in this §9.6 shall prevent the Issuer
from discontinuing the operation and maintenance of any of its properties or any
of those of its Subsidiaries if such discontinuance is, in the judgment of the
Issuer, desirable in the conduct of its or their business and that do not in the
aggregate have a Material Adverse Effect.
9.7 Insurance. The Issuer will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurers insurance with respect to
its properties and business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent and as is
consistent with sound business practice in the industry. In the event of any
failure by the Issuer or any of its Subsidiaries to provide and maintain
insurance as required herein, the Purchaser may after notice to the Issuer to
such effect, provide such insurance and charge the amount thereof to the Issuer
and the Issuer hereby promises to pay to the Purchaser on demand the amount of
any disbursements made by the Purchaser for such purpose. Within ninety
(90) days of the end of each fiscal year of the Issuer, the Issuer shall furnish
to the Purchaser certificates or other evidence reasonably satisfactory to the
Purchaser of compliance with the foregoing provisions.

 

49



--------------------------------------------------------------------------------



 



9.8 Taxes. The Issuer will, and will cause each of its Subsidiaries to, duly pay
and discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges (other than
taxes, assessments and other governmental charges imposed by foreign
jurisdictions that in the aggregate are not material to the business or assets
of the Issuer on an individual basis or of the Issuer and its Subsidiaries on a
consolidated basis) imposed upon it and its Real Estate, sales and activities,
or any part thereof, or upon the income or profits therefrom, as well as all
claims for labor, materials, or supplies that if unpaid might by law become a
Lien or charge upon any of its property unless failure to pay could not
reasonably be expected to cause a Material Adverse Effect; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof is then being contested in good faith by appropriate proceedings
and if the Issuer or such Subsidiary shall have set aside on its books adequate
reserves in conformity with GAAP with respect thereto; and provided further that
the Issuer and each Subsidiary of the Issuer will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.
9.9 Inspection of Properties and Books, etc.
9.9.1 General. The Issuer shall permit the Purchaser or Purchaser’s other
designated representatives to visit and inspect any of the properties of the
Issuer or any of its Subsidiaries, to examine the books of account of the Issuer
and its Subsidiaries (and to make copies thereof and extracts therefrom), and to
discuss the affairs, finances and accounts of the Issuer and its Subsidiaries
with, and to be advised as to the same by, its and their officers, all upon
reasonable advance notice to the Issuer and at such reasonable times and
intervals as the Purchaser may reasonably request.
9.9.2 Appraisals. If an Event of Default shall have occurred and be continuing,
upon the request of the Purchaser, the Issuer will obtain and deliver to the
Purchaser appraisal reports in form and substance and from appraisers reasonably
satisfactory to the Purchaser, stating (a) the then current fair market, orderly
liquidation and forced liquidation values of one or more of the Stations owned
by the Issuer or its Subsidiaries, business units that hold the publishing
assets and/or the Mortgaged Properties and (b) the then current business value
of each of the Issuer and its Subsidiaries. All such appraisals shall be
conducted and made at the expense of the Issuer.
9.9.3 Communications with Accountants. The Issuer authorizes the Purchaser to
communicate directly with such Person’s independent certified public accountants
and authorizes such accountants to disclose to the Purchaser any and all
financial statements and other supporting financial documents and schedules
including copies of any management letter with respect to the business,
financial condition and other affairs of the Issuer or any of the Subsidiaries.
At the request of the Purchaser, the Issuer shall deliver a letter addressed to
such accountants instructing them to comply with the provisions of this §9.9.3.

 

50



--------------------------------------------------------------------------------



 



9.10 Compliance with Laws, Contracts, Licenses, and Permits.
(a) The Issuer will, and will cause each of its Subsidiaries to, comply with
(i) the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws and the Communications Act, (ii) the provisions
of its Governing Documents, (iii) all agreements and instruments by which it or
any of its properties may be bound and (iv) all applicable decrees, orders, and
judgments, unless failure to comply could not reasonably be expected to cause a
Material Adverse Effect. If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Issuer or any of its Subsidiaries
may fulfill any of its obligations hereunder or any of the other Purchase
Documents to which the Issuer or such Subsidiary is a party, the Issuer will, or
(as the case may be) will cause such Subsidiary to, immediately take or cause to
be taken all reasonable steps within the power of the Issuer or such Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Purchaser with evidence thereof.
(b) The Issuer will, and will cause each of its Subsidiaries to, (i) operate its
Stations, unless failure to comply could not reasonably be expected to cause a
Material Adverse Effect, in accordance with and in compliance with the
Communications Act, (ii) file in a timely manner all necessary applications for
renewal of all FCC Licenses that are material to the operations of its Stations,
(iii) use its reasonable best efforts to defend any proceedings which could
result in the termination, forfeiture or non-renewal of any FCC License, and
(iv) promptly furnish or cause to be furnished to the Purchaser: (A) a copy of
any order or notice of the FCC which designates any of the Issuer’s or any of
its Subsidiaries’ FCC Licenses for a hearing or which refuses renewal or
extension thereof, or reverses or suspends its or any of its Subsidiaries’
authority to operate a Station, (B) a copy of any competing application filed
with respect to any of its franchises, licenses (including FCC Licenses),
rights, permits, consents or other authorizations pursuant to which the Issuer
or any of the Issuer’s Subsidiaries operates any Station, (C) a copy of any
citation, notice of violation or order to show cause issued by the FCC in
relation to any of the Issuer’s or any of its Subsidiaries’ Stations and (D) a
copy of any notice or application by the Issuer or any of its Subsidiaries
requesting authority to cease broadcasting on any Station or to cease operating
any Station for any period in excess of five (5) days.
9.11 Employee Benefit Plans. The Issuer will (a) promptly upon filing the same
with the Department of Labor or Internal Revenue Service, upon request of the
Purchaser, furnish to the Purchaser a copy of the most recent actuarial
statement required to be submitted under §103(d) of ERISA and Annual Report,
Form 5500, with all required attachments, in respect of each Guaranteed Pension
Plan, (b) promptly upon receipt or dispatch, furnish to the Purchaser any
notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in
respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242, or 4245 of
ERISA and (c) promptly upon request of the Purchaser, furnish to the Purchaser a
copy of all actuarial statements required to be submitted under all Applicable
Pension Legislation.
9.12 Consenting OpCo Lender Notice Addresses. Upon request from the Purchaser
from time to time, the Issuer will provide to the Purchaser a notice address and
contact information for each Consenting OpCo Lender to the extent the Issuer has
such information. If the Issuer does not have such information, the Issuer will
request such information from the OpCo Administrative Agent.

 

51



--------------------------------------------------------------------------------



 



9.13 [Reserved].

9.14 [Reserved].

9.15 [Reserved].
9.16 Further Assurances. The Issuer will, and will cause each of its
Subsidiaries to, cooperate with the Purchaser and execute such further
instruments and documents as the Purchaser shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Purchase Agreement
and the other Purchase Documents.
9.17 Bridge to Sale Transactions Generally.
(a) (i) Bridge to Sale Transfers Generally. The Issuer agrees that the Issuer
will not, and will not permit any Subsidiary to, consummate a Bridge to Sale
Transfer, (x) in the case of any Bridge to Sale Transfer prior to the Discharge
of the OpCo Credit Agreement, unless such Bridge to Sale Transfer is permitted
under the OpCo Credit Agreement (as in effect on the date hereof) and
(y) thereafter unless the following conditions have been satisfied to the
satisfaction of the Purchaser:
(A) such Bridge to Sale Transfer is to a Bridge to Sale Excluded Subsidiary and
a Bridge to Sale License Subsidiary; and
(B) the Investment constituting the Bridge to Sale Transfer satisfies the
conditions set forth in §10.3(j) of the OpCo Credit Agreement (as in effect on
the date hereof); and
(C) the Asset Sale constituting the Bridge to Sale Transfer satisfies the
conditions set forth in §10.5.2(g)(i) of the OpCo Credit Agreement (as in effect
on the date hereof); and
(D) such Bridge to Sale Transfer shall occur contemporaneously with the
execution and delivery of a LMA Agreement that is a Bridge to Sale Transaction
Document by the applicable Bridge to Sale Excluded Subsidiary and, if
applicable, the applicable Bridge to Sale License Subsidiary, on the one hand,
and a non-Affiliate third party, on the other hand.
(ii) Interests of Bridge to Sale Excluded Subsidiary and Bridge to Sale License
Subsidiary. The Issuer agrees that, at all times, (i) the Issuer or one of its
Subsidiaries shall hold 100% of the issued and outstanding Capital Stock of each
Bridge to Sale Excluded Subsidiary and (ii) the applicable Bridge to Sale
Excluded Subsidiary shall hold 100% of the issued and outstanding Capital Stock
of any Bridge to Sale License Subsidiary that holds the FCC License associated
with any Station held by such Bridge to Sale Excluded Subsidiary.
(b) [Reserved]

 

52



--------------------------------------------------------------------------------



 



(c) Distributions. Upon receipt by a Bridge to Sale Excluded Subsidiary, a
Bridge to Sale License Subsidiary or other Affiliate of the Issuer of any cash
payments under a Bridge to Sale Transaction Document, the Issuer shall cause
such Person to promptly, but in no event more than (i) two (2) Business Days
thereafter for any proceeds of any Bridge to Sale Third Party Transaction and
(ii) five (5) Business Days thereafter for any cash payments made under any LMA
Agreement, make a cash distribution to Emmis OpCo equal to 100% of such cash
payments and other proceeds received by such Person, provided that such Bridge
to Sale Excluded Subsidiary, such Bridge to Sale License Subsidiary or other
Affiliate of the Issuer may retain and shall not be required to make a cash
distribution as otherwise required (x) with respect to that portion of any cash
payments received pursuant to any LMA Agreement that are used to pay reasonable
out-of-pocket expenses incurred by such Bridge to Sale Excluded Subsidiary in
connection with the operation of the relevant Station during the period for
which such cash payments relate, (y) with respect to that portion of any cash
payments received pursuant to any LMA Agreement approved by the OpCo
Administrative Agent or, after the Discharge of the OpCo Credit Agreement, the
Purchaser in writing (such approval not to be unreasonably withheld) that are
reserved to pay reasonable out-of-pocket expenses anticipated to be incurred by
such Bridge to Sale Excluded Subsidiary in connection with the operation of the
relevant Station during the relevant period for which such cash payments relate
and (z) with respect to that portion of proceeds received from a Bridge to Sale
Third Party Transaction that are applied to pay reasonable out-of-pocket fees,
commissions and other reasonable and customary direct expenses actually incurred
in connection with such sale, including any income taxes payable as a result of
such sale and the amount of any transfer or documentary taxes required to be
paid by such Person in connection with such sale. Such cash distributions shall
not constitute cash returns of capital for purposes of §10.3(j) of the OpCo
Credit Agreement (as in effect on the date hereof).
(d) Bridge to Sale Third Party Transactions Generally. Not less than three
Business Days prior to the entry by the Issuer, Emmis OpCo, any Bridge to Sale
Excluded Subsidiary, any Bridge to Sale License Subsidiary or any other
Affiliate thereof into any Bridge to Sale Transaction Documents, the Issuer
shall deliver to the Purchaser current drafts of all such Bridge to Sale
Transaction Documents. Further, concurrently with the execution and delivery of
such Bridge to Sale Transaction Documents by the Issuer, Emmis OpCo, any Bridge
to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any other
Affiliate thereof, the Issuer shall deliver to the Purchaser certified true,
correct and complete copies of all such Bridge to Sale Transaction Documents.
The Issuer shall not permit any Bridge to Sale Excluded Subsidiary or any Bridge
to Sale Licensed Subsidiary to consummate a Bridge to Sale Third Party
Transaction unless the Bridge to Sale Transaction Conditions have been
satisfied.
9.18 Public Disclosure. The Issuer agrees that it will not in the future issue
any press release or other public disclosure using the name of the Purchaser or
its Affiliates or referring to this Purchase Agreement or the other Purchase
Documents without at least two (2) Business Days’ prior notice to the Purchaser
and without the prior written consent of the Purchaser, unless (and only to the
extent that) the Issuer is required to do so under law and then, in any event,
the Issuer will consult with the Purchaser before issuing such press release or
other public disclosure.

 

53



--------------------------------------------------------------------------------



 



9.19 Use of Proceeds. The Issuer agrees that it will use the proceeds from the
issuance of the Notes solely to fund one or more TRS Transactions, to fund the
purchase price for the Preferred Stock pursuant to the Tender Offer and to pay
fees and expenses in connection with the transactions contemplated hereby. No
part of such proceeds will be used, whether directly or indirectly, for any
purpose that entails a violation of any law, including Regulations T, U and X of
the Board of Governors of the Federal Reserve System.
9.20 TRS Transaction Termination. Immediately upon the delivery of the Subject
Preferred Stock to the Issuer or any Affiliate of the Issuer or upon the
settlement or termination of any TRS Transaction, the Issuer or such Affiliate
of the Issuer will cancel the Subject Preferred Shares upon such delivery,
settlement or termination.
9.21 TRS Transaction Disposition. In the event that the Issuer or any Affiliate
of the Issuer receives any proceeds (whether in cash or in kind) from the sale,
transfer, assignment or other disposition of any TRS Transaction, the Issuer or
such Affiliate of the Issuer will deposit such proceeds into a segregated
account and not withdraw or otherwise release such proceeds without the consent
of the Purchaser.
10. NEGATIVE COVENANTS.
The Issuer covenants and agrees that, so long as the Notes or any other
Obligation is outstanding:
10.1 Restrictions on Indebtedness. The Issuer will not, and will not permit
Emmis OpCo or any of its Subsidiaries to, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness,
except (1) Permitted Refinancing Indebtedness incurred to refinance the OpCo
Credit Agreement and (2) Indebtedness of Emmis OpCo and any of its Subsidiaries
to the extent expressly permitted pursuant to §10.1 of the OpCo Credit Agreement
(as in effect on the date hereof); provided, however, that notwithstanding the
foregoing, no Indebtedness (other than Indebtedness permitted under clauses
(a) through (d), (f), (g), (i) or (j) of §10.1 of the OpCo Credit Agreement (as
in effect on the date hereof)) shall be incurred, assumed, or guaranteed by
Emmis OpCo or any of its Subsidiaries nor will Emmis OpCo or any of its
Subsidiaries become liable therefor unless at the time of such incurrence,
assumption or guarantee or at the time Emmis OpCo or its Subsidiaries become
liable therefor and after giving effect thereto, the Total Leverage Ratio shall
be less than 3.0:1.0, as evidenced by a certificate of the Issuer substantially
in the form of Exhibit J (the “Total Leverage Ratio Certificate”) delivered to
the Purchaser prior to the incurrence of such indebtedness; provided, however,
that Permitted Refinancing Indebtedness may be incurred without regard to the
Total Leverage Ratio restrictions set forth herein.

 

54



--------------------------------------------------------------------------------



 



10.2 Restrictions on Liens.
10.2.1 Permitted Liens. The Issuer will not, and will not permit Emmis OpCo or
any of its Subsidiaries to, (a) create or incur or suffer to be created or
incurred or to exist any Lien upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of such property or assets or the income or profits
therefrom outside the ordinary course of business for the purpose of subjecting
the same to the payment of Indebtedness or performance of any other obligation
in priority to payment of its general creditors; (c) acquire, or agree or have
an option to acquire, any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors (other than in respect of de
minimus amounts); or (e) sell, assign, pledge or otherwise transfer any
“receivables” as defined in clause (g) of the definition of the term
“Indebtedness,” with or without recourse (other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement); provided that Emmis OpCo or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist any Lien, deposit, pledge,
encumbrance, security agreement or mortgage (1) to the extent expressly
permitted by §10.2.1 of the OpCo Credit Agreement (and any permitted amendment
thereto) and (2) for the avoidance of doubt, in favor of the OpCo Lenders and
OpCo Administrative Agent to secure the OpCo Obligations under the OpCo Credit
Agreement, and any Permitted Refinancing Indebtedness; provided further that
this §10.2.1 shall not apply to liens granted on the Subject Preferred Stock or
the Issuer’s or Emmis OpCo’s right, title and interest in any TRS Transaction.
10.2.2 Restrictions on Negative Pledges and Upstream Limitations. The Issuer
will not, nor will it permit Emmis OpCo or any of its Subsidiaries to enter into
any agreement, contract or arrangement (other than this Purchase Agreement and
the other Purchase Documents) restricting the ability of any Subsidiary of the
Issuer to pay or make dividends or distributions in cash or kind to the Issuer,
to make loans, advances or other payments of any nature to the Issuer, or to
make transfers or distributions of all or any part of its assets to the Issuer;
other than each of (a) and (b) in the case of restrictions or prohibitions to
the text expressly permitted by clauses (i), (ii) and (iii) of §10.2.2 of the
OpCo Credit Agreement (as in effect on the date hereof). Notwithstanding the
forgoing, nothing in §10.2.2 shall restrict (x) the ability of Emmis OpCo or any
Subsidiary of Emmis OpCo from creating, assuming or incurring any Lien upon its
properties, revenues or assets or those of any of its Subsidiaries whether now
owned or hereafter acquired to secure the “Obligations” (as defined in the OpCo
Credit Agreement) or (y) any Subsidiary of Emmis OpCo to pay or make dividends
or distributions in cash or kind to Emmis OpCo, to make loans, advances or other
payments of any nature to Emmis OpCo, or to make transfers or distributions of
all or any part of its assets to the Issuer.
10.3 Restrictions on Investments. The Issuer will not, and will not permit Emmis
OpCo or any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment, except Emmis OpCo and its Subsidiaries may make any
Investment to the extent expressly permitted by §10.3 of the OpCo Credit
Agreement (as in effect on the date hereof).
10.4 Restricted Payments. The Issuer will not, and will not permit Emmis OpCo or
any of its Subsidiaries to, make any Restricted Payments, except Emmis OpCo and
its Subsidiaries may make Restricted Payments to the extent expressly permitted
pursuant to §10.4 of the OpCo Credit Agreement (as in effect on the date
hereof).

 

55



--------------------------------------------------------------------------------



 



10.5 Merger, Consolidation, Acquisition and Disposition of Assets.
10.5.1 Mergers and Acquisitions. The Issuer will not, and will not permit Emmis
OpCo or any of its Subsidiaries to, become a party to any merger, amalgamation
or consolidation, or agree to or effect any asset acquisition or stock
acquisition, or enter into any LMA Agreement, except Emmis OpCo and its
Subsidiaries may become a party to any merger, amalgamation or consolidation, or
agree to or effect any asset acquisition or stock acquisition, or enter into any
LMA Agreement to the extent expressly permitted pursuant to §10.5.1 of the OpCo
Credit Agreement (as in effect on the date hereof).
10.5.2 Disposition of Assets. The Issuer will not, and will not permit Emmis
OpCo or any of its Subsidiaries to, become a party to or agree to or effect any
disposition or swap of assets (which, for the avoidance of doubt, shall include
Asset Sales and Asset Swaps), including Capital Stock of any Subsidiary (whether
by means of a public or private offering or otherwise), except Emmis OpCo and
its Subsidiaries may become a party to or agree to or effect any disposition or
swap of assets (which, for the avoidance of doubt, shall include Asset Sales and
Asset Swaps), including Capital Stock of any Subsidiary (whether by means of a
public or private offering or otherwise) (i) to the extent expressly permitted
pursuant to §10.5.2 of the OpCo Credit Agreement (as in effect on the date
hereof) and (ii) with respect to one (1) Bridge to Sale Third Party Transaction
that provides for the sale of the related assets by Emmis OpCo or an Excluded
Subsidiary at a future price specified pursuant to the related Bridge to Sale
Transaction Documents, at a time prior to the time specified in the related
Bridge to Sale Transaction Documents and at a price lower than such specified
future price, so long as the aggregate sales price in such transaction is deemed
to be for fair market value in the sole reasonable judgment of the Board of
Directors of the Issuer (such disposition described in this clause (ii), the
“KMVN Sale.”); provided that this §10.5.2 shall not apply to any sale or other
disposition of the Subject Preferred Stock or the Issuer’s or Emmis OpCo’s
right, title and interest in any TRS Transaction.
10.6 Sale and Leaseback; LMA Agreements. The Issuer will not, and will not
permit Emmis OpCo or any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby the Issuer or any Subsidiary of the Issuer shall
sell or transfer any property or Station or any significant portion of the
property, assets and ownership rights used in connection with the operation of a
Station owned by it in order then or thereafter to lease such property or
Station (or associated rights or assets) or lease other property that the Issuer
or any Subsidiary of the Issuer intends to use for substantially the same
purpose as the property being sold or transferred or in order to then or
thereafter enter into a LMA Agreement (or a similar agreement regardless of
whether such agreement is with a non-Affiliate or an Affiliate) directly or
indirectly relating to such property or the Station operated in connection with
such property except that Emmis OpCo and its Subsidiaries may enter into any
such transaction to the extent expressly permitted by §10.6 of the OpCo Credit
Agreement (as in effect on the date hereof).
10.7 Compliance with Environmental Laws. The Issuer will not, and will not
permit Emmis OpCo or any of its Subsidiaries to, (a) use any of the Real Estate
or any portion thereof for the handling, processing, storage or disposal of
Hazardous Substances, (b) cause or permit to be located on any of the Real
Estate any underground tank or other underground storage receptacle for
Hazardous Substances, (c) generate any Hazardous Substances on any of the Real
Estate, (d) conduct any activity at any Real Estate or use any Real Estate in
any manner so as to cause a release (i.e. releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping) or threatened release of Hazardous Substances on, upon or
into the Real Estate or (e) otherwise conduct any activity at any Real Estate or
use any Real Estate in any manner that in any of clauses (a) through (e) would
violate any Environmental Law or bring such Real Estate in violation of any
Environmental Law, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------



 



10.8 Subordinated Debt. The Issuer will not amend, supplement or otherwise
modify the terms of, or any other agreement relating to, Subordinated Debt or
(except as otherwise expressly permitted under §10.4) prepay, redeem,
repurchase, defease, or issue any notice of redemption or defeasance with
respect to, any of the Subordinated Debt, provided, however, that this §10.8
shall not restrict the right of the Issuer or any of its Subsidiaries to amend
any document evidencing Subordinated Debt to extend the maturity thereof or
amend any covenants therein so as to make such covenants less restrictive for
the Issuer and its Subsidiaries.
10.9 Employee Benefit Plans. Neither the Issuer nor any ERISA Affiliate will:
(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for the Issuer
or any of its Subsidiaries; or
(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or
(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Issuer or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
(e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities; or
(f) permit or take any action which would contravene any Applicable Pension
Legislation in any way which could reasonably be expected to have a Material
Adverse Effect.
10.10 Fiscal Year. The Issuer will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §8.4.1.

 

57



--------------------------------------------------------------------------------



 



10.11 Transactions with Affiliates. The Issuer will not, and will not permit any
of its Subsidiaries to, engage in any transaction with any Affiliate (including,
without limitation, the Excluded Subsidiaries), and the Issuer will not engage
in any transaction with any Excluded Subsidiary, in each case whether or not in
the ordinary course of business and including, without limitation, any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate or, to the knowledge of the
Issuer or such Subsidiary, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, other than on fair and reasonable terms
substantially similar to those that would be obtainable at the time by the
Issuer or such Subsidiary, as applicable, and such Affiliate in a comparable
arm’s length transaction between or among Persons that are not Affiliates of one
another except that the Issuer, Emmis OpCo and its Subsidiaries may engage in
any such transaction to the extent expressly permitted by §10.11 of the OpCo
Credit Agreement (as in effect on the date hereof).
10.12 Certain Intercompany Matters. The Issuer will not permit any of its
Excluded Subsidiaries to (a) fail to satisfy customary formalities with respect
to organization separateness, including (i) the maintenance of separate books
and records and (ii) the maintenance of separate bank accounts in its own name,
(b) fail to act solely in its own name and through its authorized officers and
agents, (c) commingle any money or other assets of any Excluded Subsidiary with
any money or other assets of the Issuer or any other Subsidiary of the Issuer,
or (d) take any action, or conduct its affairs in a manner, which could
reasonably be expected to result in the separate organizational existence of the
Excluded Subsidiaries being ignored under any circumstance.
10.13 Activities and Indebtedness of the Issuer. The Issuer shall not (i)(x)
perform any services or activities, or make any cash payments for the
performance of any services or activities, other than those services and
activities described in clauses (i) through (viii) of the definition of “Issuer
Corporate Overhead Expenses” or reasonably related thereto, or (y) perform any
services or activities, or make any cash payments for the performance of any
services or activities that are ordinarily performed or paid for by an operating
company, (ii) engage in any trade or business, (iii) own any assets,
(iv) directly or indirectly, beneficially or otherwise, hold or own (whether
pursuant to an Asset Swap or otherwise) any Capital Stock or other securities of
any Person, (v) issue or incur any Indebtedness or (vi) effect any Equity
Issuances, except the Issuer may perform the services and activities, make cash
payments for services and activities, engage in a trade or business, own assets,
own Capital Stock or securities, issue or incur Indebtedness or effect Equity
Issuances in each case to the extent expressly permitted pursuant to §10.13 of
the OpCo Credit Agreement (as in effect on the date hereof).
10.14 Restrictions on Equity Issuances. None of the Issuer, Emmis OpCo or any
Subsidiary shall effect any Equity Issuance on or after the Effective Date,
except that Emmis OpCo may issue common stock to the extent expressly permitted
pursuant to §10.14(a) of the OpCo Credit Agreement (or as otherwise consented to
or approved by the OpCo Required Lenders) and the Issuer may issue common stock,
other Capital Stock and Equity-Like Instruments to the extent expressly
permitted by §10.14(b) of the OpCo Credit Agreement (or otherwise consented to
or approved by the OpCo Required Lenders).

 

58



--------------------------------------------------------------------------------



 



10.15 Bridge to Sale Transactions Generally. The Issuer shall not permit, and
shall not permit Emmis OpCo or otherwise allow any Bridge to Sale Excluded
Subsidiary or Bridge to Sale License Subsidiary to engage in any transaction of
the type specified in clauses (i) through (viii) in §10.15 of the OpCo Credit
Agreement (as in effect on the date hereof).
10.16 Debt Repurchases. The Issuer shall not, and shall not permit Emmis OpCo or
any Subsidiary, Excluded Subsidiary or other Affiliate to, repurchase, buy,
redeem, prepay, defease, receive an assignment of, issue any notice of
redemption or defeasance with respect to, or otherwise cause the cancellation,
forgiveness or purchase (including, without limitation, any setting aside of
funds, or other provision for, or assurance of, payment), or enter into any
other transaction which accomplishes a like result, of any of its Indebtedness
(in each case other than the Notes and Obligations to the extent permitted
hereby and the Senior Debt Obligations), except that the Issuer and Emmis OpCo
may enter into any transaction to the extent expressly permitted pursuant to
clauses (a), (b) or (c) of §10.16 of the OpCo Credit Agreement (as in effect on
the date hereof).
10.17 Restrictions on Excluded Subsidiaries. The Issuer will not permit any of
the Excluded Subsidiaries to (a) enter into or permit to exist any arrangement
or agreement (other than the OpCo Credit Agreement (as in effect on the date
hereof) and the other OpCo Loan Documents (as in effect on the date hereof))
which directly or indirectly prohibits any such Excluded Subsidiary from
creating, assuming or incurring any Lien upon its properties, revenues or assets
or those of any of its subsidiaries whether now owned or hereafter acquired to
secure the Obligations (other than restrictions on specific assets, which assets
are the subject of purchase money security interests), or (b) enter into any
agreement, contract or arrangement (other than this Purchase Agreement and the
other Purchase Documents) restricting the ability of any such Excluded
Subsidiary to pay or make dividends or distributions in cash or kind to the
Issuer or any other Subsidiary or Excluded Subsidiary, to make loans, advances
or other payments of any nature to the Issuer or any other Subsidiary or
Excluded Subsidiary, or to make transfers or distributions of all or any part of
its assets to the Issuer or any other Subsidiary or Excluded Subsidiary; in each
case other than (i) restrictions on specific assets which assets are the subject
of purchase money security interests, (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by any Excluded
Subsidiary in the ordinary course of its business and (iii) property subject to
a pending Asset Sale.
10.18 Restrictions on Amendments and Refinancings of the OpCo Credit Agreement.
The Issuer shall not permit, and shall not permit Emmis OpCo or otherwise allow
any amendments, amendments and restatements, supplements, waivers,
restructurings, renewals, extensions, replacements, refinancings or other
modifications of the OpCo Credit Agreement (as in effect on the date hereof)
(collectively, a “Modification”) if the effect of such Modification is that the
aggregate principal amount of term loans and revolving commitments under all
such Modifications exceeds the principal amount of the term loans and revolving
commitments outstanding and available as of the date hereof under the OpCo
Credit Agreement, which amount is $220,057,653.00, by more than the sum of (i)
$25,000,000, plus any accrued and unpaid interest to the date any Permitted
Refinancing Indebtedness is incurred and (ii) the costs and expenses incurred in
connection with any Refinancing Indebtedness.

 

59



--------------------------------------------------------------------------------



 



11. [Reserved].
12. CONDITIONS.
Unless otherwise agreed to by the parties hereto, the obligations of the Issuer
and the Purchaser hereunder shall be subject to the following conditions
precedent on the Initial Purchase Date (unless otherwise provided herein):
12.1 Purchase Documents. This Purchase Agreement and the Notes shall have been
duly executed and delivered by the respective parties thereto, shall be in full
force and effect and shall be in form and substance satisfactory to the
Purchaser.
12.2 Certified Copies of Governing Documents. The Purchaser shall have received
from the Issuer and each of the Subsidiaries a copy, certified by a duly
authorized officer of such Person to be true and complete on the Effective Date,
of each of its Governing Documents as in effect on such date of certification.
12.3 Corporate or Other Action. All corporate (or other) action necessary for
the valid execution, delivery and performance by the Issuer of this Purchase
Agreement and the other Purchase Documents to which it is or is to become a
party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Purchaser shall have been provided to the
Purchaser.
12.4 Officer’s Certificates.
(a) The Purchaser shall have received from the Issuer an incumbency certificate,
dated as of the Effective Date, signed by a duly authorized officer of such
Person, and giving the name and bearing a specimen signature of each individual
who shall be authorized: (i) to sign, in the name and on behalf of each of such
Person, each of the Purchase Documents to which such Person is or is to become a
party; and (ii) to give notices and to take other action on its behalf under the
Purchase Documents.
(b) On the Effective Date, the Purchaser shall have received from the Issuer a
certificate substantially in the form of Exhibit F (the “Officer’s
Certificate”), dated as of such date, certifying that (i) each of the
representations and warranties made by such Person under this Purchase Agreement
and the other Purchase Documents are true and correct in all material respects
on such date as though made on such date, and (ii) each of the conditions set
forth in this §12 have been satisfied.
12.5 OpCo Credit Agreement. The Purchaser shall have received from the Issuer a
certified copy of the OpCo Credit Agreement (as in effect on the date hereof),
and the OpCo Credit Agreement shall be in full force and effect, and no
“Default” or “Event of Default” (each as defined in the OpCo Credit Agreement)
shall have occurred and be continuing or result from the transactions
contemplated hereby.

 

60



--------------------------------------------------------------------------------



 



12.6 Fourth Amendment to the OpCo Credit Agreement. The Fourth Amendment to the
OpCo Credit Agreement shall (i) be in form and substance satisfactory to the
Purchaser, (ii) have been executed and delivered by the OpCo Required Lenders,
(iii) have been acknowledged by the OpCo Administrative Agent and the OpCo
Administrative Agent shall have approved Purchaser as an “Eligible Assignee” (as
defined in the OpCo Credit Agreement) for purposes of exercising its purchase
right pursuant to §21 hereof and (iv) become effective in accordance with the
terms thereof.
12.7 [Reserved].
12.8 Financial Statements. The Purchaser shall have received copies of the
consolidated financial statements of the Issuer and its subsidiaries as at
February 28, 2011, prepared in accordance with GAAP and SEC requirements,
together with a certification by the principal financial or accounting officer
of the Issuer that the information contained in such financial statements fairly
represents the financial position of the Issuer and its subsidiaries on the date
thereof and that there are no contingent liabilities of the Issuer or any of its
subsidiaries, as of the Effective Date involving material amounts, known to any
officer of the Issuer or of any of the Subsidiaries not disclosed such
consolidated financial statements and the related notes thereto other than
contingent liabilities disclosed to the Purchaser in writing prior to the
Effective Date.
12.9 Third Party Consents. All other necessary governmental and third party
consents to and notices of the transactions contemplated by the Purchase
Documents shall have been obtained and given, and evidence thereof reasonably
satisfactory to the Purchaser shall have been provided to the Purchaser.
12.10 [Reserved].
12.11 Opinions of Counsel. The Purchaser shall have received a favorable legal
opinion addressed to the Purchaser, dated as of the Initial Purchase Date, in
form and substance reasonably satisfactory to the Purchaser, from:
(a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York counsel to
the Issuer;
(b) Taft Stettinius & Hollister LLP, special Indiana counsel to the Issuer; and
(c) Wiley Rein LLP, FCC counsel to Issuer.
12.12 Compliance Certificate. The Purchaser shall have received from the Issuer
a Compliance Certificate demonstrating compliance with the covenants set forth
in §11 of the OpCo Credit Agreement as of the Effective Date (provided that, for
purposes of this §12.12, the Issuer shall use Consolidated EBITDA for the
Reference Period ended August 31, 2011), together with a certificate from the
principal financial or accounting officer of the Issuer certifying that no
Default or Event of Default or “Default” or “Event of Default” (as each such
term is defined in the OpCo Credit Agreement) has occurred and is continuing as
of the Effective Date.

 

61



--------------------------------------------------------------------------------



 



12.13 [Reserved]
12.14 Financial Condition. The Purchaser shall be reasonably satisfied and shall
have received an officer’s certificate certifying that there has been no event
or occurrence which has had a Material Adverse Effect since the Balance Sheet
Date.
12.15 Expenses. The Issuer shall have paid to the Purchaser all fees and
expenses of the Purchaser (including fees and expenses of counsel) incurred in
connection with the transactions contemplated hereby up to a maximum amount of
$250,000.
12.16 [Reserved].
12.17 [Reserved].
12.18 Accountant’s Letter. The Purchaser shall have received a copy of the
letter to the Issuer’s accountants pursuant to §9.9.3.
12.19 [Reserved].
12.20 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Purchase Agreement, the other Purchase
Documents and all other documents incident thereto shall be reasonably
satisfactory in substance and in form to the Purchaser and its counsel, and the
Purchaser and its counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Purchaser or its counsel may reasonably request.
13. CONDITIONS TO EACH PURCHASE DATE.
13.1 Conditions to Initial Purchase Date. The obligation of the Purchaser to
purchase the Notes to be issued on such date shall be subject to the
satisfaction of the conditions precedent in Article 12 and the satisfaction of
the following additional conditions precedent on such date:
(a) The delivery of a Notice of Purchase;
(b) Each of the representations and warranties of the Issuer and the
Subsidiaries contained in this Purchase Agreement, the other Purchase Documents
or in any document or instrument delivered pursuant to or in connection with
this Purchase Agreement shall be true in all material respects as of the date as
of which they were made and shall also be true in all material respects at and
as of the Purchase Date, with the same effect as if made at and as of that time;
(c) No Default or Event of Default has occurred and is continuing; and no
“Default” or “Event of Default” has occurred and is continuing under the OpCo
Credit Agreement;
(d) The original aggregate principal amount of the Notes issued on the Initial
Purchase Date shall be at least $10,000,000 and not greater than $35,000,000;

 

62



--------------------------------------------------------------------------------



 



(e) the Purchaser shall have received satisfactory evidence that the Issuer has
registered the Purchaser or the holder of the Note in the Register;
(f) the Purchaser shall have received an officer’s certificate duly executed by
a senior financial officer of Emmis OpCo certifying that Emmis OpCo would have
been in compliance with clauses (b) and (c) above; and
(g) all documents, instruments and agreements relating to any TRS Transaction to
be funded with the proceeds of the Note on the Initial Purchase Date shall be in
form and substance consistent with the forms therefor previously delivered to
the Purchaser by the Issuer.
13.2 Conditions to each Subsequent Purchase. The obligation of the Purchaser to
purchase a Note on each Purchase Date (other than the Initial Purchase Date)
shall be subject to the satisfaction of the following conditions precedent on
such date:
(a) The delivery of a Notice of Purchase;
(b) Each of the representations and warranties of the Issuer and the
Subsidiaries contained in this Purchase Agreement, the other Purchase Documents
or in any document or instrument delivered pursuant to or in connection with
this Purchase Agreement shall be true in all material respects as of the date as
of which they were made and shall also be true in all material respects at and
as of the Purchase Date, with the same effect as if made at and as of that time;
(c) No Default or Event of Default has occurred and is continuing and no
“Default” or “Event of Default” has occurred and is continuing under the OpCo
Credit Agreement;
(d) The original aggregate principal amount of the Notes issued on the
applicable Purchase Date plus the original aggregate principal amount of all
other Notes shall not exceed $35,000,000;
(e) the Purchaser shall have received satisfactory evidence that the Issuer has
registered the Purchaser or the holder of the Note in the Register;
(f) the Purchaser shall have received an officer’s certificate duly executed by
a senior financial officer of Emmis OpCo certifying that Emmis OpCo would have
been in compliance with clauses (b) and (c) above;
(g) all documents, instruments and agreements relating to any TRS Transaction to
be funded with the proceeds of the Note on the Purchase Date shall be in form
and substance consistent with the forms therefor previously delivered to the
Purchaser by the Issuer; and

 

63



--------------------------------------------------------------------------------



 



(h) the Tender Offer to be funded with the proceeds of the Note on the Purchase
Date shall be executed in accordance with the terms of the definition thereof
herein; and
(i) the Issuer shall afford the Purchaser a reasonable opportunity to review any
provisions of any disclosure in connection with such Tender Offer that describe
the existence or the terms of this Purchase Agreement, the Notes, the Purchaser
and the Affiliates of the Purchaser before any such disclosure is disseminated
and the Purchaser shall not have notified the Issuer within two (2) Business
Days of being provided the disclosure that such disclosure is unacceptable to
the Purchaser in the reasonable exercise of its discretion.
14. EVENTS OF DEFAULT; ACCELERATION; ETC.
14.1 Events of Default and Acceleration. If any of the following events (“Events
of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a) the Issuer shall fail to pay any principal of the Notes when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b) the Issuer shall fail to pay any other sums due hereunder or under any of
the other Purchase Documents, within three (3) Business Days of when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(c) (i) the Issuer shall fail to comply with any of its covenants contained in
§9.2, §9.4, §9.5 (other than §9.5.5), §9.6(iii) through (vi), §9.9, §9.17 (other
than §9.17(b)(i), §9.17(b)(ii) and §9.17(d)(i)) or §10; or (ii) the Issuer, any
Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any
Affiliate thereof shall fail to comply with §9.17(b)(i), §9.17(b)(ii) or
§9.17(d)(i) and such failure continues for fifteen (15) days;
(d) the Issuer shall fail (i) to comply with §9.7 for ten (10) Business Days
after written notice of such failure has been given to the Issuer by the
Purchaser; or (ii) to perform any term, covenant or agreement contained herein
or in any of the other Purchase Documents (other than those specified elsewhere
in this §14.1) for thirty (30) days after written notice of such failure has
been given to the Issuer by the Purchaser;
(e) any representation or warranty of the Issuer in this Purchase Agreement or
any of the other Purchase Documents or in any other document or instrument
delivered pursuant to or in connection with this Purchase Agreement shall prove
to have been false in any material respect upon the date when made or deemed to
have been made or repeated;
(f) any Senior Debt Obligations or any obligation for borrowed money or credit
received or in respect of any Capitalized Leases in each case in an amount
greater than $10,000,000 shall be declared to be due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment prior to the statement maturity thereof;

 

64



--------------------------------------------------------------------------------



 



(g) any of the Issuer, any of the Subsidiaries or the Austin Partnership or RAM,
shall make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any of the Issuer, any of the Subsidiaries,
or the Austin Partnership or RAM, or of any substantial part of the assets of
any such Person, or shall commence any case or other proceeding relating to any
such Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any of the Issuer, any Subsidiary, the Austin Partnership or
RAM, and any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition or application shall not have been
dismissed within sixty (60) days following the filing thereof;
(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any of the Issuer, any Subsidiary, the
Austin Partnership or RAM, bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;
(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any final judgment
against any of the Issuer, any Subsidiary, the Austin Partnership or RAM, that,
with other outstanding final judgments, undischarged, against such Person
exceeds in the aggregate $5,000,000;
(j) any default shall occur with respect to all or any part of the Subordinated
Debt or the holders of all or any part of the Subordinated Debt shall accelerate
the maturity of all or any part of the Subordinated Debt; the Subordinated Debt
shall be prepaid, redeemed or repurchased in whole or in part (other than
pursuant to §10.4(d) of the OpCo Credit Agreement (as in effect on the date
hereof)) or an offer to prepay, redeem or repurchase the Subordinated Debt in
whole or in part shall have been made (other than pursuant to §10.4(d) of the
OpCo Credit Agreement (as in effect on the date hereof)) or the subordination
provisions of such Subordinated Debt are found by any court, or asserted by the
trustee in respect of, or any holder of, Subordinated Debt in a judicial
proceeding to be, invalid or unenforceable;
(k) any of the Purchase Documents shall be cancelled, terminated, revoked or
rescinded with the express prior written agreement, consent or approval of the
Purchaser, or any action or suit at law or in equity or other legal proceeding
to cancel, revoke or rescind any of the Purchase Documents shall be commenced by
or on behalf of the Issuer or any of the Subsidiaries party thereto or any of
their respective stockholders, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Purchase Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

65



--------------------------------------------------------------------------------



 



(l) the Issuer or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $5,000,000, or the Issuer or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Purchaser
determines in its reasonable discretion that such event (A) could be expected to
result in liability of the Issuer or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 and (B) is
reasonably likely to constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC, for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan or for
the imposition of a lien in favor of such Guaranteed Pension Plan; or (ii) the
appointment by a United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (iii) the institution by the PBGC of proceedings to
terminate such Guaranteed Pension Plan;
(m) any of the Issuer, any Subsidiary, the Austin Partnership or RAM, shall be
enjoined, restrained or in any way prevented by the order of any Governmental
Authority from conducting any material part of its business and such order shall
continue in effect for more than thirty (30) days, provided that with respect to
any such order relating to the renewal or availability of any Necessary
Authorization, if the issuance of such order would not otherwise constitute an
Event of Default under §14.1(t), it shall not cause an Event of Default solely
by virtue of meeting the criteria of this clause (m);
(n) there shall occur any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty, which in any such case causes,
for more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Issuer or any
of its Subsidiaries if such event or circumstance is not covered by business
interruption insurance and would have a Material Adverse Effect;
(o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any of the
Issuer, any Subsidiary, the Austin Partnership or RAM, if such loss, suspension,
revocation or failure to renew would have a Material Adverse Effect;
(p) a Change of Control shall occur;
(q) any default or event of default shall occur under any documents entered into
in connection with any Permitted Acquisition, which such default or event of
default could reasonably be expected to have a Material Adverse Effect;
(r) [Reserved];
(s) the commencement of proceedings to suspend, revoke, terminate or
substantially and adversely modify any material FCC License or other material
license of any of the Issuer, any Subsidiary, the Austin Partnership or RAM, or
of any Stations of any thereof, if such proceeding shall continue uncontested
for forty-five (45) days;

 

66



--------------------------------------------------------------------------------



 



(t) appropriate proceedings for the renewal of any material Necessary
Authorization shall not be commenced prior to the expiration thereof or if such
Necessary Authorization is not renewed or otherwise made available for the use
of any of the Issuer, any Subsidiary, the Austin Partnership or RAM, provided
that no Event of Default shall be deemed to occur under this clause (t) if
(A) no Material Adverse Effect shall have occurred as a result of such event and
(B) the Issuer shall have demonstrated compliance with §11 of the OpCo Credit
Agreement (as in effect on the date hereof) on a “Pro Forma Basis” (as defined
in the OpCo Credit Agreement (as in effect on the date hereof) and both before
and after giving effect to such event) as though the affected Station had been
sold in an Asset Sale as of the first day of the Reference Period most recently
ended and the Issuer, the Subsidiary, the Austin Partnership or RAM, (as
applicable) received no consideration for such sale;
(u) any contractual obligation which is necessary to the broadcasting operations
of any of the Issuer, any Subsidiary, the Austin Partnership or RAM, shall be
revoked or terminated and not replaced by a substitute, without a Material
Adverse Effect, within ninety (90) days after such revocation or termination;
(v) any order of the FCC relating to any Permitted Acquisition granting or
consenting to a transfer of an FCC License in connection with any Permitted
Acquisition which has been completed shall not have become final and any
Governmental Authority shall have entered an order reversing such order (whether
or not such order shall be subject to further appeal);
(w) [Reserved];
(x) [Reserved];
(y) (i) the Austin Partnership shall incur any Indebtedness in an aggregate
amount at any one time outstanding in excess of $20,000,000 or (ii) the
partnership agreement or any other governing documents relating to the Austin
Partnership shall permit, after giving effect to any amendment, modification or
waiver of the terms thereof, or there shall occur, any cash or other
distribution (including any redemption, purchase, retirement or other
acquisition of any partnership interests or return of capital attributable to
any partnership interests) by the Austin Partnership to all or any of its
partners which is not made simultaneously to all of its partners on a pro rata
basis, in terms of both value and kind, in accordance with such partners’
proportional equity interests in the Austin Partnership; provided that it shall
not be an Event of Default hereunder if the Issuer or any of its Subsidiaries
receives any distribution in excess of their pro rata share as so determined or
if the Issuer or any of its Subsidiaries receives any repayment of Indebtedness
advanced by the Issuer or any of its Subsidiaries to the Austin Partnership;

 

67



--------------------------------------------------------------------------------



 



(z) any Bridge to Sale Excluded Subsidiary or any Bridge to Sale License
Subsidiary shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of any Bridge to Sale Excluded
Subsidiary or any Bridge to Sale License Subsidiary or of any substantial part
of the assets of such Person or shall commence any case or other proceeding
relating to such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any Bridge to Sale Excluded Subsidiary or any Bridge to Sale
License Subsidiary and such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition or application shall not have
been dismissed within sixty (60) days following the filing thereof;
(aa) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Bridge to Sale Excluded Subsidiary or
any Bridge to Sale License Subsidiary bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any such Person in an involuntary case under federal
bankruptcy laws as now or hereafter constituted; or
(bb) the Issuer shall fail to issue a Note in accordance with §2.
then, and in any such event, so long as the same may be continuing, the
Purchaser may, by notice in writing to the Issuer declare all amounts owing with
respect to this Purchase Agreement, the Notes and the other Purchase Documents
to be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Issuer; provided that in the event of any
Event of Default specified in §14.1(g) or §14.1(h), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from the Purchaser.
14.2 [Reserved].
14.3 Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Purchaser shall have
accelerated the maturity of the Notes pursuant to §14.1, the Purchaser, if owed
any amount with respect to the Notes, may proceed to protect and enforce its
rights by suit in equity, action at law or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Purchase Agreement and the other Purchase Documents or any instrument pursuant
to which the Obligations to the Purchaser are evidenced, including as permitted
by applicable law the obtaining of the ex parte appointment of a receiver, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the
Purchaser. No remedy herein conferred upon the Purchaser or the holder of any
Note is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

 

68



--------------------------------------------------------------------------------



 



15. [Reserved].
16. [Reserved].
17. [Reserved].
18. PROVISIONS OF GENERAL APPLICATION.
18.1 Setoff. Subject to §20 hereof, upon the occurrence and during the
continuance of an Event of Default, the Purchaser is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Purchaser to or for the credit or the account of the Issuer against any and all
of the obligations of the Issuer now or hereafter existing under this Purchase
Agreement and the Notes, irrespective of whether or not the Issuer shall have
made any demand under this Purchase Agreement or the Notes and although such
obligations may be unmatured.
18.2 Expenses. The Issuer agrees to pay (a) the reasonable costs of the
Purchaser in producing and reproducing this Purchase Agreement, the other
Purchase Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto), other
than Excluded Taxes (as defined in §6.3.2), payable by the Purchaser (other than
taxes based upon the Purchaser’s net income or profits) on or with respect to
the transactions contemplated by this Purchase Agreement (the Issuer hereby
agreeing to indemnify the Purchaser with respect thereto), (c) the reasonable
fees, expenses and disbursements of the Purchaser’s Special Counsel (and only
one such Purchaser’s Special Counsel at any one time) and any local or FCC
counsel to the Purchaser incurred in connection with the preparation,
syndication, administration or interpretation of the Purchase Documents and
other instruments mentioned herein, each closing hereunder, any amendments,
modifications, approvals, consents or waivers hereto or hereunder, or the
cancellation of any Purchase Document upon payment in full in cash of all of the
Obligations or pursuant to any terms of such Purchase Document providing for
such cancellation, (d) the fees, expenses and disbursements (other than
reimbursements of legal fees and expenses) of the Purchaser or any of its
respective affiliates incurred by such Person or such affiliate in connection
with the preparation, administration or interpretation of the Purchase Documents
and other instruments mentioned herein, including appraisal and examination
charges, (e) all reasonable out-of-pocket expenses (including without limitation
reasonable attorneys’ fees and costs, which attorneys may be employees of the
Purchaser, and reasonable consulting, accounting, appraisal, investment
bankruptcy and similar professional fees and charges) incurred by the Purchaser
in connection with (i) the enforcement of or preservation of rights under any of
the Purchase Documents against the Issuer or any of the Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Purchaser’s relationship with the Issuer or
any of its Subsidiaries, and (f) all reasonable fees, expenses and disbursements
of the Purchaser incurred in connection with UCC searches, UCC filings,
intellectual property searches, intellectual property filings or mortgage
recordings. The covenants contained in this §18.2 shall survive payment or
satisfaction in full of all other obligations.

 

69



--------------------------------------------------------------------------------



 



18.3 Indemnification. The Issuer agrees to indemnify and hold harmless the
Purchaser and its respective affiliates, officers, directors, employees, agents,
trustees and advisors (each such Person an “Indemnified Person”) from and
against any and all claims, actions and suits whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of this Purchase Agreement or any of the
other Purchase Documents or the transactions contemplated hereby including,
without limitation, (a) the Issuer or any of the Subsidiaries entering into or
performing this Purchase Agreement or any of the other Purchase Documents or
(b) with respect to the Issuer and its Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the presence,
disposal, escape, seepage, leakage, spillage, discharge, emission, release or
threatened release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding (all the foregoing, collectively, the “Indemnified Liabilities”),
except to the extent any of the foregoing Indemnified Liabilities result solely
from the gross negligence or willful misconduct of any such Indemnified Person.
In litigation, or the preparation therefor, such Indemnified Person shall be
entitled to select its own counsel and, in addition to the foregoing indemnity,
the Issuer agrees to pay promptly the reasonable fees and expenses of such
counsel. If, and to the extent that the obligations of the Issuer under this
§18.3 are unenforceable for any reason, the Issuer hereby agrees to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The covenants contained in this §18.3 shall
survive payment or satisfaction in full of all other Obligations.
18.4 Treatment of Certain Confidential Information.
18.4.1 Confidentiality. The Purchaser agrees, on behalf of itself and each of
its affiliates, directors, officers, employees and any Person which manages the
Purchaser, to use reasonable precautions to keep confidential, in accordance
with their customary procedures for handling confidential information of the
same nature and in accordance with safe and sound financial industry practices,
any non-public information supplied to it by the Issuer or any of its
Subsidiaries pursuant to this Purchase Agreement, provided that nothing herein
shall limit the disclosure of any such information (a) after such information
shall have become public other than through a violation of this §18, or becomes
available to the Purchaser on a nonconfidential basis from a source other than
the Issuer, (b) to the extent required by statute, law, rule, regulation or
judicial process, (c) to the Purchaser’s Affiliates, directors, officers,
employees, trustees, advisors, and agents, including, without limitation,
counsel or financial advisers for any of the Purchaser (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of the information and instructed to keep such information confidential),
(d) to bank examiners or any other regulatory or self-regulatory authority
having or reasonably claiming to have jurisdiction over the Purchaser, or to
auditors or accountants, (e) to the Purchaser, (f) in connection with any
litigation to which the Purchaser is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Purchase
Document, (g) to an Affiliate or a Subsidiary of the Purchaser, (h) to any
actual or prospective assignee, pledgee or participant or any actual or
prospective direct or indirect counterparty (or its advisors) to any swap,
derivative or securitization transactions relating to credit or other risks or
events arising under this Purchase Agreement or any other Purchase Document so
long as such assignee, participant or direct or indirect counterparty (or its
advisors), as the case may be, agrees to be bound by the provisions of §18.4 or
(i) with the consent of the Issuer. Moreover, the Purchaser is hereby expressly
permitted by the Issuer to refer to any of the Issuer and their respective
Subsidiaries in connection with any advertising, promotion or marketing
undertaken by the Purchaser and, for such purpose, the Purchaser may utilize any
trade name, trademark, logo or other distinctive symbol associated with the
Issuer or any of their respective Subsidiaries or any of their businesses.

 

70



--------------------------------------------------------------------------------



 



The Purchaser acknowledges that (a) any confidential information may include
material non-public information concerning the Issuer or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including Federal and state
securities laws.
18.4.2 Prior Notification. Unless specifically prohibited by applicable law or
court order, the Purchaser shall, prior to disclosure thereof, notify the Issuer
of any request for disclosure of any such non-public information by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Purchaser by
such governmental agency) or pursuant to legal process.
18.4.3 Other. In no event shall the Purchaser be obligated or required to return
any materials furnished to it by the Issuer or any of its respective
Subsidiaries. The obligations of the Purchaser under this §18 shall supersede
and replace the obligations of the Purchaser under any confidentiality letter in
respect of this financing signed and delivered by the Purchaser to the Issuer
prior to the date hereof and shall be binding upon any assignee of, or purchaser
of any participation in, any interest in the Notes from the Purchaser.
18.5 Survival of Covenants, Etc. All covenants, agreements, representations and
warranties made herein and in any of the other Purchase Documents or in any
documents or other papers delivered by or on behalf of the Issuer or any of its
Subsidiaries pursuant hereto (i) shall be deemed to have been relied upon by the
Purchaser, notwithstanding any investigation heretofore or hereafter made by it,
and (ii) shall survive the execution and delivery hereof and thereof and the
issuance by the Purchaser of the Notes, as herein contemplated, and (iii) shall
continue in full force and effect so long as this Purchase Agreement, the Notes
or any of the other Purchase Documents remains outstanding or the Purchaser has
any obligation to issue the Notes, and for such further time as may be otherwise
expressly specified in this Purchase Agreement. All statements contained in any
certificate or other paper delivered to the Purchaser at any time by or on
behalf of the Issuer or any of its Subsidiaries pursuant hereto or in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Issuer or such Subsidiary hereunder and have been or will be
relied upon by the Purchaser, regardless of any investigation made by the
Purchaser or on its behalf and notwithstanding that the Purchaser may have had
notice or knowledge of any Default at the time of any borrowing hereunder, and
shall continue in full force and effect as long as the Notes or any other
Obligation hereunder shall remain unpaid.

 

71



--------------------------------------------------------------------------------



 



18.6 Notices. Except as otherwise expressly provided in this Purchase Agreement,
all notices and other communications made or required to be given pursuant to
this Purchase Agreement or any Notes shall be in writing and shall be delivered
in hand, mailed by United States registered or certified first class mail,
postage prepaid, sent by overnight courier, or sent by telecopy or facsimile and
confirmed by delivery via courier or postal service, addressed as follows:
(a) if to the Issuer or any of the Subsidiaries, at One Emmis Plaza, 40 Monument
Circle, Suite 700, Indianapolis, Indiana 46204, Attention: Jeffrey H. Smulyan,
Chairman, with a copy to J. Scott Enright, Esq., Emmis Operating Company, 40
Monument Circle, Suite 700, Indianapolis, Indiana 46204 and Eric Goodison, Esq.,
Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New
York, New York 10019, or at such other address for notice as the Issuer shall
last have furnished in writing to the Person giving the notice; and
(b) if to the Purchaser, at such Purchaser’s address set forth on Schedule 1
hereto, with a copy to Seth Jacobson, Skadden, Arps, Slate, Meagher & Flom LLP,
or such other address for notice as such party shall have last furnished in
writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.
18.7 Communications.
(a) [Reserved].
(b) [Reserved].
(c) Change of Address, Etc. Each of the Issuer and the Purchaser may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.
(d) Reliance by Purchaser. The Purchaser shall be entitled to rely and act upon
any notices (including telephonic notices) purportedly given by or on behalf of
the Issuer even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Issuer shall indemnify the Purchaser
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Issuer. All telephonic notices to and
other telephonic communications with the Purchaser may be recorded by the
Purchaser, and each of the parties hereto hereby consents to such recording.

 

72



--------------------------------------------------------------------------------



 



18.8 Governing Law. THIS PURCHASE AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER PURCHASE DOCUMENTS ARE
CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW THAT WOULD RESULT
IN THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION). THE ISSUER AGREES THAT
ANY SUIT FOR THE ENFORCEMENT OF THIS PURCHASE AGREEMENT OR ANY OF THE OTHER
PURCHASE DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK OR
APPELLATE COURTS FROM ANY THEREOF, AND SUBMITS FOR ITSELF AND ITS PROPERTY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PURCHASE AGREEMENT AND THE OTHER
PURCHASE DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF. SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH PERSON BY MAIL AT THE ADDRESS
SPECIFIED IN §18.6. THE ISSUER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
18.9 Consent to Jurisdiction. The Issuer irrevocably and unconditionally submits
for itself and its property in any legal action or proceeding relating to this
Purchase Agreement and the other Purchase Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York in
the Borough of Manhattan and appellate courts from any thereof. To the fullest
extent it may effectively do so under applicable law, the Issuer irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
18.10 Headings. The captions in this Purchase Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
18.11 Counterparts. This Purchase Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Purchase Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.

 

73



--------------------------------------------------------------------------------



 



18.12 Entire Agreement, Etc. The Purchase Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Purchase Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §18.14.
18.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS PURCHASE AGREEMENT, THE NOTES OR ANY OF THE OTHER PURCHASE
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE PURCHASER
RELATING TO THE NOTES OR ENFORCEMENT OF THE NOTES AND AGREES THAT IT WILL NOT
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, the Issuer hereby
waives any right it may have to claim or recover in any litigation referred to
in the preceding sentence any special, exemplary, punitive or consequential
damages or any damages other than, or in addition to, actual damages. The Issuer
(a) certifies that no representative, agent or attorney of the Purchaser has
represented, expressly or otherwise, that the Purchaser would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Purchaser has been induced to enter into this Purchase Agreement, the other
Purchase Documents to which it is a party by, among other things, the waivers
and certifications contained herein.
18.14 Consents, Amendments, Waivers, Etc. No amendment, alteration, modification
or waiver of any term or provision of this Purchase Agreement, the Notes, or any
other Subordinated Debt, nor consent to any departure by the Issuer therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Requisite Holders, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, that no such amendment, alteration, modification or waiver shall be
effective to reduce, or to postpone the date fixed for the payment, of the
principal (including any Mandatory Redemption), interest, or premium, if any,
payable on any Note or any fees or other amounts payable hereunder, or to alter
or amend any provisions relating to Mandatory Redemptions or repurchases, or to
alter or amend the consent mechanism provided for under this §18.14 without the
consent of each Purchaser holding Notes then outstanding, provided, further,
that a Purchaser may consent to an amendment, alteration, modification or waiver
with respect to any of the matters referenced in the first proviso to this
§18.14 solely with respect to the Notes held by such Purchaser and may elect to
have such provisions be binding on such Purchaser, regardless of the consent of
any other Purchaser. Any waiver or consent may be given subject to satisfaction
of conditions stated therein. Written notice of any waiver or consent affected
under this subsection shall be promptly delivered by the Issuer to any Purchaser
that did not execute the same. Notwithstanding the foregoing, no amendment,
alteration, modification or waiver of this §18.14, §20, §21 or any of the
provisions relating to Permitted Refinancing Indebtedness, or in each case any
of the related definitions shall be effective unless the parties hereunder have
obtained the prior written consent of the OpCo Required Lenders.

 

74



--------------------------------------------------------------------------------



 



18.15 Severability. The provisions of this Purchase Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Purchase Agreement
in any jurisdiction.
18.16 USA PATRIOT Act Notice. The Purchaser that is subject to the Act (as
hereinafter defined) hereby notifies the Issuer that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Issuer, which information includes the name and
address of the Issuer and other information that will allow the Purchaser to
identify the Issuer in accordance with the Act.
18.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Issuer acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (i) the purchase of
the Notes as provided herein and any related arranging or other services in
connection herewith (including in connection with any amendment, waiver or other
modification hereof or of any other Purchase Document) are an arm’s-length
commercial transaction between the Issuer and its Affiliates, on the one hand,
and the Purchaser and its Affiliates, on the other hand, and the Issuer is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Purchase Documents (including any amendment, waiver or other modification hereof
or thereof); (ii) in connection with the process leading to such transaction,
the Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Issuer or any of its respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Purchaser has not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Issuer with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Purchase
Document (irrespective of whether the Purchaser has advised or is currently
advising the Issuer or any of its Affiliates on other matters) and the Purchaser
has no obligation to the Issuer or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Purchase Documents; (iv) the Purchaser and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Issuer and its Affiliates, and the
Purchaser has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Purchaser has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Purchase
Document) and the Issuer has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. The Issuer hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against the Purchaser with respect to any breach or alleged breach of
agency or fiduciary duty.

 

75



--------------------------------------------------------------------------------



 



19. FCC APPROVAL.
Notwithstanding anything to the contrary contained in this Purchase Agreement or
in the other Purchase Documents, the Purchaser will not take any action pursuant
to this Purchase Agreement or any of the other Purchase Documents, which would
constitute or result in a change in control of the Issuer or any of its
Subsidiaries requiring the prior approval of the FCC without first obtaining
such prior approval of the FCC. After the occurrence of an Event of Default, the
Issuer shall take or cause to be taken any action which the Purchaser may
reasonably request in order to obtain from the FCC such approval as may be
necessary to enable the Purchaser to exercise and enjoy the full rights and
benefits granted to the Purchaser, for the benefit of the Purchaser by this
Purchase Agreement or any of the other Purchase Documents, including, at the
Issuer’s cost and expense, the use of the Issuer’s best efforts to assist in
obtaining such approval for any action or transaction contemplated by this
Purchase Agreement or any of the other Purchase Documents for which such
approval is required by law, including specifically, without limitation, upon
request, to prepare, sign and file with the FCC the assignor’s or transferor’s
portion of any application or applications for the consent to the assignment or
transfer of control necessary or appropriate under the FCC’s rules and approval
of any of the transactions contemplated by this Purchase Agreement or any of the
other Purchase Documents.
20. SUBORDINATION.
20.1 Subordination; Certain Payments Restricted.
20.1.1 Agreement to Subordinate.
(a) Subordination. The Issuer agrees, for itself and its respective successors
and assigns, and the Purchaser agrees, and each transferee of any Note, by its
acquisition and acceptance of any Note shall be deemed to have agreed, that the
payment of the Obligations (including any fees payable in connection with this
Purchase Agreement or the Purchase Documents or the Notes) is hereby
subordinated in right of payment as provided herein to the prior Discharge of
the Senior Debt Obligations, and that the subordination effected by this §20 is
for the benefit of and enforceable by the holders of Senior Debt Obligations.
Notwithstanding any other provision of this Purchase Agreement to the contrary
(including §3), prior to the Discharge of the Senior Debt Obligations, Issuer
will not, and will not permit Emmis OpCo or any of its Subsidiaries (together,
the “Purchase Obligors” and together with the OpCo Obligors, the “Obligors”) to
(1) make any payment or distribution of any kind or character on, or in respect
of any Obligations (including in respect of any fees payable in connection with
this Purchase Agreement or the Purchase Documents or the Notes), (2) acquire any
Obligations or interest or rights in any Obligations (or any of the fees payable
in connection with this Purchase Agreement or the Purchase Documents or the
Notes) for cash or assets or otherwise, (3) cancel or discharge any Obligations
(or any fees payable in connection with this Purchase Agreement or the Purchase
Documents or the Notes) that result in any cash payments of any type to holders
of indebtedness incurred under this Purchase Agreement, (4) permit the terms of
any of its Obligations (or any of the fees payable in connection with this
Purchase Agreement or the Purchase Documents or the Notes) to be modified in any
way that could have an adverse effect on the rights or interests of any holders
of the Senior Debt Obligations or make this Purchase Agreement

 

76



--------------------------------------------------------------------------------



 



more restrictive in any respect than the OpCo Credit Agreement (as in effect as
of the date hereof), (5) permit or require any voluntary or optional repayment,
prepayment, redemption or repurchase of the Obligations (including of any fees
payable in connection with this Purchase Agreement or the Purchase Documents or
the Notes), and in each case the Purchaser shall not receive or accept any of
the foregoing (by set off or otherwise), without the prior written consent of
the OpCo Administrative Agent on behalf of the OpCo Lenders. Each holder of
Senior Debt Obligations, whether such Senior Debt Obligations are now
outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to hold and have acquired Senior Debt Obligations and permitted the
incurrence of the Obligations hereunder in reliance upon this §20 and the
provisions contained in this Purchase Agreement. In consideration for the
subordination provision set forth in this § 20, the Consenting OpCo Lenders have
provided to the Purchaser the purchase option set forth in §1 of the Fourth
Amendment to the OpCo Credit Agreement and §21 hereof (the “Purchase Option”)
and the Purchaser has agreed to the provisions of this §20 in reliance upon the
Purchase Option. Notwithstanding anything to the contrary herein,
(i) out-of-pocket costs and expenses (including fees and expenses of counsel) in
an aggregate amount of up to $250,000 incurred by the Purchaser in connection
with this Purchase Agreement may be paid in cash by the Issuer to the Purchaser
and (ii) except during the Standstill Period in addition to the out-of-pocket
expenses in clause (i), the Issuer may reimburse the Purchaser in cash for its
out of pocket costs and expenses (including fees and expenses of counsel) in an
aggregate amount of up to $75,000 incurred in connection with this Purchase
Agreement, including any amendment, modification or waiver hereof.
(b) Liquidation; Dissolution; Bankruptcy. In the event of any Proceeding
involving an Obligor, the OpCo Lenders are entitled to receive Payment in Full
of all monetary obligations due under any Senior Debt Obligations prior to any
Payment or Distribution to the Purchaser on account of the Notes.
20.1.2 Third Party Beneficiary. Each of the OpCo Lenders and the OpCo
Administrative Agent is an express third party beneficiary of §18.14, this §20,
and any provisions relating to Permitted Refinancing Indebtedness, and in each
case the related definitions and shall be entitled to enforce the terms hereof
against the parties hereto as if the OpCo Lenders or OpCo Administrative Agent
were a party hereto. For the avoidance of doubt, OpCo Required Lenders shall, at
their option, be entitled to enforce the terms hereof directly and shall not be
required to act through the OpCo Administrative Agent. Each of the OpCo Lenders,
the OpCo Administrative Agent and OpCo Required Lenders may demand specific
performance of the terms hereof and each of the parties hereto hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action which may be brought by the OpCo Lenders, OpCo Administrative
Agent or OpCo Required Lenders.

 

77



--------------------------------------------------------------------------------



 



20.2 Enforcement; Standstill Period.
20.2.1 Enforcement. This Article 20, together with the Purchase Option, defines
the relative rights of the Purchaser and the holders of Senior Debt Obligations.
Nothing contained herein shall:
(a) impair the obligations of the Issuer to the Purchaser to pay any Obligations
as and when such Obligations shall become due and payable in accordance with its
terms or, except as otherwise provided in this §20, affect the rights of the
Purchaser with respect to the Issuer (it being understood that notwithstanding
any provision in this §20, the failure of the Issuer to pay principal, interest
and other amounts due on the Final Maturity Date in full in cash shall
constitute an Event of Default hereunder);
(b) affect the relative rights of the Purchaser with respect to creditors of the
Issuer other than the Purchaser’s rights in relation to holders of Senior Debt
Obligations; or
(c) prevent the Purchaser from exercising all remedies otherwise permitted by
applicable law upon the happening of a Default or an Event of Default, subject
to the rights of holders of Senior Debt Obligations to receive distributions and
payments otherwise payable to the Purchaser.
20.2.2 Standstill Period for Notes. (a) During any Standstill Period, the
Purchaser shall not:
(i) take any action to accelerate the scheduled maturity of the Notes;
(ii) collect amounts pursuant to the Notes (or any part thereof), and
Obligations in respect thereof, or any fees in connection with this Purchase
Agreement or the Purchase Documents or the Notes;
(iii) enforce any right of repayment under any of the Notes; or
(iv) initiate (or join in) any judicial action with respect to the Notes or the
Obligations, including initiating (or joining in) a filing of a petition for
relief under the Bankruptcy Code,
except, in each case, that the Purchaser may make any filing that may be
required to toll the running of any applicable statute of limitations (which
filing is not made any earlier than 30 days prior to the expiration of such
statute of limitations or such earlier date as any such filing is required to be
made) and to file proofs of claims for the full accelerated amount of the
Obligations.
(b) As used in this §20.2.2, the term “Standstill Period” means (x) any time
after the occurrence of a Payment Default, or (y) the period beginning on the
occurrence of any OpCo Event of Default (other than a Payment Default), and in
each case ending on the earliest to occur of (i) the date on which such OpCo
Event of Default shall no longer be continuing or shall have been otherwise
cured or waived, (ii) the date that is 270 days following the date that the OpCo
Administrative Agent or the OpCo Required Lenders shall have given notice that
any OpCo Event of Default shall have occurred and be continuing so long as on
such date, no Payment Default has occurred and is continuing, (iii) the
acceleration of any of the Senior Debt Obligations, (iv) the date on which any
Senior Debt Obligations have become due and payable at final maturity in
accordance with its terms, if the OpCo Administrative Agent or the OpCo Required
Lenders take any of the actions set forth in clause (v) or an event set forth in
clause (v) occurs, (v) the commencement of any action to foreclose upon any
portion of the collateral securing payment of Senior Debt Obligations or any
case, proceeding or other judicial action by any holder of Senior Debt
Obligations against any OpCo Obligor and (vi) a filing by Emmis OpCo for relief
under, or the commencement of any other action or proceeding under, the federal
Bankruptcy Code or any other existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, reorganization, insolvency,
conservatorship or relief of debtors.

 

78



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything contained herein to the contrary, if following the
acceleration of the Senior Debt Obligations by the holders thereof, such
acceleration is rescinded (whether or not any existing OpCo Event of Default has
been cured or waived), then all enforcement actions taken by the Purchaser shall
likewise be rescinded if such enforcement action is based solely on clause
(b) of this §20.2.2.
(d) Notwithstanding anything contained herein to the contrary, neither the
acceleration of the Notes, nor the timing thereof, pursuant to §20.2.2 shall in
any way impact the relative senior priority position of the holders of Senior
Debt Obligations.
The Issuer shall promptly provide a copy to the Purchaser of any notice of any
“Event of Default” (as defined in the OpCo Credit Agreement) under the OpCo
Credit Agreement delivered to the OpCo Administrative Agent. The Issuer agrees
to use best efforts to notify the Purchaser of any such Payment Default or
“Event of Default” (as defined in the OpCo Credit Agreement) under the OpCo
Credit Agreement that shall have occurred and be continuing.
20.3 Payments Held In Trust. If any payment or distribution of any kind or
character is made to the Purchaser on account of the Obligations at a time when
such payment or distribution is prohibited by this §20 (including, without
limitation, a payment or other distribution of the nature described in the last
sentence of this paragraph) before the Discharge of the Senior Debt Obligations,
whether such payment or distribution is made as a result of the taking of any
enforcement action by the Purchaser or otherwise, the Purchaser will hold such
payment or distribution in trust in a segregated account for the benefit of the
OpCo Lenders. The Purchaser shall promptly, and in no event later than two
(2) Business Days, pay such payment or distribution over to the OpCo
Administrative Agent on behalf of the OpCo Lenders in the same form of payment
received by the Purchaser with appropriate endorsements, for application to the
Senior Debt Obligations.
The Issuer hereby acknowledges that the provisions of this §20 require the
Purchaser to pay over to the OpCo Required Lenders or the OpCo Administrative
Agent on behalf of the OpCo Lenders any payments received by the Purchaser in
contravention of this §20, and hereby irrevocably authorizes such payment to the
OpCo Required Lenders or the OpCo Administrative Agent on behalf of such OpCo
Lenders, notwithstanding any instructions to the contrary that the Issuer may
deliver to the Purchaser after the date hereof. The Issuer hereby acknowledges
that no such payment shall reduce the amount or otherwise alter the obligations
under the Purchase Documents.

 

79



--------------------------------------------------------------------------------



 



20.4 Bankruptcy, etc.
20.4.1 Payments Relating to Obligations.
(a) (i) Upon any Payment or Distribution of any kind or character, whether in
cash, property or securities, to creditors upon any total or partial
liquidation, dissolution, winding-up, reorganization, assignment for the benefit
of creditors or marshaling of assets of any Obligor or in a bankruptcy,
reorganization, insolvency, receivership, custodianship, any appointment of a
custodian, receiver, trustee or other officer with similar powers, or other
similar proceeding relating to any Obligor or its property, in each case whether
voluntary or involuntary (any such proceeding, a “Proceeding”), all Senior Debt
Obligations shall first be Paid in Full before any Payment or Distribution of
any kind or character, whether in cash, securities or other property, is made on
account of any Obligations.
(ii) In the event of any Proceeding that is continuing, any Payment or
Distribution of any kind or character of any OpCo Obligor, whether in cash,
property or securities, to which the Purchaser would be entitled except for the
provisions hereof, shall be paid by such OpCo Obligor or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other Person making such
Payment or Distribution, or by the Purchaser if received by the Purchaser, to
the OpCo Administrative Agent on behalf of the OpCo Lenders, for application to
the payment of Senior Debt Obligations remaining unpaid until all such Senior
Debt Obligations have been Paid in Full after giving effect to any concurrent
Payment or Distribution to or for the OpCo Lenders.
(iii) The Purchaser agrees not to initiate, prosecute or participate in any
claim, action or other proceeding challenging the enforceability, validity,
perfection or priority of the Senior Debt Obligations or any liens and security
interests securing or purporting to secure the Senior Debt Obligations or seek
to block current payment of any Senior Debt Obligations.
(iv) The Purchaser shall not take any action which would have directly or
indirectly any of the following effects: (A) extension of the final maturity of
and/or forgiveness, reduction or cram-down of the Senior Debt Obligations or
deferral of any required payment in respect of the Senior Debt Obligations,
(B) challenging in any respect treatment of the Senior Debt Obligations as a
first priority perfected fully secured claim, lien or security interest or
(C) blocking current payment of any Senior Debt Obligations. The holders of the
Senior Debt Obligations shall have no duty to the Purchaser with respect to any
collateral securing the indebtedness arising under the OpCo Credit Documents,
and the holders of Senior Debt Obligations shall have no duty to marshal assets,
including any collateral securing the indebtedness arising under the OpCo Credit
Documents. Notwithstanding anything to the contrary herein, this §20.4.1(a)(iv)
shall not apply to the Purchaser in its capacity as an OpCo Lender, to the
extent that the Purchaser exercises the Purchase Option in accordance with its
terms.

 

80



--------------------------------------------------------------------------------



 



(v) For the avoidance of doubt, the Purchaser agrees that the holders of Senior
Debt Obligations shall not be deemed or otherwise considered to be, acting as an
agent or in any fiduciary capacity on behalf of the Purchaser by virtue of this
Purchase Agreement or otherwise.
(vi) Upon any Payment or Distribution referred to in this §20.4.1, the Purchaser
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which bankruptcy, dissolution, winding-up, liquidation
or reorganization proceedings are pending, or upon a certificate of the
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution, delivered to the Purchaser for the purpose
of ascertaining the persons entitled to participate in such distribution, the
holders of Senior Debt Obligations and other indebtedness of the OpCo Obligors,
the amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this §20.4.1.
(b) The Senior Debt Obligations shall continue to be treated as Senior Debt
Obligations and the provisions of this Purchase Agreement shall continue to
govern the relative rights and priorities of the holders of the Senior Debt
Obligations and the Purchaser even if all or part of the Senior Debt Obligations
or the security interests securing the Senior Debt Obligations are subordinated,
set aside, avoided, invalidated, declared to be fraudulent or preferential or
set aside or is required to be repaid to a trustee, receiver or any other party,
under any bankruptcy, insolvency, reorganization or similar act or law, state,
federal or foreign law, common law or equitable cause (such payment being
hereinafter referred to as a “Voided Payment”), and in the event of such Voided
Payment:
(i) that portion of the Senior Debt Obligations that had been previously
satisfied by such Voided Payment shall be revived and continue in full force and
effect as if such Voided Payment had never been made; and
(ii) the provisions of this §20 shall be reinstated and continue in full force
and effect until the full amount of such Voided Payment (together with interest
thereon) is paid in full in cash.
20.4.2 Voting Rights. The Purchaser shall retain its rights, if any, as a holder
of Obligations to vote and (subject to the other provisions hereof) otherwise
act in any case or Proceeding relating to the Issuer or any OpCo Obligor with
respect to the Obligations (including, without limitation, the right to vote to
accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension), whether at any meeting of creditors or
in the event of any such case or Proceeding relating to the Issuer or any OpCo
Obligor, so long as and solely to the extent that the Purchaser’s actions are at
all times in compliance with the limitations and other terms set out in this
§20; and the Purchaser shall not, and shall cause the Purchaser Affiliates not
to, directly or indirectly support, vote for or propose any plan of
reorganization or disclosure statement of Issuer or any OpCo Obligor if such
plan or disclosure statement does not provide for the Payment in Full of the
Senior Debt Obligations.

 

81



--------------------------------------------------------------------------------



 



20.5 Legend. Any promissory note issued by the Issuer evidencing the Obligations
shall contain the following legend:
THIS INSTRUMENT AND THE OBLIGATIONS EVIDENCED HEREBY ARE AND SHALL AT ALL TIMES
BE AND REMAIN SUBORDINATED TO THE EXTENT AND IN THE MANNER SET FORTH IN §20 OF
THAT CERTAIN NOTE PURCHASE AGREEMENT, DATED AS OF NOVEMBER 10, 2011, BETWEEN
EMMIS COMMUNICATIONS CORPORATION AND [PURCHASER] (THE “PURCHASE AGREEMENT”),
WHICH AMONG OTHER THINGS, SUBORDINATES THE OBLIGATIONS OF EMMIS COMMUNICATIONS
CORPORATION HEREUNDER TO THE OBLIGATIONS TO CERTAIN HOLDERS OF SENIOR DEBT
OBLIGATIONS, AS MORE FULLY DESCRIBED IN SAID PURCHASE AGREEMENT.
20.6 Rights of Holder of Senior Debt Obligations. No right of any holder of
Senior Debt Obligations to enforce the subordination of the Notes shall be
impaired by any act or failure to act by the Issuer or any Purchaser or the OpCo
Administrative Agent or by the failure of the Issuer or any Purchaser to comply
with this Purchase Agreement.
20.7 Termination of Subordination. The provisions of this §20 shall continue in
full force and effect, and the obligations and agreements of the Purchaser and
the Issuer hereunder shall continue to be fully operative, until the Discharge
of the Senior Debt Obligations, irrespective of any amendment, amendment and
restatement, modification, supplement, waiver, restructuring, renewal,
replacement, extension, or refinancing (including as Permitted Refinancing
Indebtedness) of the OpCo Credit Agreement.
20.8 Participations or Interests. The Purchaser shall not and shall procure that
its Purchaser Affiliates do not, and shall not induce any of its Public
Affiliates to, acquire, purchase, hold, maintain, accept any assignments of or
participations in, or any other interest in, or rights (including any rights to
direct voting) in respect of, any Senior Debt Obligations or any other
indebtedness of Emmis OpCo or any of its Subsidiaries to the extent such
acquisition, purchase, possession, maintenance, acceptance or assignment of or
participation in such interest or rights (including any rights to direct voting)
would, in the aggregate, equal one-third or more of the indebtedness eligible to
vote under the Senior Debt Obligations or such other indebtedness of Emmis OpCo
or any of its Subsidiaries and the Purchaser shall procure that the Purchaser
and the Purchaser Affiliates collectively shall only acquire and hold any such
Indebtedness using one entity. Notwithstanding anything herein to the contrary,
this §20.8 shall not apply to the Purchaser’s right to exercise the Purchase
Option in accordance with the terms thereof. In the event the Purchaser
exercises the Purchase Option, this §20.8 shall be voided and shall no longer be
enforceable.
21. Purchase Right.
(a) By accepting the benefits of §20 of this Purchase Agreement, each Consenting
OpCo Lender on behalf of itself and its direct and indirect successors and
assigns hereby irrevocably grants to the Purchaser the Purchase Option set forth
in this §21.

 

82



--------------------------------------------------------------------------------



 



(b) The Purchaser shall have the right (but not the obligation) to purchase by
way of assignment (and shall thereby also assume all funding commitments and
obligations of the Consenting OpCo Lenders under the OpCo Loan Documents), at
any time during the Exercise Period (as hereinafter defined), all, but not less
than all, of the Designated OpCo Obligations, including, without limitation, all
principal of all Designated OpCo Obligations outstanding at the time of purchase
and all accrued and unpaid interest, fees and expenses in respect of all
Designated OpCo Obligations outstanding at the time of purchase, and as more
particularly set forth in paragraph (e) below; provided, however, that the
Acquiring Purchasers (as hereinafter defined) shall not be required to purchase
any Designated OpCo Obligations belonging to any Defaulting Creditor, as set
forth in paragraph (g) below. Such election shall occur by delivery of a notice
(a “Purchase Option Notice”) during the Exercise Period, which Purchase Option
Notice shall be addressed to each Consenting OpCo Lender at the notice address
most recently provided by such Consenting OpCo Lender to the Purchaser in
writing (or if no such notice address has been provided, to the OpCo
Administrative Agent on behalf of such Consenting OpCo Lender), shall be signed
by every Purchaser offering to make such purchase (each an “Acquiring
Purchaser”, and collectively, the “Acquiring Purchasers”) and (i) indicate the
percentage of the Designated OpCo Obligations to be purchased by each Acquiring
Purchaser (which must equal 100 percent (100%) when added to the percentage of
Designated OpCo Obligations owned by the Consenting OpCo Lenders to be purchased
by all other Acquiring Purchasers) and (ii) state that (A) it is a Purchase
Option Notice delivered pursuant to this §21 of this Purchase Agreement, (B) the
Acquiring Purchasers are irrevocably offering to purchase all of the Designated
OpCo Obligations at the Purchase Option Price in accordance with this §21, and
(C) the date on which such purchase shall occur (the “Purchase Option Date”),
which date shall not be less than five (5) Business Days, nor more than ten
(10) Business Days, after the receipt by each Consenting OpCo Lender of the
Purchase Option Notice (the period between delivery of the Purchase Option
Notice and the proposed Purchase Option Date, being the “Purchase Option
Period”). The Purchase Option will be allocated among the Acquiring Purchasers
in the proportion they mutually agree upon, or, in the absence of agreement, in
the ratio that each of the Acquiring Purchaser’s percentage share of the
Obligations bears to the aggregate percentage shares of the Obligations held by
all Acquiring Purchasers.
(c) During the Purchase Option Period, no Consenting OpCo Lender shall direct
the OpCo Administrative Agent to, and the Consenting OpCo Lenders shall request
that the OpCo Administrative Agent not, complete any enforcement action against
any Collateral (as defined in the OpCo Credit Agreement) (other than the
exercise of control or a right of setoff over, or to sweep funds held in, any
OpCo Obligor’s deposit or securities accounts), unless the Consenting Opco
Lenders reasonably determine, in their sole discretion, that the failure to
direct the completion of such proceeding or enforcement action would be
materially prejudicial to the OpCo Lenders.
(d) Subject to paragraph (f) below, the right to purchase the Designated OpCo
Obligations as described in this §21 may be exercised by giving the Purchase
Option Notice at any time during the period (the “Exercise Period”) commencing
on the occurrence of a Purchase Option Event and ending on the forty-fifth
(45th) day thereafter or, if earlier, the date that the occurrence giving rise
to the Purchase Option Event is waived, cured or otherwise ceases to exist.

 

83



--------------------------------------------------------------------------------



 



(e) Any purchase pursuant to this §21 shall be made on the following terms and
conditions:
(i) The Purchase Option Price payable to each Consenting OpCo Lender shall be
equal to the sum of (A) 100% of the Designated OpCo Obligations (including,
without limitation, all accrued and unpaid interest thereon through the date of
purchase, including interest at the default rate, if applicable, and any
applicable acceleration prepayment penalties or premiums, in each case,
irrespective of whether a Proceeding has been commenced by or against any OpCo
Obligor, and such amounts are allowed in such Proceeding) beneficially owned by
such Consenting OpCo Lender through the date of purchase plus (B) any Exit Fee
(as defined in that certain backstop letter dated March 27, 2011 among the OpCo
Obligors party thereto, and Canyon Capital Advisors LCC) that would be payable
to a Consenting OpCo Lender upon the redemption or other repayment (including,
without limitation, as a result of an acceleration upon any Event of Default,
including the commencement of a Proceeding by any OpCo Obligor) of any
Designated OpCo Obligations, or under any other circumstance, (collectively, the
“Purchase Option Price”). In addition, unless waived by the OpCo Administrative
Agent, on the Purchase Option Date, the Purchaser shall provide cash collateral
to the OpCo Administrative Agent to collateralize its reimbursement obligations
under §5.1.4 of the OpCo Credit Agreement in an amount equal to 105% of the
Purchased Letter of Credit Percentage of the Maximum Drawing Amount (as defined
in the OpCo Credit Agreement (as in effect on the date hereof)).
(ii) The Purchase Option Price shall be remitted by wire transfer of immediately
available funds to the bank account(s) of each Consenting OpCo Lender, as such
Consenting OpCo Lender may designate in writing to the Acquiring Purchaser(s)
for such purpose (or if a Consenting OpCo Lender has not designated a bank
account to the Purchaser in writing on or prior to the second (2nd) Business Day
prior to the expiration of the Purchase Option Period, by wire transfer of
immediately available funds to the OpCo Administrative Agent on behalf of such
Consenting OpCo Lender). Interest shall be calculated to but excluding the
Business Day on which such purchase and sale shall occur if the amounts so paid
by the Acquiring Purchasers to the bank account designated by a Consenting OpCo
Lender are received in such bank account prior to 1:00 p.m. (Eastern) and
interest shall be calculated to and including such Business Day if the amounts
so paid by the Acquiring Purchaser(s) to the bank account designated by such
Consenting OpCo Lender are received in such bank account later than 1:00 p.m.
(Eastern).
(iii) The Purchase Option Price shall be accompanied by a waiver by each
Acquiring Purchaser of all claims against each Consenting OpCo Lender arising
out of this Purchase Agreement and the transactions contemplated hereby as a
result of exercising the Purchase Option contemplated by this §21, other than
(A) claims against a Consenting OpCo Lender arising out of a breach of any
representation or warranty made by such Consenting OpCo Lender hereunder and
(B) claims against a Defaulting Creditor.
(iv) The purchase and sale contemplated hereby shall be made without recourse
and without any representation or warranty whatsoever by any Consenting OpCo
Lender, whether as to the enforceability of the Designated OpCo Obligations or
the validity, enforceability, perfection, priority or sufficiency of any Lien
securing, or guarantee or other supporting obligation for, any Designated OpCo
Obligations or as to any other matter whatsoever, except the representation and
warranty that the transferor owns free and clear of all Liens and encumbrances
(other than participation interests not prohibited by the OpCo Credit Agreement,
in which case the Purchase Option Price shall be appropriately adjusted so that
the Acquiring Purchaser or Acquiring Purchasers do not pay amounts represented
by any participation interest which remains in effect), and has the right to
convey, whatever claims and interests it may have in respect of the Designated
OpCo Obligations.

 

84



--------------------------------------------------------------------------------



 



(v) The purchase and sale shall be made pursuant to and in accordance with
§17.1(b) of the OpCo Credit Agreement, including without limitation, the parties
duly executing and delivering a completed Assignment and Acceptance Agreement in
the form attached as Exhibit H to the OpCo Credit Agreement; it being understood
and agreed that each Consenting OpCo Lender shall retain all rights to
indemnification as provided in the relevant OpCo Loan Documents for all periods
prior to any assignment pursuant to the provisions of this §21.
(f) The Purchase Option shall be exercisable only following a Purchase Option
Event, and be legally enforceable as to a Consenting OpCo Lender, upon receipt
by each Consenting OpCo Lender or, if a Consenting OpCo Lender has not provided
a notice address to the Purchaser in writing, receipt by the OpCo Administrative
Agent on behalf of such Consenting OpCo Lender, of a Purchase Option Notice
(which notice, once delivered, shall be irrevocable and fully binding on the
respective Acquiring Purchaser or Acquiring Purchasers) during the Exercise
Period. Neither the OpCo Administrative Agent nor any other Consenting OpCo
Lender shall have any disclosure obligation to any Acquiring Purchaser, or any
other Purchaser in connection with any exercise of such Purchase Option.
(g) The obligations of the Consenting OpCo Lenders to sell their respective
Designated OpCo Obligations under this §21 are several and not joint and
several. To the extent any Consenting OpCo Lender (a “Defaulting Creditor”)
breaches its obligation to sell its Designated OpCo Obligations under this §21,
nothing in this §21 shall be deemed to require the OpCo Administrative Agent or
any other OpCo Lender to purchase such Defaulting Creditor’s Designated OpCo
Obligations for resale to any Purchaser and in all cases, each Consenting OpCo
Lender complying with the terms of this §21 shall not be deemed to be in default
of this Purchase Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting Creditor; provided that the Acquiring Purchasers
shall be required to purchase the Designated OpCo Obligations from the
non-Defaulting Creditors only if the non-Defaulting Creditors hold, in the
aggregate, not less than 50% of the then outstanding OpCo Obligations. Each of
the Purchaser(s) may demand specific performance of this §21 and the Consenting
OpCo Lenders hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by the Purchaser(s)
under this §21.
(h) Each OpCo Obligor irrevocably consents to any assignment effected to one or
more Acquiring Purchasers pursuant to this §21 for purposes of all OpCo Loan
Documents and hereby agrees that no further consent from such OpCo Obligor shall
be required.

 

85



--------------------------------------------------------------------------------



 



(i) If the Purchaser(s) (x) does not duly deliver the Purchase Option Notice
during an Exercise Period, or (y) fails to consummate the purchase within the
Purchase Option Period, the Consenting OpCo Lenders shall have no further
obligations pursuant to this §21; provided, however, that nothing shall relieve
the Purchaser(s) of its obligation to consummate the purchase, and any
Consenting OpCo Lender may demand specific performance of this §21 and the
Purchaser(s) hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by any Consenting OpCo
Lender under this §21. For the avoidance of doubt, the Purchase Option shall
terminate forty-five (45) days after the commencement of a Proceeding by any
OpCo Obligor, unless the Purchase Option has been duly exercised in accordance
with this §21.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

86



--------------------------------------------------------------------------------



 



Exhibit M
ANNEX II
Emmis Communication Corporation
One EMMIS Plaza, Suite 700
40 Monument Circle
Indianapolis, Indiana 46204
TOTAL RETURN SWAP TRANSACTION
[Address for Party A]

     
Date:
                      , 2011
 
   
From:
  Emmis Communication Corporation (“Party B”)
 
   
Attention:
   
 
   
To:
                                           (“Party A”)
 
   
Re:
  Total Return Swap Transaction

Dear Sir or Madam:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation will govern.

 

 



--------------------------------------------------------------------------------



 



1. This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation shall supplement, form a part of, and be subject to an agreement in
the form of the ISDA 2002 Master Agreement, as published by the International
Swaps and Derivatives Association, Inc. in 2002 (the “ISDA Form”), as if we had
executed an agreement in such form on the Trade Date of this Transaction between
us (but without any Schedule except for (a) the election of the laws of the
State of New York as the governing law and United States Dollars as the
Termination Currency, (b) the amendment of Section 13(b)(i)(2) to read “(2) if
this Agreement is expressed to be governed by the laws of the State of New York,
to the jurisdiction of the courts of the State of Indiana sitting in Marion
County, Indiana, the court of the United States of America for the Southern
District of Indiana and appellate courts having jurisdiction of appeals from any
of the foregoing;”, (c) the replacement of “; and” in Section 13(b)(ii) with “.”
and the deletion of Section 13(b)(iii), and (d) the agreement that
notwithstanding Sections 5 and 6, if at any time and so long as a party to this
Agreement (“X”) shall have satisfied in full all its payment and delivery
obligations under Section 2(a)(i) and shall at the time have no future payment
or delivery obligations, whether absolute or contingent, under such Section,
then unless the other party (“Y”) is required pursuant to appropriate
proceedings to return to X or otherwise returns to X upon demand of X any
portion of any such payment or delivery, (i) the occurrence of an event
described in Section 5(a) with respect to X or any Credit Support Provider or
Specified Entity of X shall not constitute an Event of Default or Potential
Event of Default with respect to X and (ii) Y shall be entitled to designate an
Early Termination Date pursuant to Section 6 only as a result of the occurrence
of a Termination Event set forth in Section 5(b)(i) or 5(b)(ii) with respect to
X as the Affected Party only). In the event of any inconsistency between the
provisions of the ISDA Form and this Confirmation, this Confirmation will
prevail for the purpose of this Transaction.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

          General Terms:    
 
       
 
  Trade Date:   [                    ], 2011
 
       
 
  Effective Date:   [                    ], 2011
 
       
 
  Scheduled Termination Date:   [                    ], 2016
 
       
 
  Termination Date:   The earlier to occur of: (i) the Optional Early
Termination Date; (ii) the Event Termination Date; and (iii) the Scheduled
Termination Date.
 
       
Shares:
  6.25% Series A Cumulative Convertible Preferred Stock of Emmis Communication
Corporation (the “Issuer”)

 

2



--------------------------------------------------------------------------------



 



         
 
  Exchange:   NASDAQ
 
       
 
  Related Exchange(s):   All Exchanges
 
       
 
  Clearance System:   DTC
 
        Equity Amounts payable by Party A    
 
       
 
  Equity Amount Payer:   Party A
 
       
 
  Equity Amount Receiver:   Party B
 
       
 
  Number of Shares:   [                    ]
 
       
 
  Equity Notional Amount:   $[total consideration]
 
       
 
  Initial Price:   $[price per share]
 
       
 
  Type of Return:   Total Return
 
        Initial Exchange Amount payable by Party B:    
 
       
 
  Initial Exchange Amount:   Equity Notional Amount
 
       
 
  Initial Exchange Date:   Effective Date
 
        Settlement Terms:    
 
       
 
  Physical Settlement:   Applicable; provided that the Equity Amount Receiver
shall have no obligation to make any payment (including, without limitation,
payment of the Equity Notional Amount) on the Settlement Date; provided further
that Physical Settlement shall be deemed satisfied upon the Termination Date
provided Party A has delivered the Number of Shares to Party B on the Effective
Date pursuant to Section 6(a) below.
 
       
 
  Settlement Date:   The Termination Date.
 
       
 
  Settlement Currency:   Not Applicable
 
       
 
  Settlement Method Election:   Not Applicable

 

3



--------------------------------------------------------------------------------



 



          Dividends:    
 
       
 
  Dividend Payments:   On each Dividend Payment Date, the Equity Amount Payer
will pay the Equity Amount Receiver the Dividend Amount in respect of the
relevant Dividend Period, unless the Equity Amount Receiver shall have otherwise
received the Dividend Amount directly from the Issuer. The obligation to make
Dividend Payments shall survive any termination of this Transaction.
 
       
 
  Dividend Period:   Each period from, but excluding one Dividend Payment Date
to, and including, the next Dividend Payment Date, except that (i) the initial
Dividend Period will commence on, but exclude, the Trade Date and (ii) the final
Dividend Period will end on, and include, the Settlement Date.
 
       
 
  Dividend Amount:   Record Amount
 
       
 
  Dividend Payment Date:   The date, if any, that the Issuer of the Shares pays
the related dividend to holders of record of such Shares as determined by the
Calculation Agent.
 
       
 
  Re-investment of Dividends:   Not Applicable
 
        Adjustments:    
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment

 

4



--------------------------------------------------------------------------------



 



          Extraordinary Events:    
 
        Consequences of Merger Events:    
 
        Share-for-Share:   As provided below
 
        Share-for-Other:   As provided below
 
        Share-for-Combined:   As provided below
 
        Determining Party:   Party A and Party B
 
        Tender Offer:   Applicable
 
        Consequences of Tender Offers:    
 
        Share-for-Share:   As provided below
 
        Share-for-Other:   As provided below
 
        Share-for-Combined:   As provided below
 
       
 
  Determining Party:   Party A and Party B
 
        Composition of Combined Consideration:   Applicable
 
        Nationalization, Insolvency or Delisting:   As provided below
 
       
 
  Determining Party:   Party B
 
        Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable
 
       
 
  Failure to Deliver:   Not Applicable
 
       
 
  Determining Party:   Party A and Party B

Consequences of Extraordinary Events and Additional Disruption Events:
Upon the occurrence of an Extraordinary Event or an Additional Disruption Event,
and notwithstanding anything in the Equity Definitions to the contrary, each of
Party A and Party B shall have the right to deliver a notice to the other party
of the occurrence of such Extraordinary Event or Additional Disruption Event,
which notice shall also specify a date that is not more than 2 Scheduled Trading
Days and not less than 5 Scheduled Trading Days after the date on which such
notice is delivered, which date, notwithstanding anything to the contrary
herein, will be the Termination Date for the Transaction (the “Event Termination
Date”).

 

5



--------------------------------------------------------------------------------



 



     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
 
   
Regarding Hedging Activities:
  Not Applicable
 
   
Additional Acknowledgments:
  Applicable

3. Optional Early Termination.

(a)  
Right to Terminate Early

Notwithstanding any other termination provision contained in this Confirmation
or the ISDA Form, Party B may give irrevocable notice (an “Optional Early
Termination Notice”) (which may be delivered in writing or orally by telephone)
no later than the Scheduled Closing Time on any Notice Date (as defined below)
of an early termination of the Transaction (an “Optional Early Termination”). If
an Optional Early Termination Notice is given after the Scheduled Closing Time
on any Scheduled Trading Day, then that Optional Early Termination Notice will
be deemed delivered on the next following Scheduled Trading Day. Party B will
execute and deliver a written confirmation confirming the substance of any
telephonic notice in respect of an Optional Early Termination Notice within one
Scheduled Trading Day of that notice. Failure to provide that written
confirmation will not affect the validity of the telephonic notice.
Party B shall state in any Optional Early Termination Notice the date on which
any such Optional Early Termination is to be effected (the “Optional Early
Termination Date”) (I) which must be at least one (1) Scheduled Trading Day
after the Notice Date (or such other time as the parties may agree from time to
time in respect of a particular Optional Early Termination which may provide
less notice), and (II) shall be no later than the Scheduled Trading Day
preceding the Scheduled Termination Date.

(b)  
Consequences of an Optional Early Termination

In consideration of the termination of the Transaction, Party A shall deliver to
Party B a number of Shares equal to the Number of Shares on the Settlement Date;
provided that such delivery shall be deemed satisfied upon delivery of the
Number of Shares to Party B on the Effective Date in accordance with Section
6(a) below. Upon the Termination Date, the Transaction shall be terminated and
neither party shall have any further obligation to the other party in respect
thereof.
“Notice Date” means, a Scheduled Trading Day from, and including, the Effective
Date to, and including, the second (2nd) Scheduled Trading Day preceding the
Scheduled Termination Date (or such other time as the parties may agree from
time to time in respect of an Optional Early Termination).
4. Calculation Agent.
Party A and Party B.

 

6



--------------------------------------------------------------------------------



 



5. Ownership of Shares.
Notwithstanding anything contained in Section 6 herein, Party A shall remain the
beneficial owner of, and maintain control (subject to the Transaction Documents)
over the Shares in an amount equal to the Number of Shares during the term of
the Transaction and, except as otherwise provided herein, may not sell any of
the Number of Shares or enter into any other transactions relating to any of the
Number of Shares at any time during the term of the Transaction.
6. Security Interest.

(a)  
Security Interest

Party A hereby pledges to Party B, as security for all present and future
obligations of Party A under this Transaction, and grants to Party B a first
priority continuing security interest in, lien on and right of set-off against a
number of Shares equal to the Number of Shares. Party B will hold such Shares
and shall act in a fiduciary capacity on behalf of Party A, who shall remain a
beneficial owner of the Shares until the Termination Date.

(b)  
Further Assurances

Promptly following a demand made by Party B, Party A will execute, deliver, file
and record any financing statement, specific assignment or other document and
take any other action that may be necessary or desirable and reasonably
requested by Party B to create, preserve, perfect or validate any security
interest or lien granted under this Section 6, to enable Party B to exercise or
enforce its rights under this Confirmation with respect to the Number of Shares.
7. [Reserved].
8. Additional Representations of Party A.
Party A represents and warrants to the Party B that:

(a)  
as of the Effective Date, its jurisdiction of organization, mailing address and
the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) are as set forth in
Schedule 1 attached hereto;

(b)  
the name in which it has executed this Confirmation is the exact name as it
appeared in its organizational documents, as amended, as filed with its
jurisdiction of organization on the date of such execution; and

(c)  
it is the sole owner of or otherwise has the right to pledge the Shares to Party
B hereunder, free and clear of any security interest, lien, encumbrance or other
restrictions other than the security interest and lien in favor of Party B
granted hereunder.

 

7



--------------------------------------------------------------------------------



 



9. Account Details:

     
Account for payments to Party A:
  [                    ]
 
   
Account for delivery of Shares to Party B:
  Account Information to be provided by Party B prior to the Effective Date.

10. Offices:
(a) The Office of Party A for the Transaction is [                    ]; and
(b) The Office of Party B for the Transaction is Indiana.
[Signatures follow on separate page]

 

8



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us or by sending to us a letter or telex substantially
similar to this letter, which letter or telex sets forth the material terms of
the Transaction to which this Confirmation relates and indicates your agreement
to those terms.

            Yours Sincerely,

EMMIS COMMUNICATIONS CORPORATION
      By:           Name:           Title:      

Confirmed as of the date first above written:
[Party A]

             
By:
                     
 
  Name:        
 
  Title:        

 

9



--------------------------------------------------------------------------------



 



Schedule 1
JURISDICTION OF ORGANIZATION, MAILING ADDRESS AND LOCATION OF PLACE OF BUSINESS
OF PARTY A

 

10